 

Exhibit 10.32

STANDARD OFFICE LEASE

This Standard Office Lease (“Lease”) is made and entered into as of this 20th
day of July, 2010, by and between GATEWAY TEMPE LLC, a Washington limited
liability company (“Landlord”), and LIMELIGHT NETWORKS, INC., a Delaware
corporation (“Tenant”).

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as the entire seventh and eighth floors of the Project (as
defined below), as designated on the plan attached hereto and incorporated
herein as Exhibit “A” (“Premises”), of the project (“Project”) commonly known as
Tempe Gateway whose address is 222 South Mill Avenue, Tempe, Arizona 85281, as
legally described on Exhibit “A-1” attached hereto, for the Term and upon the
terms and conditions hereinafter set forth, and Landlord and Tenant hereby agree
as follows:

ARTICLE 1

BASIC LEASE PROVISIONS

 

A. Initial Term:    Eight (8) years      Estimated Commencement Date:    March
15, 2011      Estimated Expiration Date:    March 31, 2019 B. Square Footage:   
64,411 rentable square feet, subject to the terms of Article 2 below. C. Basic
Rental:   

 

Period In Lease Years*

   Annual
Basic Rental      Monthly
Basic Rental      Annual Basic Rental
Per Rentable Square Foot  

1

   $ 0.00       $ 0.00       $ 0.00   

2

   $ 1,375,000.00       $ 114,583.33       $ 25.00 ** 

3

   $ 1,610,275.00       $ 134,189.58       $ 25.00   

4-6

   $ 1,706,891.50       $ 142,240.95       $ 26.50   

7-8

   $ 1,803,508.00       $ 150,292.33       $ 28.00   

 

*

For purposes of this Lease, the term “Lease Year” shall mean each successive
twelve (12) month period with the First Lease Year commencing on the
Commencement Date and expiring on the last day of the twelfth (12th) full
calendar month thereafter.

** Basic Rental for the Second Lease Year will be calculated using 55,000
rentable square feet, notwithstanding the actual size of the Premises. The first
month’s Monthly Basic Rental for the Second Lease year shall be $0.

 

D. Expense Stop:    $6.50 E. Tenant’s Proportionate Share:    24.40% F. Security
Deposit:    None G. Permitted Use:    General office, data center, and network
operations center (“NOC”), consistent with the nature of the Project as a
first-class office project. H. Brokers:   

CB Richard Ellis, Inc. on behalf of Landlord;

 

Ross Brown Partners on behalf of Tenant.

 

-1-



--------------------------------------------------------------------------------

 

I. Parking:    Tenant shall rent four (4) parking spaces for each 1,000 rentable
square feet contained in the Premises, upon the terms and conditions and at the
rate provided in Article 23 hereof. J. Initial Installment of Basic Rental:   
The first full month’s Basic Rental plus applicable Rental Tax shall be due and
payable by Tenant to Landlord upon the full execution hereof, which installment
shall be credited to the 14th month of the Term hereof.

ARTICLE 2

TERM/PREMISES

The Term of this Lease shall commence on the Commencement Date and shall end on
the last day of the month in which the eighth (8th) anniversary of the
Commencement Date occurs. The term “Commencement Date” shall mean the date when
all of the following have occurred: (i) all of the Tenant Improvements to be
constructed by Landlord have been substantially completed in accordance with the
provisions of the Work Letter attached hereto as Exhibit “D” (the “Work
Letter”), subject only to the completion of minor punch list items that will not
materially interfere with Tenant’s use and operation of the Premises for
Tenant’s Permitted Use, (ii) a certificate of occupancy and/or a conditional use
permit or other such document has been issued for the Premises by the applicable
governing authority, if required, and (iii) Landlord has delivered the Premises
to Tenant. If Landlord does not deliver possession of the Premises to Tenant on
or before the Estimated Commencement Date (as set forth in Article 1.A, above),
Landlord shall not be subject to any liability for its failure to do so, and
such failure shall not affect the validity of this Lease nor the obligations of
Tenant hereunder. Notwithstanding the foregoing, if the Commencement Date has
not occurred on or before May 1, 2011 (subject to delay by Force Majeure (not to
exceed 60 days) and any Tenant Delay) (the “Outside Date”), Tenant, as its sole
remedy, shall have the right to terminate this Lease by written notice to
Landlord at any time prior to the occurrence of the Commencement Date. If Tenant
so terminates the Lease, any amounts previously paid by Tenant to Landlord shall
be returned to Tenant and the parties shall have no further obligations
hereunder. For purposes of this Lease, the term “Tenant Delay” shall mean any
delay resulting from (i) Tenant’s failure to meet any time deadlines established
herein, (ii) submission by Tenant of a request for any change order(s), or
(iii) any other delay arising from the act or omission of Tenant. In the event
of any Tenant Delay, the Commencement Date shall be deemed to have occurred on
the day it would otherwise have occurred absent a Tenant Delay, and the Outside
Date shall be postponed on a day-for-day basis. The rentable area of the
Premises has been determined in accordance with “American National Standard
ASNI/BOMA Z65.1-2010: Standard Method for Measuring Floor Area in Office
Buildings” issued by the Building Owners and Managers Association International
(“BOMA Standard”) to be 64,411 rentable square feet. If Landlord converts a
portion of the first floor to a great room, meeting room, or other similar
tenant amenity, the Premises and Building shall be re-measured pursuant to the
BOMA Standard and the Premises size and Proportionate Share shall be adjusted.
Landlord may deliver to Tenant a Commencement Letter in a form substantially
similar to that attached hereto as Exhibit “C”, which Tenant shall execute and
return to Landlord within ten (10) business days after receipt thereof. Failure
of Tenant to timely execute and deliver the Commencement Letter shall constitute
acknowledgment by Tenant that the statements included in such notice are true
and correct, without exception. In addition to the Premises, Tenant shall have
the right to use, in common with all other tenants of the Project, all portions
of the Project not designated for the exclusive use of Tenants, including,
without limitation, entrances and exits, hallways, stairways, elevators,
restrooms, and parking areas (collectively, the “Common Areas”).

ARTICLE 3

RENTAL

(a) Basic Rental. Tenant agrees to pay to Landlord during the Term hereof, at
Landlord’s office or to such other person or at such other place as directed
from time to time by written notice to Tenant from Landlord, the monthly and
annual sums as set forth in Article 1.C.

 

-2-



--------------------------------------------------------------------------------

of the Basic Lease Provisions, plus applicable Rental Tax, which amounts are
payable in advance on the first (1st) day of each calendar month, without
demand, setoff or deduction. Notwithstanding the foregoing, Basic Rental and
applicable Rental Tax for the fourteenth month of the Term shall be paid to
Landlord in accordance with Article 1.J. of the Basic Lease Provisions upon
execution of this Lease by Tenant.

(b) Increase in Direct Costs. The term “Expense Stop” means the dollar amount
per rentable square foot in the Premises set forth in Article 1.D. of the Basic
Lease Provisions. If, in any calendar year during the Term of this Lease, the
“Direct Costs” (as hereinafter defined) paid or incurred by Landlord shall be
higher than the Expense Stop, Tenant shall pay an additional sum for each such
calendar year equal to the number of rentable square feet in the Premises
multiplied by such increased amount of “Direct Costs.” In the event this Lease
shall terminate on any date other than the last day of a calendar year, the
additional sum payable hereunder by Tenant during the calendar year in which
this Lease terminates shall be prorated on the basis of the relationship which
the number of days which have elapsed from the commencement of said calendar
year to and including said date on which this Lease terminates bears to three
hundred sixty five (365). Any and all amounts due and payable by Tenant pursuant
to this Lease (other than Basic Rental), except for any amounts paid by Tenant
to Landlord under the Work Letter, shall be deemed “Additional Rent” and
Landlord shall be entitled to exercise the same rights and remedies upon default
in these payments as Landlord is entitled to exercise with respect to defaults
in monthly Basic Rental payments. Basic Rental and Additional Rent may be
collectively referred to herein as “Rent”. At the same time as any payment of
Rent is to be made by Tenant hereunder, Tenant shall also pay any and all rental
taxes, gross receipts taxes, transaction privilege taxes, sales taxes, and/or
similar taxes levied currently or in the future on the Rent amount then due or
otherwise assessed in connection with the rental activity then occurring
(collectively, “Rental Tax”).

(c) Definitions. As used herein the term “Direct Costs” shall mean the sum of
the following:

(i) “Tax Costs”, which shall mean any and all real estate taxes, lease excise
taxes, payments in lieu of taxes, and other similar charges on real property or
improvements, assessments, water and sewer charges, and all other charges
assessed, reassessed or levied upon the Project and appurtenances thereto and
the parking or other facilities thereof, or the real property thereunder
(collectively the “Real Property”) or attributable thereto or on the rents,
issues, profits or income received or derived therefrom which are assessed,
reassessed or levied by the United States, the State of Arizona, any applicable
county within the State of Arizona, any applicable city, town or other local
government authority within the State of Arizona, and/or any other agency or
political subdivision of the State of Arizona, and shall include Landlord’s
reasonable legal fees, costs and disbursements incurred in connection with
proceedings for reduction of Tax Costs or any part thereof; provided, however,
if at any time after the date of this Lease the methods of taxation now
prevailing shall be altered so that in lieu of or as a supplement to or a
substitute for the whole or any part of any Tax Costs, there shall be assessed,
reassessed or levied (a) a tax, assessment, reassessment, levy, imposition or
charge wholly or partially as a net income, capital or franchise levy or
otherwise on the rents, issues, profits or income derived therefrom, or (b) a
tax, assessment, reassessment, levy (including but not limited to any municipal,
state or federal levy), imposition or charge measured by or based in whole or in
part upon the Real Property and imposed upon Landlord, then except to the extent
such items are payable by Tenant under Article 6 below, such taxes, assessments,
reassessments or levies or the part thereof so measured or based, shall be
deemed to be included in the term “Direct Costs.” Notwithstanding the foregoing,
if the Prime Lease (as defined below) is terminated due to failure of Landlord
to comply with the Prime Lease, and the termination causes the Tax Costs to
increase over the amount of the Tax Costs immediately prior to such termination,
the Expense Stop shall be increased to reflect the increase in Tax Costs in the
first calendar year or portion thereof affected by such increase. Further, if
the Prime Lease is terminated due to a reason other than Landlord’s failure to
comply with the Prime Lease (or expiration of the Prime Lease term), and the
termination causes the Tax Costs to increase over the amount of the Tax Costs
immediately prior to such termination, the Expense Stop shall be increased to
reflect 50% of the increase in Tax Costs in the first calendar year or portion
thereof affected by such increase.

(ii) “Operating Costs”, which shall mean all costs and expenses incurred by
Landlord in connection with the maintenance, operation, replacement, ownership
and repair of the Project, the equipment, the intrabuilding cabling and wiring,
adjacent walks, malls and

 

-3-



--------------------------------------------------------------------------------

landscaped and Common Areas and the parking structure, areas and facilities of
the Project. Operating Costs shall include but not be limited to, city permit
fees, parking management, salaries, wages, medical, surgical and general welfare
benefits and pension payments, payroll taxes, fringe benefits, employment taxes,
workers’ compensation, uniforms and dry cleaning thereof for all employees,
independent contractors, agents, invitees or guests who perform duties connected
with the operation, maintenance and repair of the Project, its equipment, the
intrabuilding cabling and wiring and the adjacent walks and landscaped areas,
including janitorial, gardening, security, operating, engineering, painting,
plumbing, electrical, carpentry, heating, ventilation, air conditioning and
window washing; hired services; a reasonable allowance for depreciation of the
cost of acquiring or the rental expense of personal property used in the
maintenance, operation and repair of the Project; accountant’s fees incurred in
the preparation of rent adjustment statements; legal fees; real estate tax
consulting fees; personal property taxes on property used in the maintenance and
operation of the Project; fees, costs, expenses or dues payable pursuant to the
terms of any covenants, conditions or restrictions or owners’ association
pertaining to the Project; capital expenditures incurred to effect economies of
operation of, or stability of services to, the Project and capital expenditures
required due to changes in any Applicable Laws (as defined below), whether by
enactment, repeal or change in interpretation, after the Commencement Date
provided, however, that capital expenditure included in Operating Costs shall be
amortized (with interest at the rate of the lesser of (1) U.S. Bank National
Association Prime Rate plus two percent (2%) per annum, or (2) ten percent
(10%) per annum) over its useful life; costs incurred (capital or otherwise) on
a regular recurring basis every three (3) or more years for certain maintenance
projects (e.g., parking lot slurry coat or replacement of lobby and elevator cab
carpeting); costs incurred (capital or otherwise) in order for the Project, or
any portion thereof, to maintain its current certification pursuant to the Green
Globe certification standards promulgated by Green Globe International, Inc.
(“Green Globe”), including, without limitation, costs of managing, reporting and
commissioning the Project or any part thereof that was designed and/or built to
be compliant with Green Globe standards; the cost of all charges for
electricity, gas, water and other utilities furnished to the Project, and any
taxes thereon; the cost of all charges for fire and extended coverage, liability
and all other reasonable insurance coverages in connection with the Project
carried by Landlord; the cost of all building and cleaning supplies and
materials; the commercially reasonable cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a commercially reasonable property
management fee (which fee may be imputed if Landlord has internalized management
or otherwise acts as its own property manager) and license, permit and
inspection fees relating to the Project. In the event, during any calendar year,
the Project is less than ninety-five percent (95%) occupied, Operating Costs
shall be adjusted to reflect the Operating Costs of the Project as though
ninety-five percent (95%) were occupied, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted.
Notwithstanding the foregoing, Operating Costs shall not include the following:

 

  (1) Any costs or expenses for which Landlord is reimbursed or indemnified
(whether by an insurer, condemnor, tenant or otherwise);

 

  (2) Overhead and administrative costs of Landlord not directly incurred in the
operation and maintenance of the Project;

 

  (3) Depreciation or amortization of the Project or its contents or components;

 

  (4) Contributions to Operating Cost reserves;

 

  (5) Capital expenditures including rentals and any other related expenses
incurred in leasing capital items, except to the extent permitted above in this
Section 3(c)(ii);

 

  (6) Expenses for the preparation of space or other work which Landlord
performs for any tenant or prospective tenant of the Project;

 

  (7) Expenses for repairs or other work which is caused by fire, windstorm,
casualty or any other insurable occurrence, including costs subject to
Landlord’s insurance deductible, to the extent such deductible exceeds
$50,000.00;

 

-4-



--------------------------------------------------------------------------------

  (8) Expenses incurred in leasing or obtaining new tenants or retaining
existing tenants, including leasing commissions, legal expenses, advertising,
entertaining or promotion;

 

  (9) Interest, amortization or other costs, including legal fees, associated
with any mortgage, loan or refinancing of the Project or any Common Areas,
transfer or recordation taxes and other charges in connection with the transfer
of ownership in the Project, land trust fees, and rental due under any ground
lease relating to the property on which the Project is located;

 

  (10) Expenses incurred for any necessary replacement of any item to the extent
that it is covered under warranty, and the cost of correcting defects in the
construction of the Project or any Common Areas; provided, however, that repairs
resulting from ordinary wear and tear shall not be deemed to be defects;

 

  (11) The cost of any item or service which Tenant separately reimburses
Landlord or pays to third parties, or which Landlord provides selectively to one
or more tenants of the Project, other than Tenant, whether or not Landlord is
reimbursed by such other tenant(s). This category shall include the actual cost
of any special electrical, heating, ventilation or air conditioning required by
any tenant that exceeds normal building standards or is required during times
other than the standard business hours stated in this Lease;

 

  (12) Accounting and legal fees relating to the ownership, construction,
leasing, sale of or relating to any litigation in any way involving the Project,
or any Common Areas, or to the enforcement of the terms of any lease;

 

  (13) Any interest or penalty incurred due to the late payment of any Operating
Cost and/or Tax Cost;

 

  (14) The cost of correcting any applicable building or fire code violation(s)
or violations of any other Applicable Law relating to the Project, or any Common
Areas, and/or the cost of any penalty or fine incurred for noncompliance with
the same, and any costs incurred to test, survey, cleanup, contain, abate or
remove any environmental or Hazardous Materials or materials, including asbestos
containing materials from the Project or any Common Areas or to remedy any
breach or violation of any Environmental Laws. To the extent any of the
foregoing are the result of any act or omission of any of the Tenant Parties or
any of their agents, guests, invitees or contractors (“Tenant Responsible
Parties”), such costs shall be governed by Article 28 hereof;

 

  (15) Any personal property taxes of the Landlord for equipment or items not
used directly in the operation or maintenance of the Project, nor connected
therewith;

 

  (16) Any costs or expenses for sculpture, paintings, or other works of art,
including costs incurred with respect to the purchase, ownership, leasing,
repair, and/or maintenance of such works of art;

 

  (17) All expenses to the extent resulting from the negligence or willful
misconduct of the Landlord, its agents, servants or other employees;

 

  (18) All bad debt loss, rent loss, or reserve for bad debt or rent loss;

 

  (19) Payroll and payroll related expenses for any employees in commercial
concessions operated by the Landlord;

 

  (20) The cost of installing, operating, and maintaining any building amenity
or special facility such as a health club; and

 

  (21) Any expenditures made more than eighteen (18) months prior to submission
of demand.

(iii) Notwithstanding anything to the contrary contained herein, the aggregate
Controllable Operating Costs, as that term is defined below, shall not increase
more than five

 

-5-



--------------------------------------------------------------------------------

percent (5%) in any calendar year over the amount of Controllable Operating
Costs chargeable for the immediately preceding calendar year, on a
non-cumulative basis. “Controllable Operating Costs” shall mean all Direct Costs
except Tax Costs, utility charges, insurance charges, costs of services provided
under a union contract, payments under any parking agreement, CC&R’s or to an
owners’ association, and costs associated with repairs due to casualty,
vandalism or other damage outside of Landlord’s reasonable control.

(d) Determination of Payment.

(i) If for any calendar year ending or commencing within the Term, Tenant’s
Proportionate Share of the actual cost of the Direct Costs for such calendar
year exceeds the Expense Stop, then Tenant shall pay to Landlord, in the manner
set forth in Sections 3(d)(ii) and (iii), below, and as Additional Rent, an
amount equal to Tenant’s Proportionate Share of the excess (the “Excess”).

(ii) Landlord shall give Tenant a yearly expense estimate statement (the
“Estimate Statement”), which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of the total amount of Direct Costs for the then-current calendar
year. The estimated Excess (the “Estimated Excess”) shall be calculated by
comparing Tenant’s Proportionate Share of the actual cost of the Direct Costs
for such calendar year, which shall be based upon the Estimate, to the Expense
Stop. Any delay by Landlord in furnishing the Estimate Statement for any
calendar year shall not preclude Landlord from subsequently enforcing its rights
to collect any Estimated Excess under this Article 3, once such Estimated Excess
has been determined by Landlord. If pursuant to the Estimate Statement an
Estimated Excess is calculated for the then-current calendar year, Tenant shall
pay, with its next installment of Monthly Basic Rental due, a fraction of the
Estimated Excess for the then-current calendar year (reduced by any amounts paid
pursuant to the last sentence of this Section 3(d)(ii)). Such fraction shall
have as its numerator the number of months which have elapsed in such current
calendar year to the month of such payment, both months inclusive, and shall
have twelve (12) as its denominator. Until a new Estimate Statement is
furnished, Tenant shall pay monthly, with the Monthly Basic Rental installments,
an amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

(iii) In addition, Landlord shall give to Tenant following the end of each
calendar year, a statement (the “Statement”) which shall include (a) the amount,
if any, by which the Direct Costs for the subject year exceed the Direct Costs
for the prior year, (b) a reconciliation of Tenant’s impound accounts of monies
collected in advance by Landlord based Landlord’s estimate of Tenant’s
Proportionate Share, and (c) the actual Direct Costs for the subject year broken
down by component expenses. Upon receipt of the Statement for each calendar year
during the Term, if amounts paid by Tenant as Estimated Excess are less than the
actual Excess as specified on the Statement, Tenant shall pay, within ten
(10) business days, the full amount of the Excess for such calendar year, less
the amounts, if any, paid during such calendar year as Estimated Excess. If,
however, the Statement indicates that amounts paid by Tenant as Estimated Excess
are greater than the actual Excess as specified on the Statement, such
overpayment shall be credited against Tenant’s next installments of Estimated
Excess or paid by Landlord to Tenant at the time of delivery of the Statement if
the Lease is then terminated or expired. Any delay by Landlord in furnishing the
Statement for any calendar year shall not prejudice Landlord from enforcing its
rights under this Article 3, once such Statement has been delivered. Even though
the Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, if an Excess is present,
Tenant shall pay to Landlord within ten (10) business days an amount as
calculated pursuant to the provisions of this Section 3(d). The provisions of
this Section 3(d)(iii) shall survive the expiration or earlier termination of
the Term.

(iv) Landlord shall maintain books and records of all Direct Costs. If requested
by Tenant within ninety (90) days after Tenant’s receipt of a Statement,
Landlord shall permit Tenant to audit Landlord’s Statement for the annual period
covered by such Statement. If Tenant elects to audit such books and records,
Tenant shall perform such audit using an employee of a certified public
accounting firm or an employee of Tenant. Landlord shall reasonably cooperate
with Tenant, and any deficiency or overpayment disclosed by such audit shall be
paid or refunded, as the case may be, within thirty (30) days after completion
of the audit. If any such audit discloses that the Direct Costs reflected on
Landlord’s Statement were overstated by more than five percent (5%) of the
actual Direct Costs for the subject year, Landlord shall reimburse Tenant for
the reasonable costs of such audit.

 

-6-



--------------------------------------------------------------------------------

 

ARTICLE 4

SECURITY DEPOSIT

Tenant has deposited or concurrently herewith is depositing with Landlord the
sum set forth in Article 1.F. of the Basic Lease Provisions as security for the
full and faithful performance of every provision of this Lease to be performed
by Tenant. If Tenant breaches any provision of this Lease, including but not
limited to the payment of rent, Landlord may use all or any part of this
security deposit for the payment of any rent or any other sums in default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion of said deposit is so used or
applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its full amount. Tenant agrees that Landlord shall not be required to
keep the security deposit in trust, segregate it or keep it separate from
Landlord’s general funds, but Landlord may commingle the security deposit with
its general funds and Tenant shall not be entitled to interest on such deposit.
At the expiration of the Term, and provided there exists no default by Tenant
hereunder, the security deposit or any balance thereof shall be returned to
Tenant (or, at Landlord’s option, to Tenant’s “Transferee”, as such term is
defined in Article 15 below), provided that subsequent to the expiration of this
Lease, Landlord may retain from said security deposit (i) an amount reasonably
estimated by Landlord to cover potential Direct Cost reconciliation payments due
with respect to the calendar year in which this Lease terminates or expires,
(ii) any and all amounts reasonably estimated by Landlord to cover the
anticipated costs to be incurred by Landlord to remove any signage provided to
Tenant under this Lease, to remove cabling and other items required to be
removed by Tenant under Section 29(b) below and to repair any damage caused by
such removal (in which case any excess amount so retained by Landlord shall be
returned to Tenant within thirty (30) days after such removal and repair),
(iii) amounts required to cure defaults or make Landlord whole, or (iv) any and
all amounts permitted by law or this Article 4. Tenant hereby waives any
provisions of law, now or hereafter in effect, which provide that Landlord may
claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
specified in this Article 4 above, and all of Landlord’s damages under this
Lease and Arizona law including, but not limited to, any damages accruing upon
termination of this Lease and/or those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the acts or omissions of Tenant or any officer, employee, agent, contractor or
invitee of Tenant.

ARTICLE 5

HOLDING OVER

Should Tenant, without Landlord’s written consent, hold over after termination
of this Lease, Tenant shall, at Landlord’s option, become a month-to-month
tenant upon each and all of the terms herein provided as may be applicable to
such a tenancy and any such holding over shall not constitute an extension of
this Lease. During such holding over, Tenant shall pay in advance, monthly,
Basic Rental at a rate equal to one and one-half times the rate in effect for
the last month of the Term of this Lease, in addition to, and not in lieu of,
all other payments required to be made by Tenant hereunder including but not
limited to the Excess over the Expense Stop. Notwithstanding the foregoing,
Tenant shall be permitted to hold over in the Premises for a period not to
exceed ninety (90) days, on a month-to-month basis and at a Base Rental equal to
that payable for the last month of the term prior to the holdover period.
Nothing contained in this Article 5 shall be construed as consent by Landlord to
any holding over of the Premises by Tenant, and Landlord expressly reserves the
right to require Tenant to surrender possession of the Premises to Landlord as
provided in this Lease upon the expiration or earlier termination of the Term.
If Tenant fails to surrender the Premises upon the expiration or termination of
this Lease, Tenant agrees to indemnify, defend and hold Landlord harmless from
and against all costs, loss, expense or liability, including without limitation,
claims made by any succeeding tenant and real estate brokers claims and
attorneys’ fees and costs.

 

-7-



--------------------------------------------------------------------------------

 

ARTICLE 6

OTHER TAXES

Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises. In the event any or all of Tenant’s trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) business
days after delivery to Tenant by Landlord of a written statement setting forth
such amount, the amount of such taxes applicable to Tenant’s property or
above-standard improvements. Tenant shall assume and pay to Landlord at the time
Basic Rental next becomes due (or if assessed after the expiration of the Term,
then within ten (10) business days), any excise, sales, use, rent, occupancy,
garage, parking, gross receipts or other taxes (other than net income taxes)
which may be assessed against or levied upon Landlord on account of the letting
of the Premises or the payment of Basic Rental or any other sums due or payable
hereunder, and which Landlord may be required to pay or collect under any law
now in effect or hereafter enacted, whether or not currently contemplated. In
addition to Tenant’s obligation pursuant to the immediately preceding sentence,
Tenant shall pay directly to the party or entity entitled thereto all business
license fees, gross receipts taxes and similar taxes and impositions which may
from time to time be assessed against or levied upon Tenant, as and when the
same become due and at least twenty (20) days before delinquency.
Notwithstanding anything to the contrary contained herein, any sums payable by
Tenant under this Article 6 shall not be included in the computation of “Tax
Costs.”

ARTICLE 7

USE

Tenant shall use and occupy the Premises only for the uses set forth in Article
1.G. of the Basic Lease Provisions and shall not use or occupy the Premises or
permit the same to be used or occupied for any other purpose without the prior
written consent of Landlord, which consent shall not be unreasonably withheld or
delayed, and Tenant agrees that it will use the Premises in such a manner so as
not to interfere with or infringe upon the rights of other tenants or occupants
in the Project. Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances, governmental regulations or requirements now in
force or which may hereafter be in force relating to or affecting (i) the
condition, use or occupancy of the Premises or the Project (excluding structural
changes to the Project not related to Tenant’s particular use of the Premises),
and (ii) improvements installed or constructed in the Premises by or for the
benefit of Tenant. Tenant shall not permit more than six and one-half
(6.5) people per one thousand (1,000) rentable square feet of the Premises to
occupy the Premises at any time. Tenant may use a portion of the Premises as a
lunchroom for Tenant’s employees only (and not the general public), provided
that Tenant shall obtain Landlord’s prior approval to all electronic kitchen
equipment to be used in the Premises (which approval shall not be unreasonably
withheld or delayed), shall comply with Landlord’s insurers requirements with
respect to the use and operation of such lunchroom, and shall not generate
unreasonable or offensive odors from the Premises. Notwithstanding the
foregoing, Tenant may use one or more food and beverage refrigerators or
coolers, microwave ovens, soup warmers, toasters, toaster ovens, Panini presses,
meat slicers and George Foreman™ type grills without the consent of Landlord. In
addition, the kitchen equipment included in the Tenant Improvements shall be
deemed approved by Landlord. Tenant shall be prohibited from using or installing
deep fryers, commercial ovens, open flame or similar cooktops or any other
kitchen equipment that would necessitate the use of a grease trap or hood in the
Premises or generate odors inconsistent with a first-class office building. All
use of kitchen equipment shall be consistent with food safety regulations.
Tenant shall not do or permit to be done anything in violation of this Lease
which would invalidate or increase the cost of any fire and extended coverage
insurance policy covering the Project and/or the property located therein and
Tenant shall comply with all rules, orders, regulations and requirements of any
organization which sets out standards, requirements or recommendations commonly
referred to by major fire insurance underwriters, and Tenant shall, upon demand
reimburse Landlord for any additional premium charges for any such insurance
policy assessed or increased by reason of Tenant’s failure to comply with the
provisions of this Article 7.

 

-8-



--------------------------------------------------------------------------------

 

ARTICLE 8

CONDITION OF PREMISES; LANDLORD’S REPRESENTATIONS

(a) Except as otherwise provided herein or in the Work Letter, Tenant hereby
agrees that the Premises shall be taken “as is”, “with all faults”, “without any
representations or warranties”, and Tenant hereby agrees and warrants that it
has investigated and inspected the condition of the Premises and the suitability
of same for Tenant’s purposes, and Tenant does hereby waive and disclaim any
objection to, cause of action based upon, or claim that its obligations
hereunder should be reduced or limited because of the condition of the Premises
or the Project or the suitability of same for Tenant’s purposes. Tenant
acknowledges that, except as otherwise provided herein, neither Landlord nor any
agent nor any employee of Landlord has made any representations or warranty with
respect to the Premises or the Project or with respect to the suitability of
either for the conduct of Tenant’s business and Tenant expressly warrants and
represents that Tenant has relied solely on its own investigation and inspection
of the Premises and the Project in its decision to enter into this Lease and let
the Premises in the above-described condition. Nothing contained herein is
intended to, nor shall, obligate Landlord to implement sustainability practices
for the Project or to seek certification under, or make modifications in order
to obtain, a certification from LEED or any other comparable certification,

(b) Landlord represents and warrants to and covenants with Tenant as follows:

(i) Landlord has received no notice that the Project (inclusive of the Premises)
currently is not in compliance with all applicable laws, rules, regulations,
ordinances and local codes, including, without limitation, O.S.H.A. rules and
regulations governing asbestos and asbestos containing materials and the
Americans with Disabilities Act and/or any comparable state statute (“Applicable
Laws”). Landlord has received no notice that the Project violates any private
covenants, conditions and restrictions affecting the Project (the “Deed
Restrictions”), copies of which have been given to Tenant.

(ii) Following the date of this Lease, Landlord will not record against the
Project or the Premises, or otherwise subject the Project or the Premises to,
any restrictions, agreements, encumbrances, liens, easements or rights which are
reasonably expected to (i) prevent or impair the use of the Premises for the
purposes permitted in this Lease or (ii) materially conflict with or diminish
the rights herein granted to Tenant.

(iii) To the extent the Project, as of the date of this Lease, is not in
compliance with current Applicable Laws or the Deed Restrictions, Landlord shall
be responsible for bringing the Project into compliance with such Applicable
Laws and Deed Restrictions at Landlord’s sole cost. In the event of a change in
Applicable Laws after the Commencement Date that requires Landlord perform any
alterations in or about the Project, Landlord shall perform such alterations and
the cost thereof shall be an Operating Cost to the extent permitted in Article 3
above.

ARTICLE 9

REPAIRS AND ALTERATIONS

(a) Landlord’s Obligations. Landlord shall maintain, in first-class condition
and repair, the structural portions of the Project, including the foundation,
floor/ceiling slabs, roof, curtain wall, exterior glass, columns, beams, shafts,
stairs, stairwells, elevator cabs and Common Areas, and shall also maintain and
repair the basic mechanical, electrical, life safety, plumbing, sprinkler
systems and heating, ventilating and air-conditioning systems; provided,
however, that Landlord’s obligation with respect to any such systems shall be to
repair and maintain those portions of the systems located in the core of the
Project or in other areas outside of the Premises, but Tenant shall be
responsible to repair and maintain any distribution of such systems throughout
the Premises.

(b) Tenant’s Obligations. Except as expressly provided as Landlord’s obligation
in this Article 9, Tenant shall keep the Premises in first-class condition and
repair and in compliance with Landlord’s sustainability practices including,
without limitation, compliance with the Green Globe rating system applicable to
the Project. All damage or injury to the Premises or the Project resulting from
the act or negligence of Tenant, its employees, agents or

 

-9-



--------------------------------------------------------------------------------

visitors, guests, invitees or licensees or by the use of the Premises, shall be
promptly repaired by Tenant at its sole cost and expense, to the reasonable
satisfaction of Landlord; provided, however, that for damage to the Project as a
result of casualty or for any repairs that may impact the mechanical,
electrical, plumbing, heating, ventilation or air-conditioning systems of the
Project, Landlord shall have the right (but not the obligation) to select the
contractor and oversee all such repairs. Landlord may make any repairs which are
not promptly made by Tenant after any applicable notice and cure period and
charge Tenant for the cost thereof, plus ten percent (10%) to defray Landlord’s
administrative costs, which costs shall be paid by Tenant within ten
(10) business days from invoice from Landlord. Tenant shall be responsible for
the design and function of all non-standard improvements of the Premises,
whether or not installed by Landlord at Tenant’s request. Tenant waives all
rights to make repairs at the expense of Landlord, or to deduct the cost thereof
from the Rent.

(c) Alterations. Tenant shall make no alterations, installations, changes or
additions in or to the Premises or the Project that affect the building systems
(including, without limitation, the mechanical, electrical, structural, plumbing
or roofing systems) (collectively, “Alterations”) without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Tenant may, upon prior notice to Landlord but without the
requirement of obtaining Landlord consent, perform alterations in the Premises
that do not affect any of the building systems (“Permitted Alterations”). It is
mutually agreed that Tenant may install a security system serving the Premises,
but that such system impacts the other building systems and is therefore subject
to Landlord’s reasonable approval. Any Alterations approved by Landlord must be
performed in accordance with the terms hereof, using only contractors or
mechanics reasonably approved by Landlord in writing and upon the approval by
Landlord in writing of fully detailed and dimensioned plans and specifications
pertaining to the Alterations in question, to be prepared and submitted by
Tenant at its sole cost and expense. Tenant shall at its sole cost and expense
obtain all necessary approvals and permits pertaining to any Alterations
approved by Landlord. Tenant shall cause all Alterations and Permitted
Alterations to be performed in a good and workmanlike manner, in conformance
with all applicable federal, state, county and municipal laws, rules and
regulations, pursuant to a valid building permit, and in conformance with
Landlord’s construction rules and regulations. If Landlord, in approving any
Alterations, specifies a commencement date therefor, Tenant shall not commence
any work with respect to such Alterations prior to such date. Tenant hereby
agrees to indemnify, defend, and hold Landlord free and harmless from all liens
and claims of lien, and all other liability, claims and demands arising out of
any work done or material supplied to the Premises by or at the request of
Tenant in connection with any Alterations or Permitted Alterations.

(d) Insurance; Liens. Prior to the commencement of any Alterations, Tenant shall
provide Landlord with evidence that Tenant carries “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of such
Alterations, and such other insurance as Landlord may reasonably require, it
being understood that all such Alterations shall be insured by Tenant pursuant
to Article 14 of this Lease immediately upon completion thereof. In addition,
Landlord may, in its discretion, require Tenant to obtain a letter of credit, or
some other evidence demonstrating Tenant’s ability to pay for such Alterations,
satisfactory to Landlord in an amount sufficient to ensure the lien free
completion of such Alterations and naming Landlord as a co-obligee.
Notwithstanding the foregoing, no such letter of credit (or other evidence)
shall be required for Permitted Alterations or Alterations which are estimated
to cost less than $250,000.00 on a per project basis.

(e) Costs and Fees; Removal. If permitted Alterations are made, they shall be
made at Tenant’s sole cost and expense and shall be and become the property of
Landlord, except that Landlord may, if requested by Tenant and by written notice
to Tenant given at the time such consent is granted, or if no consent is
required, within twenty (20) days after Landlord receives notice of such
Alterations, require Tenant at Tenant’s expense to remove such Alterations from
the Premises, and to repair any damage to the Premises and the Project caused by
such removal. Any and all costs attributable to or related to the applicable
building codes of the city in which the Project is located (or any other
authority having jurisdiction over the Project) arising from Tenant’s plans,
specifications, improvements, Alterations or otherwise shall be paid by Tenant
at its sole cost and expense. With regard to repairs, Alterations or any other
work arising from or related to this Article 9, Landlord shall be entitled to
receive an administrative/coordination fee (which fee shall vary depending upon
whether or not Tenant orders the work directly from Landlord) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord’s involvement with such work, which fee shall
be the

 

-10-



--------------------------------------------------------------------------------

greater of (i) five percent (5%) of the total cost of the subject Alterations,
repairs or other work or (ii) Landlord’s actual cost paid to third parties in
connection with the subject Alterations, repairs or other work. In no event
shall Tenant be required to pay the fee referred to in the prior sentence with
respect to Permitted Alterations consisting solely of painting, carpeting and
millwork.

ARTICLE 10

LIENS

Tenant shall keep the Premises and the Project free from any mechanics’ liens,
vendors liens or any other liens arising out of any work performed, materials
furnished or obligations incurred by Tenant, and Tenant agrees to defend,
indemnify and hold Landlord harmless from and against any such lien or claim or
action thereon, together with costs of suit and reasonable attorneys’ fees and
costs incurred by Landlord in connection with any such claim or action. Before
commencing any work or alteration, addition or improvement to the Premises,
Tenant shall give Landlord at least ten (10) days’ written notice of the
proposed commencement of such work (to afford Landlord an opportunity to post
appropriate notices of non-responsibility). In the event that there shall be
recorded against the Premises or the Project or the property of which the
Premises is a part any claim or lien arising out of any such work performed,
materials furnished or obligations incurred by Tenant and such claim or lien
shall be removed or discharged within ten (10) days of filing; provided,
however, that if Tenant is engaged in a good faith contest over such lien,
Tenant need not discharge the same but shall post a bond to assure the payment
of said lien with Landlord in an amount and reasonably satisfactory to Landlord.
If Tenant fails to discharge or bond over such lien (if bonding over is
permitted hereunder), Landlord shall have the right but not the obligation to
pay and discharge said lien without regard to whether such lien shall be lawful
or correct (in which case Tenant shall reimburse Landlord for any such payment
made by Landlord within ten (10) business days following written demand), or to
require that Tenant promptly deposit with Landlord in cash, and in lawful money
of the United States, one hundred fifty percent (150%) of the amount of such
claim, which sum may be retained by Landlord until such claim shall have been
removed of record or until judgment shall have been rendered on such claim and
such judgment shall have become final, at which time Landlord shall have the
right to apply such deposit in discharge of the judgment on said claim and any
costs, including attorneys’ fees and costs incurred by Landlord, and shall remit
the balance thereof to Tenant, if any.

ARTICLE 11

PROJECT SERVICES

(a) Basic Services. Landlord agrees to furnish to the Premises, at a cost to be
included in Operating Costs, from 7:00 a.m. to 6:00 p.m. Mondays through Fridays
and 9:00 a.m. to 1:00 p.m. on Saturdays (the “Building Standard Hours”)
excepting New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (collectively, the “Building Holidays”), air
conditioning and heat in a manner consistent with the operation of a first-class
office building in the Phoenix, Arizona metropolitan area and in accordance with
Schedule 1 to the Work Letter. In addition, Landlord shall provide electric
current for normal lighting and normal office machines, elevator service and
water on the same floor as the Premises for lavatory and drinking purposes in
such reasonable quantities as in the judgment of Landlord is reasonably
necessary for general office use and in compliance with applicable codes.
Janitorial and maintenance services shall be furnished five (5) days per week,
excepting Building Holidays. Tenant shall comply with all rules and regulations
which Landlord may establish for the proper functioning and protection of the
Common Area air conditioning, heating, elevator, electrical, intrabuilding
cabling and wiring and plumbing systems. Landlord shall not be liable for, and
there shall be no rent abatement as a result of, any stoppage, reduction or
interruption of any such services caused by governmental rules, regulations or
ordinances, riot, strike, labor disputes, breakdowns, accidents, necessary
repairs or other cause. Except as specifically provided in this Article 11,
Tenant agrees to pay for all utilities and other services utilized by Tenant and
any additional building services furnished to Tenant which are not uniformly
furnished to all tenants of the Project, at the rate generally charged by
Landlord to tenants of the Project for such utilities or services.

 

-11-



--------------------------------------------------------------------------------

 

(b) Excess Usage. Tenant will not, without the prior written consent of
Landlord, use any apparatus or device in the Premises which will in any way
increase the amount of electricity or water usually furnished or supplied for
use of the Premises as permitted hereunder; nor shall Tenant connect any
apparatus, machine or device with water pipes or electric current (except
through existing electrical outlets in the Premises), for the purpose of using
electric current or water except with respect to Tenant’s operation of the NOC
(to the extent expressly approved by Landlord in connection with the Tenant
Improvements) or as otherwise expressly approved by Landlord in connection with
the Tenant Improvements.

(c) Additional Service. Electrical service and HVAC shall be available to the
Premises, 24 hours a day, 7 days a week. If Tenant shall require electric
current and HVAC outside of Building Standard Hours, Tenant shall pay Landlord
for the actual out-of-pocket cost associated with such services. Landlord may,
at Landlord’s option and at Tenant’s expense, cause an electric current meter or
submeter to be installed in or about the Premises to measure the amount of any
such excess electric current consumed by Tenant in the Premises, either as a
part of the Tenant Improvements (in which case the cost thereof shall be
deducted from the Allowance) or during the Term hereof (in which case the cost
thereof shall be paid by Tenant as Additional Rent). Zoning for the Premises
shall be reasonably determined by Landlord and Tenant in connection with the
design of the Tenant Improvements. Landlord shall accommodate Tenant’s request
to provide a separate HVAC unit (which shall be at Tenant’s cost and shall be
separately metered) for the NOC, provided that such unit shall be on the roof or
within Tenant’s Premises, and subject to Landlord’s requirements regarding
structural reinforcement (if necessary), roof top screening, and compliance with
applicable permitting requirements.

(d) HVAC Balance. If any lights, machines or equipment (including but not
limited to computers and computer systems and appurtenances) are used by Tenant
in the Premises in excess of those required for general office use and such
excess materially affect the temperature otherwise maintained by the air
conditioning system, or generate substantially more heat in the Premises than
would be generated by the building standard lights and usual office equipment,
Landlord shall have the right to install any machinery and equipment which
Landlord reasonably deems necessary to restore temperature balance, including
but not limited to modifications to the standard air conditioning equipment, and
the cost thereof, including the cost of installation and any additional cost of
operation and maintenance occasioned thereby, shall be paid by Tenant to
Landlord upon demand by Landlord.

(e) Telecommunications. Upon request from Tenant from time to time, Landlord
will provide Tenant with a listing of telecommunications and media service
providers serving the Project, and Tenant shall have the right to contract
directly with the providers of its choice. If Tenant wishes to contract with or
obtain service from any provider which does not currently serve the Project or
wishes to obtain from an existing carrier services which will require the
installation of additional equipment, such provider must, prior to providing
service, enter into a written agreement with Landlord setting forth the terms
and conditions of the access to be granted to such provider, in form and
substance satisfactory to Landlord, in its sole discretion. In considering the
installation of any new or additional telecommunications cabling or equipment at
the Project, Landlord will consider all relevant factors in a reasonable and
non-discriminatory manner, including, without limitation, the existing
availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations. Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project. In no event shall Landlord be obligated to incur any costs or
liabilities (other than de minimis costs) in connection with the installation or
delivery of telecommunication services or facilities at the Project. All such
installations shall be subject to Landlord’s prior reasonable approval and shall
be performed in accordance with the terms of Article 9. If Landlord approves the
proposed installations in accordance with the foregoing, Landlord will deliver
its standard form agreement upon request and will use commercially reasonable
efforts to promptly enter into an agreement on reasonable and non-discriminatory
terms with a qualified, licensed and reputable carrier confirming the terms of
installation and operation. of telecommunications equipment consistent with the
foregoing.

(f) After-Hours Use. If Tenant requires heating, ventilation and/or air
conditioning during times other than Building Standard Hours, Tenant shall
control such use via an automated system activated by wall mounted controls and
shall pay the actual costs for such after-hours use. Tenant may request that
Landlord provide 24/7 HVAC to certain areas in the Premises.

 

-12-



--------------------------------------------------------------------------------

 

(g) Generator. Landlord grants to Tenant the non-exclusive right to purchase the
right to use the currently existing exterior generator for the Building (the
“Generator”) for the purpose of providing back-up power for the NOC and a
non-exclusive license over and across the area surrounding the Generator for
such purpose. Such right may be purchased by payment of Tenant’s proportionate
share of the cost of the Generator; if Tenant exercises such right, Tenant shall
thereafter pay Tenant’s proportionate share of the cost to maintain and repair
the Generator. If Tenant reasonably requires a separate generator for its own
use, Landlord shall work with Tenant to find an appropriate location for such
generator. If space is not available, Tenant may use a parking stall within the
garage (in a location selected by Landlord), and Tenant’s reserved parking
stalls shall be reduced by one (and Tenant shall continue to pay the reserved
parking rate for such stall dedicated to generator use). Landlord grants to
Tenant a license (i) (A) to use currently existing excess conduit to connect a
Tenant installed generator to the Building, or (B) if the existing excess
conduit is not adequate, to install a new conduit to connect a Tenant installed
generator to the Building in a location mutually reasonably acceptable to
Landlord and Tenant, and (ii) over and across the area surrounding the Generator
for such purpose in connection with Tenant’s installation and operation of its
own generator. Such licenses are subject to availability of excess conduit,
availability of space for Tenant’s generator in the vicinity of the Generator,
and permitting requirements. Tenant shall be solely responsible for all costs to
design, permit and install such a generator.

(h) Reasonable Charges. Landlord may charge Tenant for Landlord’s actual out of
pocket costs for any utilities or services (other than electric current and
heating, ventilation and/or air conditioning which shall be governed by
Section 11(c) above) utilized by Tenant in excess of the amount or type that is
reasonably necessary for general office use.

(i) Interruption of Services. In the event of any interruption of HVAC, utility
and other services, Landlord shall use its best efforts to promptly restore the
same. If any failure to provide services or utilities continues for more than
seventy-two (72) hours and materially interferes with Tenant’s conduct of
business in or use and operation of the Premises, Tenant shall be entitled to an
equitable abatement of rent for such period of time as the interruption is in
effect.

ARTICLE 12

RIGHTS OF LANDLORD

(a) Right of Entry. Landlord and its agents shall have the right to enter the
Premises at all reasonable times for the purpose of cleaning the Premises,
examining or inspecting the same, serving or posting and keeping posted thereon
notices as provided by law, or protecting Landlord or the Project, showing the
same to prospective tenants (during the last twelve (12) months of the Term),
lenders or purchasers of the Project, in the case of an emergency, and for
making such alterations, repairs, improvements or additions to the Premises or
to the Project as Landlord may deem necessary or desirable. An employee of
Tenant shall accompany Landlord in connection with its entry into the Premises,
and Tenant shall make such employee reasonably available upon request from
Landlord. In the event of an emergency, if Tenant shall not be personally
present to open and permit an entry into the Premises at any time when such an
entry by Landlord is necessary or permitted hereunder, Landlord may enter by
means of a master key, or may forcibly enter in the case of an emergency, in
each event without liability to Tenant and without affecting this Lease.

(b) Maintenance Work. Landlord reserves the right from time to time, but subject
to payment by and/or reimbursement from Tenant as otherwise provided herein:
(i) to install, use, maintain, repair, replace, relocate and control for service
to the Premises and/or other parts of the Project pipes, ducts, conduits, wires,
cabling, appurtenant fixtures, equipment spaces and mechanical systems, wherever
located in the Premises or the Project, (ii) to alter, close or relocate any
facility in the Premises or the Common Areas or otherwise conduct any of the
above activities for the purpose of complying with a general plan for fire/life
safety for the Project or otherwise, and (iii) to comply with any Applicable
Law, but in no event shall Tenant be permitted to withhold or reduce Basic
Rental or other charges due hereunder as a result of same, make any claim for
constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant’s business or operations, so long as
Landlord uses commercially reasonable efforts to minimize any interference with
Tenant’s business.

 

-13-



--------------------------------------------------------------------------------

 

(c) Communication Equipment. If Tenant desires to use the roof of the Project to
install communication equipment to be used from the Premises, Tenant may so
notify Landlord in writing (“Communication Equipment Notice”), which
Communication Equipment Notice shall generally describe the specifications for
the equipment desired by Tenant. If at the time of Landlord’s receipt of the
Communication Equipment Notice, Landlord reasonably determines that space is
available on the roof of the Project for such equipment, then subject to all
governmental laws, rules and regulations, Tenant and Tenant’s contractors (which
shall first be reasonably approved by Landlord) shall have the right and access
to install, repair, replace, remove, operate and maintain five (5) so-called
“satellite dishes” or other similar devices, such as antennae (the
“Communication Equipment”), which Communication Equipment the combined size of
which shall be no greater than one (1) meter in diameter, together with
aesthetic screening designated by Landlord and all cable, wiring, conduits and
related equipment, for the purpose of receiving and sending radio, television,
computer, telephone or other communication signals, at a location on the roof of
the Project designated by Landlord. Landlord shall have the right to require
Tenant to relocate the Communication Equipment at any time to another location
on the roof of the Project. Tenant shall retain Landlord’s designated roofing
contractor to make any necessary penetrations and associated repairs to the roof
in order to preserve Landlord’s roof warranty. Tenant’s installation and
operation of the Communication Equipment shall be governed by the following
terms and conditions:

(i) Tenant’s right to install, replace, repair, remove, operate and maintain the
Communication Equipment shall be subject to all Applicable Laws, and Landlord
makes no representation that such Applicable Laws permit such installation and
operation.

(ii) All plans and specifications for the Communication Equipment shall be
subject to Landlord’s reasonable approval.

(iii) All costs of installation, operation and maintenance of the Communication
Equipment and any necessary related equipment (including, without limitation,
costs of obtaining any necessary permits and connections to the Project’s
electrical system) shall be borne by Tenant.

(iv) It is expressly understood that Landlord retains the right to use the roof
of the Project for any purpose whatsoever.

(v) Tenant shall use the Communication Equipment so as not to cause any
unreasonable interference to other tenants in the Project or with any other
tenant’s Communication Equipment, and not to damage the Project or interfere
with the normal operation of the Project.

(vi) Landlord shall not have any obligations with respect to the Communication
Equipment. Landlord makes no representation that the Communication Equipment
will be able to receive or transmit communication signals without interference
or disturbance (whether or not by reason of the installation or use of similar
equipment by others on the roof of the Project) and Tenant agrees that Landlord
shall not be liable to Tenant therefor. Tenant shall not lease or otherwise make
the Communication Equipment available to any third party (other than Tenant’s
customers and clients, which may use the Communication Equipment while at the
Premises for business purposes only) and the Communication Equipment shall be
only for Tenant’s use in connection with the conduct of Tenant’s business in the
Premises.

(vii) Tenant shall (i) be solely responsible for any damage caused as a result
of the Communication Equipment, (ii) promptly pay any tax, license or permit
fees charged pursuant to any Applicable Laws in connection with the
installation, maintenance or use of the Communication Equipment and comply with
all precautions and safeguards recommended by all governmental authorities, and
(iii) pay for all necessary repairs, replacements to or maintenance of the
Communication Equipment.

(viii) The Communication Equipment shall remain the sole property of Tenant.
Tenant shall remove the Communication Equipment and related equipment at
Tenant’s sole cost and expense upon the expiration or sooner termination of this
Lease or upon the imposition of

 

-14-



--------------------------------------------------------------------------------

any Applicable Law which may require removal, and shall repair the Project upon
such removal to the condition it existed prior to the installation of the
Communication Equipment. If Tenant fails to remove the Communication Equipment
and repair the Project within fifteen (15) days after the expiration or earlier
termination of this Lease, Landlord may do so at Tenant’s expense. The
provisions of this Section 12(d)(viii) shall survive the expiration or earlier
termination of this Lease.

(ix) The Communication Equipment shall be deemed to constitute a portion of the
Premises for purposes of Article 13 of this Lease.

(x) Upon request from Landlord, Tenant agrees to execute a license agreement
with Landlord or Landlord’s rooftop management company regarding Tenant’s
installation, use and operation of the Communication Equipment, which license
agreement shall be in commercially reasonable form and shall incorporate the
terms and conditions of this Section 12.

(d) Tenant’s Rights in Landlord’s Entry. Except in the event of a Tenant
default, Landlord shall have access to the Premises for the purposes described
in this Article, provided that (a) Landlord’s activities hereunder will not
unreasonably interfere with or adversely affect Tenant’s use of the Premises,
(b) when practicable under the circumstances, Landlord will provide to Tenant
reasonable advance notice of any entry to the Premises, and (c) nothing will be
done hereunder that would permanently alter the aesthetics or the utility of the
Premises for regular office use without Tenant’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. In the event
of Landlord’s entry into the Premises following Tenant’s default hereunder, such
entry shall be governed by Articles 19 and 20 of this Lease. In the event of
entry pursuant to this Article 12, Landlord shall use commercially reasonable
efforts to minimize any material interference with or disruption of Tenant’s
operations. Notwithstanding anything in this Lease to the contrary, if
Landlord’s entry onto the Premises or other exercise of its rights under this
Lease interferes with Tenant and such interference causes a material adverse
impact on Tenant’s operations at, use or enjoyment of the Premises and such
impact continues beyond forty-eight (48) hours, Tenant shall be entitled to an
equitable abatement of rent for such period of time as the interference
continues, based on the portion of the Premises that Tenant actually stops
using. If such interference continues beyond a period of thirty (30) consecutive
days and such interference does not arise as a result of the performance of
reasonably necessary repairs or in connection with the delivery of services to
be provided by Landlord hereunder, Tenant shall be entitled to terminate this
Lease upon 60 days written notice to Landlord.

ARTICLE 13

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

(a) Indemnity. Tenant shall indemnify, defend and hold Landlord, its
subsidiaries, partners, parents or other affiliates and their respective
members, shareholders, officers, directors, employees and contractors
(collectively, “Landlord Parties”) harmless from and against any and all claims
arising from Tenant’s use of the Premises or the Project or from the conduct of
its business or from any activity, work or thing which may be permitted,
suffered or caused by Tenant in or about the Premises or the Project and shall
further indemnify, defend and hold Landlord and the Landlord Parties harmless
from and against any and all claims arising from any breach or default in the
performance of any obligation on Tenant’s part to be performed under this Lease
or arising from any negligence or willful misconduct of Tenant or any of its
agents, contractors, employees or invitees, patrons, customers or members in or
about the Project and from any and all costs, attorneys’ fees and costs,
expenses and liabilities incurred in the defense of any claim or any action or
proceeding brought thereon, including negotiations in connection therewith.
Tenant hereby assumes all risk of damage to property or injury to persons in or
about the Premises from any cause except for the negligence or willful
misconduct of Landlord or the Landlord Parties and Tenant hereby waives all
claims in respect thereof against Landlord and the Landlord Parties. Landlord
shall indemnify, defend and hold Tenant and its subsidiaries, partners, parents
or other affiliates and their respective members, shareholders, officers,
directors, employees and contractors (collectively, “Tenant Parties”) harmless
from and against any and all claims arising from Landlord’s operation of the
Project or from any activity, work or thing which may be permitted or suffered
by Landlord in or about the Project (but exclusive of the Premises) and shall
further indemnify, defend and hold Tenant and the

 

-15-



--------------------------------------------------------------------------------

Tenant Parties harmless from and against any and all claims arising from any
breach or default in the performance of any obligation on Landlord’s part to be
performed under this Lease or arising from any negligence or willful misconduct
of Landlord or any of its agents, contractors, employees or invitees, patrons,
customers or members in or about the Project and from any and all costs,
attorneys’ fees and costs, expenses and liabilities incurred in the defense of
any claim or any action or proceeding brought thereon, including negotiations in
connection therewith.

(b) Exemption of Landlord from Liability. Except as otherwise provided herein,
Landlord and the Landlord Parties shall not be liable for injury to Tenant’s
business, or loss of income therefrom, however occurring (including, without
limitation, from any failure or interruption of services or utilities or as a
result of Landlord’s negligence), or, for damage that may be sustained by the
person, goods, wares, merchandise or property of Tenant, its employees,
invitees, customers, agents, or contractors, or any other person in, on or about
the Premises directly or indirectly caused by or resulting from any cause
whatsoever, including, but not limited to, fire, steam, electricity, gas, water,
or rain which may leak or flow from or into any part of the Premises, or from
the breakage, leakage, obstruction or other defects of the pipes, sprinklers,
wires, appliances, plumbing, air conditioning, light fixtures, or mechanical or
electrical systems, or from intrabuilding cabling or wiring, whether such damage
or injury results from conditions arising upon the Premises or upon other
portions of the Project or from other sources or places and regardless of
whether the cause of such damage or injury or the means of repairing the same is
inaccessible to Tenant. Landlord and the Landlord Parties shall not be liable to
Tenant for any damages arising from any willful or negligent action or inaction
of any other tenant of the Project.

(c) Security. Landlord shall provide security cameras or other surveillance
equipment in the parking areas, lobby and elevators of the Building and the
elevators shall be designed to provide that access to the 7th floor of the
Premises may only be accessed by use of a key card. Tenant acknowledges that
Landlord’s election whether or not to provide any type of additional mechanical
surveillance or security personnel whatsoever in the Project is solely within
Landlord’s discretion; Landlord and the Landlord Parties shall have no liability
in connection with the provision, or lack, of such services, and Tenant hereby
agrees to hold Landlord and the Landlord Parties harmless with regard to any
such potential claim, whether or not such services are provided. Landlord and
the Landlord Parties shall not be liable for losses due to theft, vandalism, or
like causes. Tenant shall defend, indemnify, and hold Landlord and the Landlord
Parties harmless from and against any such claims made by any employee,
licensee, invitee, contractor, agent or other person whose presence in, on or
about the Premises or the Project is attendant to the business of Tenant. Tenant
shall be permitted to install a security system serving the Premises, subject to
Landlord’s approval of the same.

ARTICLE 14

INSURANCE

(a) Tenant’s Insurance. Tenant, shall at all times during the Term of this
Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage: (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, owners and contractors
protective coverage, blanket contractual coverage including both oral and
written contracts, and personal injury coverage, covering the insuring
provisions of this Lease and the performance of Tenant of the indemnity and
exemption of Landlord from liability agreements set forth in Article 13 hereof;
(ii) a policy of standard fire, extended coverage and special extended coverage
insurance (all risks), including a vandalism and malicious mischief endorsement,
sprinkler leakage coverage and earthquake sprinkler leakage where sprinklers are
provided in an amount equal to the full replacement value new without deduction
for depreciation of all (A) Tenant Improvements, Alterations, fixtures and other
improvements in the Premises, including but not limited to all mechanical,
plumbing, heating, ventilating, air conditioning, electrical, telecommunication
and other equipment, systems and facilities, and (B) trade fixtures, furniture,
equipment and other personal property installed by or at the expense of Tenant;
(iii) Worker’s Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant’s business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient

 

-16-



--------------------------------------------------------------------------------

to cover a period of interruption of not less than twelve (12) months. Tenant
shall carry and maintain during the entire Term (including any option periods,
if applicable), at Tenant’s sole cost and expense, increased amounts of the
insurance required to be carried by Tenant pursuant to this Article 14 and such
other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant’s operations therein, as may be reasonably
required by Landlord.

(b) Form of Policies. The aforementioned minimum limits of policies and Tenant’s
procurement and maintenance thereof shall in no event limit the liability of
Tenant hereunder. The Commercial General Liability Insurance policy shall name
Landlord, Landlord’s property manager, Landlord’s lender(s) and such other
entities, persons or firms as Landlord specifies from time to time in writing to
Tenant, as additional insureds with an appropriate endorsement to the policy(s).
All such insurance policies carried by Tenant shall be with companies having a
rating of not less than A-VI in Best’s Insurance Guide. Tenant shall furnish to
Landlord, from the insurance companies, or cause the insurance companies to
furnish, certificates of coverage. The deductible under each policy shall be
reasonably acceptable to Landlord. No such policy shall be cancelable or subject
to reduction of coverage or other modification or cancellation except after
thirty (30) days prior written notice to Landlord by the insurer. All such
policies shall be endorsed to agree that Tenant’s policy is primary and that any
insurance carried by Landlord is excess and not contributing with any Tenant
insurance requirement hereunder and shall name Landlord as an additional
insured. Tenant shall, within ten (10) days of the expiration of such policies,
furnish Landlord with renewals or binders. Tenant agrees that if Tenant does not
take out and maintain such insurance or furnish Landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to), procure
said insurance on Tenant’s behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant within ten (10) business days of demand with
interest (at the rate set forth in Section 20(e) below) from the date such sums
are expended.

(c) Landlord’s Insurance. Landlord, as a cost to be included in Operating Costs
to the extent permitted hereunder, agrees to carry during the entire Lease term
and any extensions thereof casualty and liability insurance equivalent to or in
excess of the coverage typically carried by owners of other comparable office
buildings in the Phoenix, Arizona metropolitan area with insurers rated A-VI or
better in Best’s Insurance Guide, but in no event less than:

(i) Property insurance on the Project in the form of an All Risk, Special Form
or Direct Damage policy and Boiler & Machinery coverage, both in the amount of
at least $50,000,000. Coverage shall also include Demolition and Increased Cost
of Construction coverage with a limit of not less than $100,000; and

(ii) Commercial General Liability Insurance utilizing ISO form CG0001 (or its
equivalent) in an amount not less than $1,000,000 per occurrence, $1,000,000
Personal Injury and Advertising injury, $2,000,000 Products and Completed
Operations Aggregate and $2,000,000 General Aggregate. There shall be no
exclusions deleting or limiting the above coverages from the CG0001 form (or its
equivalent). Coverage shall include, but shall not be limited to, coverage for
bodily injury, loss of life or property damage occurring in or about the
Building.

(iii) Umbrella policy with limits of not less than $5,000,000 per occurrence.

(d) Waiver of Subrogation. Landlord and Tenant each hereby waive any and all
rights of recovery against the other or against the officers, directors,
partners, members, trustees, employees and shareholders of the other, on account
of loss or damage occasioned to such waiving party or its property or any
property of others under its control to the extent that such loss or damage is
required to be covered pursuant to this Lease. Landlord and Tenant will each,
upon obtaining the respective property policies of insurance required under this
Lease, give notice to the insurance carrier or carriers that the foregoing
mutual waiver of subrogation is contained in this Lease and obtain from the
respective carriers an endorsement waiving any right of subrogation in favor of
the insurer.

(e) Compliance with Law and Insurance Policies. Tenant agrees that it will not,
at any time, during the Term of this Lease, carry any stock of goods or do
anything in or about the Premises that will in any way tend to increase the
insurance rates upon the Project. Tenant agrees to pay Landlord forthwith upon
demand the amount of any increase in premiums for

 

-17-



--------------------------------------------------------------------------------

insurance that may be carried during the Term of this Lease, or the amount of
insurance to be carried by Landlord on the Project resulting from the foregoing,
or from Tenant doing any act in or about the Premises that does so increase the
insurance rates, whether or not Landlord shall have consented to such act on the
part of Tenant. If Tenant installs upon the Premises any electrical equipment
which causes an overload of electrical lines at the Premises, Tenant shall at
its own cost and expense, in accordance with all other Lease provisions hereof,
make whatever changes are necessary to comply with requirements of the insurance
underwriters and any governmental authority having jurisdiction thereover, but
nothing herein contained shall be deemed to constitute Landlord’s consent to
such overloading. Tenant shall, at its own expense, comply with all insurance
requirements applicable to the Premises, including, without limitation, the
installation of fire extinguishers or an automatic dry chemical extinguishing
system.

ARTICLE 15

ASSIGNMENT AND SUBLETTING

Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant’s employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld. If Tenant is a corporation, unincorporated association, partnership or
limited liability company, the sale, assignment, transfer or hypothecation of
any class of stock or other ownership interest in such corporation, association,
partnership or limited liability company in excess of twenty-five percent
(25%) in the aggregate shall be deemed a “Transfer” within the meaning and
provisions of this Article 15; provided that ordinary stock trades that do not
result in a change of control of Tenant do not constitute a Transfer. Tenant may
transfer its interest pursuant to this Lease only upon the following express
conditions, which conditions are agreed by Landlord and Tenant to be reasonable:

(a) That the proposed Transferee (as hereafter defined) shall be subject to the
prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting the generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:

(i) The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with general office use and with the character and nature
of all other tenancies in the Project, or (b) a use which conflicts with any
so-called “exclusive” then in favor of another tenant of the Project or any
other buildings which are in the same complex as the Project, or (c) a use which
would be prohibited by any other portion of this Lease (including but not
limited to any Rules and Regulations then in effect);

(ii) The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to that of Tenant as
of the date of execution of this Lease;

(iii) The proposed Transferee is either a governmental agency or instrumentality
thereof; or

(iv) Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date of the proposed
Transfer (as defined below), to lease space in the Project.

(b) Upon Tenant’s submission of a request for Landlord’s consent to any such
Transfer, Tenant shall pay to Landlord Landlord’s reasonable attorneys’ fees and
costs incurred in connection with the proposed Transfer, not to exceed
$1,500.00;

(c) That the proposed Transferee shall execute an agreement pursuant to which it
shall agree to perform faithfully and be bound by all of the terms, covenants,
conditions, provisions and agreements of this Lease applicable to that portion
of the Premises so transferred; and

 

-18-



--------------------------------------------------------------------------------

 

(d) That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord’s consent thereto. It shall
be a condition to Landlord’s consent to any subleasing, assignment or other
transfer of part or all of Tenant’s interest in the Premises (“Transfer”) that
(i) upon Landlord’s consent to any Transfer, Tenant shall pay and continue to
pay fifty percent (50%) of any “Transfer Premium” (defined below), received by
Tenant from the transferee; (ii) any sublessee of part or all of Tenant’s
interest in the Premises shall agree that in the event Landlord gives such
sublessee notice that Tenant is in default under this Lease, such sublessee
shall thereafter make all sublease or other payments directly to Landlord, which
will be received by Landlord without any liability whether to honor the sublease
or otherwise (except to credit such payments against sums due under this Lease),
and any sublessee shall agree to attorn to Landlord or its successors and
assigns at their request should this Lease be terminated for any reason, except
that in no event shall Landlord or its successors or assigns be obligated to
accept such attornment; (iii) intentionally omitted; and (iv) Landlord may
require that Tenant not then be in default hereunder in any respect, nor shall
any condition exist which, with the giving of notice or the passage of time
constitute a default hereunder. “Transfer Premium” shall mean all rent,
Additional Rent or other consideration payable by the proposed subtenant or
assignee (collectively, “Transferee”) in connection with a Transfer in excess of
the Basic Rental and Direct Costs payable by Tenant under this Lease during the
term of the Transfer and if such Transfer is for less than all of the Premises,
the Transfer Premium shall be calculated on a rentable square foot basis and
shall be considered Additional Rent. In any event, the Transfer Premium shall be
calculated after deducting both the fair market value of any services of Tenant
or any assets, fixtures, inventory, equipment, or furniture included in the
Transfer and the reasonable expenses incurred by Tenant for (1) any changes,
alterations and improvements to the Premises paid for by Tenant in connection
with the Transfer and made in compliance with Article 9, (2) any other
out-of-pocket monetary concessions provided by Tenant to the Transferee, and
(3) any brokerage commissions paid for by Tenant in connection with the
Transfer. The calculation of “Transfer Premium” shall also include, but not be
limited to, key money, bonus money or other cash consideration paid by a
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to the Transferee and any
payment in excess of fair market value for assets, fixtures, inventory,
equipment, or furniture transferred by Tenant to the Transferee in connection
with such Transfer. Any Transfer of this Lease which is not in compliance with
the provisions of this Article 15 shall be voidable by written notice from
Landlord and shall, at the option of Landlord, terminate this Lease. In no event
shall the consent by Landlord to any Transfer be construed as relieving Tenant
or any Transferee from obtaining the express written consent of Landlord to any
further Transfer, or as releasing Tenant from any liability or obligation
hereunder whether or not then accrued and Tenant shall continue to be fully
liable therefor. No collection or acceptance of rent by Landlord from any person
other than Tenant shall be deemed a waiver of any provision of this Article 15
or the acceptance of any Transferee hereunder, or a release of Tenant (or of any
Transferee of Tenant). Notwithstanding anything to the contrary in this Lease,
if Tenant or any proposed Transferee claims that Landlord has unreasonably
withheld or delayed its consent under this Article 15 or otherwise has breached
or acted unreasonably under this Article 15, their sole remedies shall be a
declaratory judgment and an injunction for the relief sought without any
monetary damages, and Tenant hereby waives all other remedies, including,
without limitation, any right at law or equity to terminate this Lease, on its
own behalf and, to the extent permitted under all applicable laws, on behalf of
the proposed Transferee.

Notwithstanding any provision in this Lease to the contrary, Tenant shall have
the right to assign this Lease or sublet all or a portion of the Premises
without Landlord’s consent to any corporation or business entity which controls,
is controlled by or is under common control with Tenant, or to a corporation or
other business entity resulting from a merger or consolidation with Tenant, or
to any person or entity which acquires substantially all of the assets of
Tenant’s businesses as a going concern (“Affiliate”); provided that in the case
of an assignment, the assignee assumes in full the obligations of the Tenant
under this Lease and that the use of the Premises remains unchanged. In no event
shall any subleasing or assignment operate to release Tenant from any liability
under this Lease.

In connection with any transfer approved by Landlord to a Transferee that will
lease and occupy more than 50% of the Premises, Tenant may request the right to
assign its sign rights

 

-19-



--------------------------------------------------------------------------------

under Article 32. In considering such a request, Landlord shall not unreasonably
withhold consent to such a transfer of the sign rights, provided that the
proposed Transferee’s name or reputation is not reasonably objectionable to
Landlord or prohibited by the Deed Restrictions.

ARTICLE 16

DAMAGE OR DESTRUCTION

If the Project is damaged by fire or other insured casualty and the insurance
proceeds have been made available therefor by the holder or holders of any
mortgages or deeds of trust covering the Premises or the Project, the damage
shall be repaired by Landlord to the extent such insurance proceeds are
available therefor and provided such repairs can, in Landlord’s sole opinion, be
completed within two hundred seventy (270) days after the necessity for repairs
as a result of such damage becomes known to Landlord, without the payment of
overtime or other premiums, and until such repairs are completed rent and the
Prevailing Rate (as defined below) shall be abated in proportion to the part of
the Premises which is unusable by Tenant in the conduct of its business and/or
the portion of the parking that is unavailable and for which Landlord has not
provided reasonable substitute parking (but there shall be no abatement of rent
and/or Prevailing Rate by reason of any portion of the Premises or parking being
unusable for a period equal to five (5) days or less). However, if the damage is
due to the fault or neglect of Tenant, its employees, agents, contractors,
guests, invitees and the like, there shall be no abatement of rent or Prevailing
Rate, unless and then only to the extent Landlord receives rental income
insurance proceeds. Upon the occurrence of any damage to the Premises, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Section 14(a)(ii)(A) above; provided, however,
that if the cost of repair of improvements within the Premises by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant’s
insurance carrier, as so assigned by Tenant, such excess costs shall be paid by
Tenant to Landlord prior to Landlord’s repair of such damage. If repairs cannot,
in Landlord’s opinion, be completed within two hundred seventy (270) days after
the date of the casualty, without the payment of overtime or other premiums,
Landlord may, at its option, either (i) make such repairs in a reasonable time
and in such event this Lease shall continue in effect and the rent and/or
Prevailing Rate shall be abated, if at all, in the manner provided in this
Article 16, or (ii) elect not to effect such repairs and instead terminate this
Lease, by notifying Tenant in writing of such termination within sixty (60) days
after the date of the casualty, such notice to include a termination date giving
Tenant sixty (60) days to vacate the Premises. In addition, Landlord may elect
to terminate this Lease if the Project shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, if the damage is
not fully covered, except for deductible amounts, by Landlord’s insurance
policies. Finally, if the Premises or the Project is damaged to any substantial
extent during the last twelve (12) months of the Term, then notwithstanding
anything contained in this Article 16 to the contrary, either Landlord or Tenant
shall have the option to terminate this Lease by giving written notice to the
other party of the exercise of such option within sixty (60) days after the date
of the casualty. A total destruction of the Project shall automatically
terminate this Lease. If Landlord commences repairs to the Project but does not
complete such repairs within one (1) year from the date of the casualty, Tenant
may elect to terminate this Lease by delivering written notice to Landlord.
Except as provided in this Article 16, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business or property arising from such damage or destruction or the
making of any repairs, alterations or improvements in or to any portion of the
Project or the Premises or in or to fixtures, appurtenances and equipment
therein. Tenant understands that Landlord will not carry insurance of any kind
on Tenant’s furniture, furnishings, trade fixtures or equipment, and that
Landlord shall not be obligated to repair any damage thereto or replace the
same. Tenant acknowledges that Tenant shall have no right to any proceeds of
insurance carried by Landlord relating to property damage. With respect to any
damage which Landlord is obligated to repair or elects to repair, Tenant, as a
material inducement to Landlord entering into this Lease, irrevocably waives and
releases any rights under law to terminate this Lease. Without limiting the
foregoing, Tenant hereby waives any right it may have to terminate this Lease
pursuant to Arizona Revised Statutes § 33-343 as a result of any destruction.

 

-20-



--------------------------------------------------------------------------------

 

ARTICLE 17

THIS LEASE IS A SUBLEASE; SUBORDINATION

(a) This Lease is subject to, and Tenant agrees to comply with, all matters of
record affecting the Real Property, including, without limitation, that certain
Lease by and between The City of Tempe, as landlord, and Landlord, as tenant,
dated December 14, 2009 (the “Prime Lease”). Landlord represents to Tenant, as
of the date of this Lease, that Landlord has given to Tenant a true, correct,
and complete copy of the Prime Lease, and the same is annexed to this Lease as
Exhibit “X”. Only the terms and conditions contained herein, however, shall
govern the rights and liabilities of Landlord and Tenant as between themselves,
it not being intended that any of the terms or conditions of the Prime Lease be
deemed incorporated herein except to the extent expressly provided in this
Lease. Within sixty (60) days after the full execution of this Lease, Landlord
will obtain a subordination, non-disturbance and attornment agreement from the
landlord under the Prime Lease in a form reasonably acceptable to Tenant.

(b) Tenant shall not do nor permit anything to be done which would violate or
breach the terms and provisions of the Prime Lease or cause the Prime Lease to
be terminated or forfeited by reason of any right of termination or forfeiture
reserved or vested in Prime Lessor under the Prime Lease; provided, that the
foregoing shall not be construed to require Tenant to actively perform any
obligation of the tenant under the Prime Lease.

(c) This Lease is subject and subordinate to the Prime Lease and to all other
matters and interests to which the Prime Lease is or shall be subordinate. In
the event of termination, reentry or dispossession by Prime Lessor under the
Prime Lease, Prime Lessor may, at its option, take over all of the right, title
and interest of Landlord under this Lease and Tenant shall, at Prime Lessor’s
option, attorn to Prime Lessor pursuant to the then executory provisions of this
Lease.

(d) This Lease is also subject and subordinate to all ground or underlying
leases, mortgages and deeds of trust which affect the Real Property, including
all renewals, modifications, consolidations, replacements and extensions
thereof; provided, however, if the lessor under any such lease or the holder or
holders of any such mortgage or deed of trust shall advise Landlord that they
desire or require this Lease to be prior and superior thereto, upon written
request of Landlord to Tenant, Tenant agrees to promptly execute, acknowledge
and deliver any and all documents or instruments which Landlord or such lessor,
holder or holders deem necessary or desirable for purposes thereof. Landlord
shall have the right to cause this Lease to be and become and remain subject and
subordinate to any and all ground or underlying leases, mortgages or deeds of
trust which may hereafter be executed covering the Premises, the Project or the
property or any renewals, modifications, consolidations, replacements or
extensions thereof, so long as the holder of such superior interest enters into
a written agreement in favor of Tenant to the effect that such holder will not
disturb Tenant’s right of possession hereunder for so long as Tenant is not in
default under the terms of this Lease, in a form reasonably satisfactory to
Tenant. There is currently no holder of any lien of any kind on the Project that
is superior to this Lease other than the Prime Lease. Tenant agrees, within ten
(10) business days after Landlord’s written request therefor, to execute,
acknowledge and deliver upon request any and all documents or instruments
requested by Landlord or necessary or proper to assure the subordination of this
Lease to any such mortgages, deed of trust, or leasehold estates (hereinafter,
an “SNDA”), subject to the provisions of this Article 17. If Tenant fails to
timely deliver an executed SNDA to Landlord pursuant to the terms of this
Article 17, then Landlord shall deliver to Tenant a notice of such failure and
if Tenant does not deliver the executed SNDA within five (5) business days
thereafter, Tenant shall be in default hereunder. Tenant acknowledges that the
remedies set forth in Article 20 of this Lease are not an adequate remedy for
Tenant’s failure to timely execute an SNDA as hereby required, and that it is
impracticable or extremely difficult to fix Landlord’s actual damages in such
event. Therefore, the parties agree that, in addition to any other right or
remedy of Landlord, at law or in equity, Landlord shall have the right to charge
Tenant an amount equal to Two Hundred Dollars ($200.00) per day for each day
thereafter until Tenant delivers the SNDA to Landlord in accordance with the
terms hereof. Tenant agrees that in the event any proceedings are brought for
the foreclosure of any mortgage or deed of trust or any deed in lieu thereof, to
attorn to the purchaser or any successors thereto upon any such foreclosure sale
or deed in lieu thereof as so requested to do so by such purchaser and to
recognize such purchaser as the lessor under this Lease; Tenant shall, within
five (5) days after request execute such further instruments or assurances as
such purchaser may

 

-21-



--------------------------------------------------------------------------------

reasonably deem necessary to evidence or confirm such attornment. Tenant agrees
to provide copies of any notices of Landlord’s default under this Lease to any
mortgagee or deed of trust beneficiary whose address has been provided to Tenant
and Tenant shall provide such mortgagee or deed of trust beneficiary the same
period of time as Landlord under this Lease, plus five (5) Business Days, after
receipt of such notice within which to cure any such default. Tenant waives the
provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

ARTICLE 18

EMINENT DOMAIN

If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord’s option. No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that Tenant’s assignment of its interest in
any condemnation award to Landlord is conditioned upon its legal right to
prosecute a separate claim in the condemnation proceeding for any relocation
award to which it may be entitled or for any furniture, trade fixtures or other
fixtures which Tenant is entitled to remove at the termination of the Lease and
which are subject to the taking, for the unamortized cost of any improvements
paid for by Tenant and for any relocation or other business disruption loss
Tenant incurs as a result of such taking. In the event of a partial taking
described in this Article 18, or a sale, transfer or conveyance in lieu thereof,
which does not result in a termination of this Lease, the rent and/or Prevailing
Rate shall be apportioned according to the ratio that the part of the Premises
or parking remaining useable by Tenant bears to the total area of the Premises
and/or parking and Landlord shall, at Landlord’s sole cost, repair the Project
or the Premises so that the respective area constitutes an economically viable
unit and parking is reasonably available to Tenant. Tenant hereby waives any and
all rights it might otherwise have under law to terminate this Lease in the
event of a taking under power of eminent domain.

ARTICLE 19

DEFAULT

Each of the following acts or omissions of Tenant or of any guarantor of
Tenant’s performance hereunder, or occurrences, shall constitute an “Event of
Default”:

(a) Failure or refusal to pay Basic Rental, Additional Rent or any other amount
to be paid by Tenant to Landlord hereunder within three (3) calendar days after
the date the same is due or payable hereunder; said three (3) day period shall
be in lieu of, and not in addition to, any statutory notice requirements;
provided that for the first two (2) instances of non-payment in any calendar
year, Landlord shall deliver notice of non-payment to Tenant and Tenant shall
have five (5) days in which to cure such failure;

(b) Except as set forth in items (a) above and (c) through and including
(f) below, for which defaults there shall be no cure period, failure to perform
or observe any other covenant or condition of this Lease to be performed or
observed within thirty (30) days following written notice to Tenant of such
failure. Such thirty (30) day notice shall be in lieu of, and not in addition
to, any statutory notice requirements;

(c) Abandonment or vacating or failure to accept tender of possession of the
Premises or any significant portion thereof, without giving Landlord at least
thirty (30) days prior notice;

(d) The taking in execution or by similar process or law (other than by eminent
domain) of the estate hereby created;

(e) The filing by Tenant or any guarantor hereunder in any court pursuant to any
statute of a petition in bankruptcy or insolvency or for reorganization or
arrangement for the

 

-22-



--------------------------------------------------------------------------------

appointment of a receiver of all or a portion of Tenant’s property; the filing
against Tenant or any guarantor hereunder of any such petition, or the
commencement of a proceeding for the appointment of a trustee, receiver or
liquidator for Tenant, or for any guarantor hereunder, or of any of the property
of either, or a proceeding by any governmental authority for the dissolution or
liquidation of Tenant or any guarantor hereunder, if such proceeding shall not
be dismissed or trusteeship discontinued within thirty (30) days after
commencement of such proceeding or the appointment of such trustee or receiver;
or the making by Tenant or any guarantor hereunder of an assignment for the
benefit of creditors. Tenant hereby stipulates to the lifting of the automatic
stay in effect and relief from such stay for Landlord in the event Tenant files
a petition under the United States Bankruptcy laws, for the purpose of Landlord
pursuing its rights and remedies against Tenant and/or a guarantor of this
Lease; or

(f) Tenant’s failure to cause to be released or Tenant’s failure to post a bond
with Landlord with respect to any mechanics liens filed against the Premises or
the Project within twenty (20) days after the date the same shall have been
filed or recorded.

(g) Tenant’s failure to observe or perform according to the provisions of
Articles 7, 9, 14, 17 or 25 within three (3) business days after notice from
Landlord.

All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

ARTICLE 20

REMEDIES

(a) Upon the occurrence of an Event of Default under this Lease as provided in
Article 19 hereof, Landlord may exercise all of its remedies as may be permitted
by law, including but not limited to, terminating this Lease, reentering the
Premises and removing all persons and property therefrom, which property may be
stored by Landlord at a warehouse or elsewhere at the risk, expense and for the
account of Tenant. If Landlord elects to terminate this Lease, Landlord shall be
entitled to recover from Tenant the aggregate of all amounts permitted by law,
including but not limited to (i) the worth at the time of award of the amount of
any unpaid rent which had been earned at the time of such termination; plus
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, tenant improvement
expenses, brokerage commissions and advertising expenses incurred, expenses of
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and (v) at Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.
The term “rent” as used in this Section 20(a) shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in items (i) and (ii),
above, the “worth at the time of award” shall be computed by allowing interest
at the rate set forth in item (e), below, but in no case greater than the
maximum amount of such interest permitted by law. As used in item (iii), above,
the “worth at the time of award” shall be computed by discounting such amount at
the discount rate published by U.S. Bank National Association from time to time.

(b) Nothing in this Article 20 shall be deemed to affect Landlord’s right to
indemnification for liability or liabilities arising prior to the termination of
this Lease for personal injuries or property damage under the indemnification
clause or clauses contained in this Lease.

(c) Notwithstanding anything to the contrary set forth herein, Landlord’s
re-entry to perform acts of maintenance or preservation of or in connection with
efforts to relet the Premises or any portion thereof, or the appointment of a
receiver upon Landlord’s initiative to protect Landlord’s interest under this
Lease shall not terminate Tenant’s right to possession of the

 

-23-



--------------------------------------------------------------------------------

Premises or any portion thereof and, until Landlord does elect to terminate this
Lease, this Lease shall continue in full force and effect and Landlord may
enforce all of Landlord’s rights and remedies hereunder. Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all Rent as it becomes due.

(d) All rights, powers and remedies of Landlord hereunder and under any other
agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord’s right to exercise any other right or
remedy.

(e) Any amount due from Tenant to Landlord hereunder which is not paid when due
shall bear interest at the lower of twelve percent (12%) per annum or the
maximum lawful rate of interest from the due date until paid, unless otherwise
specifically provided herein, but the payment of such interest shall not excuse
or cure any default by Tenant under this Lease. In addition to such interest:
(i) if Basic Rental is not paid on or before the third (3rd) day of the calendar
month for which the same is due, or prior to the expiration of the notice period
if Landlord is required to deliver notice of non-payment under Article 19(a), a
late charge equal to five percent (5%) of the amount overdue or $100, whichever
is greater, shall be immediately due and owing and shall accrue for each
calendar month or part thereof until such rental, including the late charge, is
paid in full, which late charge Tenant hereby agrees is a reasonable estimate of
the damages Landlord shall suffer as a result of Tenant’s late payment, and
(ii) an additional charge of $25 shall be assessed for any check given to
Landlord by or on behalf of Tenant which is not honored by the drawee thereof;
which damages include Landlord’s additional administrative and other costs
associated with such late payment and unsatisfied checks and the parties agree
that it would be impracticable or extremely difficult to fix Landlord’s actual
damage in such event. With respect to payments of Basic Rental, interest shall
accrue and be owed if Basic Rental is not paid on or before the 3rd day of the
calendar month for which the same is due. Notwithstanding the foregoing, for the
first two (2) instances of non-payment in any calendar year, Landlord shall
deliver notice of non-payment to Tenant and Tenant shall have five (5) days in
which to cure such failure before imposing any late charge. Tenant agrees, with
respect to each rate of interest set forth herein, to an effective rate of
interest that is the stated rate plus any additional rate of interest resulting
from any other charges in the nature of interest paid or to be paid by or on
behalf of Tenant, or any benefit received or to be received by Landlord, in
connection with this Lease or the underlying rental activity. Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord’s rights or remedies under any other provision of this Lease.

(f) If Landlord fails to perform any of its obligations or breaches any of its
covenants contained in this Lease and (unless another time limit is elsewhere in
this Lease specifically provided) the default continues for a period of thirty
(30) days after written demand for performance is given by Tenant, or if the
default is of such a character as to require more than 30 days to cure and
Landlord shall fail to commence said cure promptly and use reasonable diligence
in working to complete such cure. Tenant shall have the option, in addition to
any other remedies provided in this Lease, at law or in equity (including the
right to sue for damages, an injunction or specific performance).

ARTICLE 21

TRANSFER OF LANDLORD’S INTEREST

In the event of any transfer or termination of Landlord’s interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Article 4 above
to return the security deposit, provided said security deposit is transferred to
said transferee. Tenant agrees to attorn to the transferee upon any such
transfer and to recognize such transferee as the lessor under this Lease and
Tenant shall, within five (5) days after request, execute such further
instruments or assurances as such transferee may reasonably deem necessary to
evidence or confirm such attornment.

 

-24-



--------------------------------------------------------------------------------

 

ARTICLE 22

BROKER

In connection with this Lease, Landlord and Tenant warrant and represent to each
other that they have had dealings only with the firms set forth in Article 1.H.
of the Basic Lease Provisions (the “Brokers”) and that they knows of no other
person or entity who is or might be entitled to a commission, finder’s fee or
other like payment in connection herewith. Landlord and Tenant each agree to
indemnify, defend and hold the other harmless for, from and against any cost,
expense or liability (including attorneys’ fees) for any compensation,
commission or fees claimed by any real estate broker or agent in connection with
this Lease or its negotiation other than the Brokers as a result of the action
of the indemnifying party. Landlord shall compensate the Brokers in connection
with a separate agreement.

ARTICLE 23

PARKING

Tenant shall lease from Landlord, commencing on the Commencement Date, the
number of parking passes set forth in Section 1.I. of the Basic Lease
Provisions. Initially, Landlord shall provide to Tenant, at no cost to Tenant
from the Commencement Date until the second anniversary of the Commencement Date
(the “Free Parking Period”), 50 covered reserved and 175 unreserved parking
passes. Both during and after the Free Parking Period, Tenant shall lease from
Landlord covered reserved and unreserved parking passes equal to the total
number of parking passes described in Section 1.I at the Prevailing Rate.
Subject to the Free Parking Period, the term “Prevailing Rate” shall mean the
lesser of (a) the rate charged by Landlord from time to time for such parking
passes, or (b) the rate as of the date of this Lease as increased by five
percent (5%) per annum. Landlord and Tenant acknowledges that the Prevailing
Rate as of the date of this Lease is Seventy-Five Dollars ($75.00) per parking
pass per month for reserved parking and Fifty Dollars ($50.00) per parking pass
per month for unreserved parking (in each case, exclusive of any applicable
parking tax). In addition to the Prevailing Rate, Tenant shall be responsible
for the full amount of any taxes imposed by any governmental authority in
connection with the renting of such parking passes by Tenant or the use of the
parking facility by Tenant, including, without limitation, transaction privilege
tax levied by the City of Tempe. Tenant’s continued right to use the parking
passes is conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking passes are located, including any sticker or other
identification system established by Landlord, and Tenant’s cooperation in
seeing that Tenant’s employees and visitors also comply with such rules and
regulations. Tenant acknowledges that Landlord’s parking privileges may be
curtailed in or become more expensive in the event Tenant fails to comply with
the parking rules and regulations, including parking in the parking area after
hours, and Tenant agrees to indemnify and hold Landlord harmless in the event
Tenant violates any of the applicable rules or regulations, without the benefit
of any notice and cure period. Landlord specifically reserves the right to
change the size, configuration, design, layout and all other aspects of the
Project parking facility at any time and Tenant acknowledges and agrees that
Landlord may, without incurring any liability to Tenant and without any
abatement of rent under this Lease, from time to time, temporarily close-off or
restrict access to the Project parking facility for purposes of permitting or
facilitating any such construction, alteration or improvements. Tenant’s covered
reserved parking spaces shall be determined as set forth on Exhibit “E” for the
Term of this Lease. Landlord may, at no additional cost to Tenant, delegate its
responsibilities hereunder to a parking operator or a lessee of the parking
facility in which case such parking operator or lessee shall have all the rights
of control attributed hereby to the Landlord. The parking passes rented by
Tenant pursuant to this Article 23 are provided to Tenant solely for use by
Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval.
Tenant may validate visitor parking by such method or methods as the Landlord
may establish, and Tenant shall pay the validation rate from time to time
generally applicable to visitor parking together with applicable taxes to
Landlord as Additional Rent. The parking facilities shall be available for
Tenant’s use 24 hours a day, 7 days a week, subject to the rules and regulations
attached hereto. In the event (a) the parking becomes unavailable to Tenant for
any reason other

 

-25-



--------------------------------------------------------------------------------

than casualty or condemnation, (b) such lack of access continues for thirty
(30) days, and (c) Landlord has not caused reasonable substitute parking to
become available for Tenant’s use, then Tenant may terminate this Lease upon not
less than thirty (30) days written notice to Landlord.

ARTICLE 24

WAIVER

No waiver by a party of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by such party
of the same or any other provision. No provision of this Lease may be waived by
a party, except by an instrument in writing executed by the waiving party.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to render unnecessary the obtaining of
Landlord’s consent to or approval of any subsequent act of Tenant, whether or
not similar to the act so consented to or approved. No act or thing done by
Landlord or Landlord’s agents during the Term of this Lease shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid unless in writing and signed by Landlord. The
subsequent acceptance of rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such rent. Any payment by Tenant or receipt by Landlord of
an amount less than the total amount then due hereunder shall be deemed to be in
partial payment only thereof and not a waiver of the balance due or an accord
and satisfaction, notwithstanding any statement or endorsement to the contrary
on any check or any other instrument delivered concurrently therewith or in
reference thereto. Accordingly, Landlord may accept any such amount and
negotiate any such check without prejudice to Landlord’s right to recover all
balances due and owing and to pursue its other rights against Tenant under this
Lease, regardless of whether Landlord makes any notation on such instrument of
payment or otherwise notifies Tenant that such acceptance or negotiation is
without prejudice to Landlord’s rights.

ARTICLE 25

ESTOPPEL CERTIFICATE

Tenant shall, at any time and from time to time, upon not less than ten
(10) business days’ prior written notice from Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying the following information,
(but not limited to the following information in the event further information
is requested by Landlord): (i) that this Lease is unmodified and in full force
and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as modified, is in full force and effect); (ii) the
dates to which the rental and other charges are paid in advance, if any;
(iii) the amount of Tenant’s security deposit, if any; and (iv) acknowledging
that there are not any uncured defaults on the part of Landlord hereunder, and
no events or conditions then in existence which, with the passage of time or
notice or both, would constitute a default on the part of Landlord hereunder, or
specifying such defaults, events or conditions, if any are claimed. It is
expressly understood and agreed that any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the Real
Property. Tenant’s failure to deliver such statement within such time shall
constitute an admission by Tenant that all statements contained therein are true
and correct. Furthermore, if Tenant fails to timely deliver an estoppel
certificate to Landlord pursuant to the terms of this Article 25, then Landlord
shall deliver second notice to Tenant and if Tenant fails to deliver an estoppel
certificate within five (5) business days thereafter, Tenant shall be in default
under this Lease. Tenant acknowledges that the remedies set forth in Article 20
of this Lease are not an adequate remedy for Tenant’s failure to timely execute
an estoppel certificate as hereby required, and that it is impracticable or
extremely difficult to fix Landlord’s actual damages in such event. Therefore,
the parties agree that, in addition to any other right or remedy of Landlord, at
law or in equity, Landlord shall have the right to charge Tenant an amount equal
to Two Hundred Dollars ($200.00) per day for each day thereafter until Tenant
delivers the estoppel certificate to Landlord in accordance with the terms
hereof.

 

-26-



--------------------------------------------------------------------------------

 

ARTICLE 26

LIABILITY OF LANDLORD

Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to ninety percent (90%) of the then current
value of the Project (as such value is reasonably determined by Landlord). No
other property or assets of Landlord or any Landlord Party shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, Landlord’s obligations to Tenant,
whether contractual, statutory or otherwise, the relationship of Landlord and
Tenant hereunder, or Tenant’s use or occupancy of the Premises. The provisions
contained in this Article are not intended to, and shall not, limit any right
that Tenant might otherwise have to obtain injunctive relief against Landlord or
Landlord’s successors in interest.

ARTICLE 27

INABILITY TO PERFORM

This Lease and the obligations of a party hereunder shall not be affected or
impaired because the other party is unable to fulfill any of its obligations
hereunder or is delayed in doing so, if such inability or delay is caused by
reason of any prevention, delay, stoppage due to strikes, lockouts, acts of God,
terrorism, evacuation or any other cause previously, or at such time, beyond the
reasonable control or anticipation of such party (collectively, a “Force
Majeure”) and such party’s obligations under this Lease shall be forgiven and
suspended by any such Force Majeure. In no event shall Force Majeure delay an
obligation to pay money.

ARTICLE 28

HAZARDOUS WASTE

(a) Tenant shall not cause or permit any Hazardous Material (as defined in
Section 28(d) below) to be brought, kept or used in or about the Project by any
Tenant Responsible Parties. Tenant indemnifies Landlord and the Landlord Parties
from and against any breach by Tenant of the obligations stated in the preceding
sentence, and agrees to defend and hold Landlord and the Landlord Parties
harmless from and against any and all claims, judgments, damages, penalties,
fines, costs, liabilities, or losses (including, without limitation, diminution
in value of the Project, damages for the loss or restriction or use of rentable
or usable space or of any amenity of the Project, damages arising from any
adverse impact or marketing of space in the Project, and sums paid in settlement
of claims, attorneys’ fees and costs, consultant fees, and expert fees) which
arise during or after the Term of this Lease as a result of such breach. This
indemnification of Landlord and the Landlord Parties by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of Hazardous Material present in the soil or ground water on or under
the Project. In addition to, and without limiting the foregoing, if the presence
of any Hazardous Material on the Project caused or permitted by any Tenant
Responsible Parties results in any contamination of the Project, then subject to
the provisions of Articles 9 and 10 hereof, Tenant shall promptly take all
actions at its sole expense as are necessary to return the Project to the
condition existing prior to the introduction of any such Hazardous Material and
the contractors to be used by Tenant for such work must be approved by Landlord;
provided however, Landlord shall also have the right, by written notice to
Tenant, to directly undertake any such mitigation efforts with regard to
Hazardous Materials in or about the Project due to Tenant’s breach of its
obligations pursuant to this Section 28(a), and to charge Tenant, as Additional
Rent, for the costs thereof.

 

-27-



--------------------------------------------------------------------------------

 

(b) Landlord represents that, as of the date of this Lease, Landlord has no
knowledge of any Hazardous Materials on the Premises or the Project. Landlord
and Tenant acknowledge that Landlord may become legally liable for the costs of
complying with Environmental Laws (as defined in Section 28(e) below) relating
to Hazardous Material which are not the responsibility of Landlord or the
responsibility of Tenant, including the following: (i) Hazardous Material
present in the soil or ground water on the Project of which Landlord has no
knowledge as of the effective date of this Lease; (ii) a change in Environmental
Laws which relate to Hazardous Material which make that Hazardous Material which
is present on the Real Property as of the effective date of this Lease, whether
known or unknown to Landlord, a violation of such new Environmental Laws;
(iii) Hazardous Material that migrates, flows, percolates, diffuses, or in any
way moves on to, or under, the Project after the effective date of this Lease;
or Hazardous Material present on or under the Project as a result of any
discharge, dumping or spilling (whether accidental or otherwise) on the Project
by other lessees of the Project or their agents, employees, contractors, or
invitees, or by others. Accordingly, Landlord and Tenant agree that the cost of
complying with Environmental Laws relating to Hazardous Material on the Project
which are paid or incurred by Landlord shall not be at Tenant’s cost unless the
cost of such compliance is made the responsibility of Tenant pursuant to
Section 28(a) above, in which case such costs will be paid by Tenant and
collectible as Additional Rent.

(c) It shall not be unreasonable for Landlord to withhold its consent to any
proposed Transfer if (i) the proposed transferee’s anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee’s actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.

(d) As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material, or waste which is or becomes regulated by any local
governmental authority, the State of Arizona or the United States Government.
The term “Hazardous Material” includes, without limitation, any material or
substance which is (i) designated as a “Hazardous Substance” pursuant to
Section 311 of the Federal Water Pollution Control Act (33 U.S.C. § 1317),
(ii) defined as a “Hazardous Waste” pursuant to Section 1004 of the Federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42 U.S.C. §
6903), (iii) defined as a “Hazardous Substance” pursuant to Section 101 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq. (42 U.S.C. § 9601), or (iv) defined as a “Hazardous Substance”,
“Hazardous Waste” or “Hazardous Material”, pursuant to the Arizona Hazardous
Waste Management Act (§§49-921 et seq., Arizona Revised Statutes), and/or the
Arizona Environmental Quality Act (§§ 49-1001 et seq., Arizona Revised
Statutes).

(e) As used herein, the term “Environmental Laws” means any applicable federal,
state or local law, ordinance, or regulation relating to any Hazardous Material
affecting the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Section 28(d) above.

ARTICLE 29

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

(a) The voluntary or other surrender of this Lease by Tenant to Landlord, or a
mutual termination hereof, shall not work a merger, and shall at the option of
Landlord, operate as an assignment to it of any or all subleases or subtenancies
affecting the Premises.

(b) Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear
excepted, and shall, without expense to Landlord, remove or cause to be removed
from the Premises all debris and rubbish, all furniture, equipment, business and
trade fixtures, free-standing cabinet work, moveable partitioning and other
articles of personal property in the Premises except to the extent Landlord
elects by notice to Tenant to exercise its option to have any subleases or
subtenancies assigned to it. Tenant shall be responsible for the cost to repair
all damage to the Premises resulting from the removal of any of such items from
the Premises, provided that Landlord shall have the right to either (I) cause

 

-28-



--------------------------------------------------------------------------------

Tenant to perform said repair work, or (II) if Tenant fails to do so, perform
said repair work itself, at Tenant’s expense (with any such costs incurred by
Landlord to be reimbursed by Tenant to Landlord within ten (10) business days
following written demand therefor from Landlord).

(c) Whenever Landlord shall reenter the Premises as provided in Article 20
hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease, as provided in
this Lease, shall be considered abandoned and Landlord may remove any or all of
such items and dispose of the same in any manner or store the same in a public
warehouse or elsewhere for the account and at the expense and risk of Tenant,
and if Tenant shall fail to pay the cost of storing any such property after it
has been stored for a period of thirty (30) days or more, Landlord may sell any
or all of such property at public or private sale, in such manner and at such
times and places as Landlord, in its sole discretion, may deem proper, without
notice to or demand upon Tenant, for the payment of all or any part of such
charges or the removal of any such property, and shall apply the proceeds of
such sale as follows: first, to the cost and expense of such sale, including
reasonable attorneys’ fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.

(d) All fixtures, Tenant Improvements, Alterations and/or appurtenances attached
to or built into the Premises prior to or during the Term, whether by Landlord
or Tenant and whether at the expense of Landlord or Tenant, or of both, shall be
and remain part of the Premises and shall not be removed by Tenant at the end of
the Term unless such removal is required by Landlord at the time Landlord
approves the installation of such fixtures, Tenant Improvements, Alterations
and/or appurtenances. Such fixtures, Tenant Improvements, Alterations and/or
appurtenances shall include but not be limited to: all floor coverings, drapes,
paneling, built-in cabinetry, molding, doors, vaults (including vault doors),
plumbing systems, security systems, electrical systems, lighting systems, all
fixtures and outlets for the systems mentioned above and for all telephone,
radio and television purposes, and any special flooring or ceiling
installations.

ARTICLE 30

MISCELLANEOUS

(a) SEVERABILITY: ENTIRE AGREEMENT. ANY PROVISION OF THIS LEASE WHICH SHALL
PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT. THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT’S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE. NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST. THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.

(b) Attorneys’ Fees; Waiver of Jury Trial.

(i) If any suit, action, arbitration or other proceeding, including, without
limitation, an appellate proceeding, is instituted in connection with any
controversy, dispute, default or breach arising out of this Lease, the
prevailing or non-defaulting party shall be entitled to recover from the losing
or defaulting party all reasonable fees, costs and expenses (including the
reasonable fees and expenses of attorneys, paralegals and witnesses) incurred in
connection

 

-29-



--------------------------------------------------------------------------------

with the prosecution or defense of such proceeding, whether or not the
proceeding is prosecuted to a final judgment or determination; provided,
however, if there is no clear prevailing party, such fees, costs and expenses
shall be borne as determined by the applicable fact finder. Tenant shall also
reimburse Landlord for all costs incurred by Landlord in connection with
enforcing its rights under this Lease against Tenant following a bankruptcy by
Tenant.

(ii) Should Landlord, without fault on Landlord’s part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from any judgment rendered against Landlord or the
Premises or any part thereof and from all costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with
such litigation.

(iii) TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF
THIS LEASE, FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR
ENFORCEMENT OF ANY RIGHT OR REMEDY HEREUNDER.

(c) Time of Essence. Each of Tenant’s covenants herein is a condition and time
is of the essence with respect to the performance of every provision of this
Lease.

(d) Headings; Joint and Several. The article headings contained in this Lease
are for convenience only and do not in any way limit or amplify any term or
provision hereof. The terms “Landlord” and “Tenant” as used herein shall include
the plural as well as the singular, the neuter shall include the masculine and
feminine genders and the obligations herein imposed upon Tenant shall be joint
and several as to each of the persons, firms or corporations of which Tenant may
be composed.

(e) Reserved Area. Tenant hereby acknowledges and agrees that the exterior walls
of the Premises and the area between the finished ceiling of the Premises and
the slab of the floor of the Project thereabove have not been demised hereby and
the use thereof together with the right to install, maintain, use, repair and
replace pipes, ducts, conduits, wiring and cabling leading through, under or
above the Premises or throughout the Project in locations which will not
materially interfere with Tenant’s use of the Premises and serving other parts
of the Project are hereby excepted and reserved unto Landlord. Notwithstanding
the foregoing, Landlord acknowledges that Tenant intends to have an open ceiling
in the Premises, and Landlord and Tenant shall cooperate to maintain Tenant’s
aesthetic to the extent such ceiling area is used by Landlord for Landlord’s
benefit or for the benefit of other tenants of the Building.

(f) NO OPTION. THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

(g) Use of Project Name; Improvements. Tenant shall not be allowed to use the
name, picture or representation of the Project, or words to that effect, in
connection with any business carried on in the Premises or otherwise (except as
Tenant’s address) without the prior written consent of Landlord. In the event
that Landlord undertakes any additional improvements on the Project or Common
Areas including but not limited to new construction or renovation or additions
to the existing improvements, Landlord shall not be liable to Tenant for any
noise, dust, vibration or interference with access to the Premises or disruption
in Tenant’s business caused thereby.

(h) Rules and Regulations. Tenant shall observe faithfully and comply strictly
with the rules and regulations (“Rules and Regulations”) attached to this Lease
as Exhibit “B” and made a part hereof, and such other Rules and Regulations as
Landlord may from time to time

 

-30-



--------------------------------------------------------------------------------

reasonably adopt for the safety, care and cleanliness of the Project, the
facilities thereof, or the preservation of good order therein. Landlord shall
not be liable to Tenant for violation of any such Rules and Regulations, or for
the breach of any covenant or condition in any lease by any other tenant in the
Project. A waiver by Landlord of any Rule or Regulation for any other tenant
shall not constitute nor be deemed a waiver of the Rule or Regulation for
Tenant. Any Rules and Regulations the application of which would conflict with
any provisions of this Lease or with any rights granted to Tenant hereunder.
Otherwise, Landlord will not apply the Rules and Regulations more strictly as
against Tenant as such Rules and Regulations are enforced vis a vis other
tenants and occupants, and Landlord will provide Tenant with reasonable advance
written notice of any changes in the Rules and Regulations.

(i) Quiet Possession. Upon Tenant’s paying the Basic Rental, Additional Rent and
other sums provided hereunder and observing and performing all of the covenants,
conditions and provisions on Tenant’s part to be observed and performed
hereunder, Tenant shall have quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.

(j) Rent. All payments required to be made hereunder to Landlord shall be deemed
to be rent, whether or not described as such.

(k) Successors and Assigns. Subject to the provisions of Article 15 hereof, all
of the covenants, conditions and provisions of this Lease shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

(1) Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal service evidenced by a signed receipt or
sent by registered or certified mail, return receipt requested, or via overnight
courier, and shall be effective upon proof of delivery, addressed to Tenant at
the Premises or to Landlord, c/o Vulcan Inc., 505 5th Avenue S, Suite 900,
Seattle WA, 98104 Attn: Vice President, Real Estate, with a copy to Foster
Pepper PLLC, 1111 Third Avenue, Suite 3400, Seattle, WA, 98101 Attn: Joseph E
Delaney. Notices shall be deemed to have been given when received after deposit
in the U.S. Mail in accordance with the requirements set forth herein or on the
date of documented delivery or refusal to accept same if delivered in person or
by overnight courier. Either party may by notice to the other specify a
different address for notice purposes. A copy of all notices to be given to
Landlord hereunder shall be concurrently transmitted by Tenant to such party
hereafter designated by notice from Landlord to Tenant.

(m) Persistent Delinquencies. In the event that Tenant shall be delinquent by
more than fifteen (15) days in the payment of rent on three (3) separate
occasions in any twelve (12) month period, Landlord shall have the right to
terminate this Lease by thirty (30) days written notice given by Landlord to
Tenant within thirty (30) days of the last such delinquency.

(n) Right of Landlord to Perform. Except as otherwise provided herein, all
covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of rent. If Tenant shall fail to pay any sum of money,
other than rent, required to be paid by it hereunder or shall fail to perform
any other act on its part to be performed hereunder, and such failure shall
continue beyond any applicable cure period set forth in this Lease, Landlord
may, but shall not be obligated to, without waiving or releasing Tenant from any
obligations of Tenant, make any such payment or perform any such other act on
Tenant’s part to be made or performed as is in this Lease provided. All sums so
paid by Landlord and all reasonable incidental costs, together with interest
thereon at the rate specified in Section 20(e) above from the date of such
payment by Landlord, shall be payable to Landlord on demand and Tenant covenants
to pay any such sums, and Landlord shall have (in addition to any other right or
remedy of Landlord) the same rights and remedies in the event of the nonpayment
thereof by Tenant as in the case of default by Tenant in the payment of the
rent.

(o) Access, Changes in Project, Facilities, Name.

(i) Except as otherwise provided herein, every part of the Project except the
inside surfaces of all walls, windows and doors bounding the Premises (including
exterior building walls, the rooftop, core corridor walls and doors and any core
corridor entrance), and

 

-31-



--------------------------------------------------------------------------------

any space in or adjacent to the Premises or within the Project used for shafts,
stacks, pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or
other building facilities, and the use thereof, as well as access thereto
through the Premises for the purposes of operation, maintenance, decoration and
repair, are reserved to Landlord.

(ii) Landlord reserves the right, without incurring any liability to Tenant
therefor, to make such changes in or to the Project and the fixtures and
equipment thereof, as well as in or to the street entrances, halls, passages,
elevators, stairways and other improvements thereof, as it may deem necessary or
desirable. Notwithstanding the foregoing, the Common Areas and the entrance and
exit to the Premises and the Project will not be modified, reconfigured or
altered in any manner that would materially and adversely affect Tenant’s use of
the Premises without Tenant’s prior written consent (which consent may be
withheld in Tenant’s sole discretion), nor will any action be taken by Landlord
with respect to the Common Areas the effect of which would be to (i) materially
interfere with Tenant’s business operation in or diminish the use and enjoyment
of the Premises for the purposes intended, or (ii) discriminate between tenants
in the Project.

(iii) Landlord may adopt any name for the Project and Landlord reserves the
right, from time to time, to change the name and/or address of the Project.
Notwithstanding the foregoing, Landlord may not adopt a name for the Project
that is not consistent with the operation of a first-class office project.

(p) Signing Authority. If Tenant is a corporation, partnership or limited
liability company, Tenant represents and warrants that each individual executing
this Lease on behalf of said entity is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant is a partnership, the terms of the partnership agreement, and (iii) if
Tenant is a limited liability company, the terms of its operating agreement, and
that this Lease is binding upon said entity in accordance with its terms.
Concurrently with Tenant’s execution of this Lease, Tenant shall provide to
Landlord a copy of: (A) if Tenant is a corporation, such resolution of the Board
of Directors authorizing the execution of this Lease on behalf of such
corporation, which copy of resolution shall be duly certified by the secretary
or an assistant secretary of the corporation to be a true copy of a resolution
duly adopted by the Board of Directors of said corporation and shall be in a
form reasonably acceptable to Landlord, (B) if Tenant is a partnership, a copy
of the provisions of the partnership agreement granting the requisite authority
to each individual executing this Lease on behalf of said partnership, and
(C) if Tenant is a limited liability company, a copy of the provisions of its
operating agreement granting the requisite authority to each individual
executing this Lease on behalf of said limited liability company. Landlord
represents and warrants that any individual executing this Lease on behalf of
Landlord is authorized to do so by requisite action of the appropriate board,
partnership, or other entity, as the case may be. Landlord has good and
marketable fee simple title to the Project, including the Premises, with full
right and authority to grant the estate demised herein and to execute and
perform all of the terms and conditions of this Lease.

(q) Identification of Tenant.

(i) If Tenant constitutes more than one person or entity, (A) each of them shall
be jointly and severally liable for the keeping, observing and performing of all
of the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term “Tenant” as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

(ii) If Tenant is a partnership (or is comprised of two or more persons,
individually and as co-partners of a partnership) or if Tenant’s interest in
this Lease shall be assigned to a partnership (or to two or more persons,
individually and as co-partners of a partnership) pursuant to Article 15 hereof
(any such partnership and such persons hereinafter referred to in this
Section 30(q)(ii) as “Partnership Tenant”), the following provisions of this
Lease shall apply to such Partnership Tenant:

(A) The liability of each of the parties comprising Partnership Tenant shall be
joint and several.

 

-32-



--------------------------------------------------------------------------------

 

(B) Each of the parties comprising Partnership Tenant hereby consents in advance
to, and agrees to be bound by, any written instrument which may hereafter be
executed, changing, modifying or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to the Landlord, and by notices,
demands, requests or other communication which may hereafter be given, by the
individual or individuals authorized to execute this Lease on behalf of
Partnership Tenant under Subparagraph (p) above.

(C) Any bills, statements, notices, demands, requests or other communications
given or rendered to Partnership Tenant or to any of the parties comprising
Partnership Tenant shall be deemed given or rendered to Partnership Tenant and
to all such parties and shall be binding upon Partnership Tenant and all such
parties.

(D) If Partnership Tenant admits new partners, all of such new partners shall,
by their admission to Partnership Tenant, be deemed to have assumed performance
of all of the terms, covenants and conditions of this Lease on Tenant’s part to
be observed and performed.

(E) Partnership Tenant shall give prompt notice to Landlord of the admission of
any such new partners, and, upon demand of Landlord, shall cause each such new
partner to execute and deliver to Landlord an agreement in form satisfactory to
Landlord, wherein each such new partner shall assume performance of all of the
terms, covenants and conditions of this Lease on Partnership Tenant’s part to be
observed and performed (but neither Landlord’s failure to request any such
agreement nor the failure of any such new partner to execute or deliver any such
agreement to Landlord shall terminate the provisions of clause (D) of this
Section 30(q)(ii) or relieve any such new partner of its obligations
thereunder).

(r) Intentionally Omitted.

(s) Survival of Obligations. Any obligations of Tenant occurring prior to the
expiration or earlier termination of this Lease shall survive such expiration or
earlier termination.

(t) Confidentiality. Landlord and Tenant acknowledge that the content of this
Lease and any related documents are confidential information. The parties shall
keep such confidential information strictly confidential and shall not disclose
such confidential information, except as required by law, to any person or
entity other than such party’s financial, legal and space planning consultants
and any proposed Transferees.

(u) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Arizona. No conflicts of law rules of any state or
country (including, without limitation, Arizona conflicts of law rules) shall be
applied to result in the application of any substantive or procedural laws of
any state or country other than Arizona. All controversies, claims, actions or
causes of action arising between the parties hereto and/or their respective
successors and assigns, shall be brought, heard and adjudicated by the courts of
the State of Arizona, with venue in the county in which the Project is located.
Each of the parties hereto hereby consents to personal jurisdiction by the
courts of the State of Arizona in connection with any such controversy, claim,
action or cause of action, and each of the parties hereto consents to service of
process by any means authorized by Arizona law and consent to the enforcement of
any judgment so obtained in the courts of the State of Arizona on the same terms
and conditions as if such controversy, claim, action or cause of action had been
originally heard and adjudicated to a final judgment in such courts. Each of the
parties hereto further acknowledges that the laws and courts of Arizona were
freely and voluntarily chosen to govern this Lease and to adjudicate any claims
or disputes hereunder.

(v) Office of Foreign Assets Control. Each party hereto represents and warrants
to the other that such party is not, and is not acting, directly or indirectly,
for or on behalf of, any person or entity named as a “specially designated
national and blocked person” (as defined in Presidential Executive Order 13224)
on the most current list published by the U.S. Treasury

 

-33-



--------------------------------------------------------------------------------

Department Office of Foreign Assets Control, and that such party is not engaged
in this transaction, directly or indirectly, on behalf of, and is not
facilitating this transaction, directly or indirectly, on behalf of, any such
person or entity. Each party also represents and warrants to the other that
neither such party nor its constituents or affiliates are in violation of any
laws relating to terrorism or money laundering, including the aforesaid
Executive Order and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56), as amended. Each party hereby agrees to defend, indemnify
and hold harmless the other party from and against any and all claims, damages,
losses, risks, liabilities and expenses (including reasonable attorneys’ fees
and costs) arising from or related to any breach of the foregoing
representations and warranties by the indemnifying party.

(w) Financial Statements. No more often than once per calendar year and within
ten (10) days after Tenant’s receipt of Landlord’s written request, Tenant shall
provide Landlord with current financial statements of Tenant and financial
statements for the two (2) calendar or fiscal years (if Tenant’s fiscal year is
other than a calendar year) prior to the current financial statement year. Any
such statements shall be prepared in accordance with generally accepted
accounting principles and, if the normal practice of Tenant, shall be audited by
an independent certified public accountant. Notwithstanding the foregoing,
Tenant shall have no obligation to provide financial statements so long as the
financial statements of Tenant are available at or at www.llnw.com or at such
other website provided by Tenant.

(x) Exhibits. The Exhibits attached hereto are incorporated herein by this
reference as if fully set forth herein.

(y) Independent Covenants. This Lease shall be construed as though the covenants
herein between Landlord and Tenant are independent (and not dependent) and
Tenant hereby expressly waives the benefit of any statute to the contrary and
agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.

(z) Counterparts. This Lease may be executed in counterparts, each of which
shall be deemed an original, but such counterparts, when taken together, shall
constitute one agreement.

(aa) Non-Discrimination. Tenant herein covenants that Tenant and its heirs,
executors, administrators and assigns, and all persons claiming under or through
Tenant, and this Lease is made and accepted upon and subject to the following
conditions:

“That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure or enjoyment of the Premises, nor shall Tenant, or any
person claiming under or through Tenant, establish or permit any such practice
or practices of discrimination or segregation with reference to the selection,
location, number, use or occupancy of tenants, subtenants or vendees in the
Premises.”

ARTICLE 31

EXTENSION OPTION

(a) Option Right. Landlord hereby grants the Tenant and named in this Lease or
any Affiliate (the “Original Tenant”) one (1) option (“Option”) to extend the
Term for the entire Premises for a period of five (5) years (“Option Term” and
together with the Initial Term, the “Term”), which Option shall be exercisable
only by written notice delivered by Tenant to Landlord as set forth below. The
rights contained in this Article 31 shall be personal to the Original Tenant and
may only be exercised by the Original Tenant (and not any assignee, sublessee or
other transferee of the Original Tenant’s interest in this Lease) if the
Original Tenant occupies at least seventy percent (70%) of the Premises as of
the date of Tenant’s Acceptance (as defined in Section 31(c) below).

(b) Option Rent. The rent payable by Tenant during the Option Term (“Option
Rent”) shall be equal to the “Market Rent” (defined below), but in no event
shall the Option Rent

 

-34-



--------------------------------------------------------------------------------

be less than Tenant is paying under the Lease on the month immediately preceding
the Option Term for Basic Rental, including all escalations, Direct Costs,
additional rent and other charges. “Market Rent” shall mean the applicable Basic
Rental, including all escalations, Direct Costs, additional rent and other
charges at which tenants, as of the commencement of the Option Term, are
entering into leases for non-sublease space which is not encumbered by expansion
rights and which is comparable in size, location and quality to the Premises in
renewal transactions for a term comparable to the Option Term which comparable
space is located in the Project and in office buildings comparable to the
Project in age, size, location and quality, in Tempe, Arizona, taking into
consideration the value of the existing improvements in the Premises to Tenant,
as compared to the value of the existing improvements in such comparable space,
with such value to be based upon the age, quality and layout of the improvements
and the extent to which the same could be utilized by Tenant with consideration
given to the fact that the improvements existing in the Premises are
specifically suitable to Tenant.

(c) Exercise of Option. The Option shall be exercised by Tenant upon written
notice to Landlord no later than three hundred sixty-five (365) days prior to
the expiration of the initial Term of this Lease. Landlord shall notify Tenant
in writing of Landlord’s determination of the Market Rate within thirty
(30) days following receipt of Tenant’s notice. If, within fifteen (15) days
after receipt of such market rate notice, Tenant fails to notify Landlord in
writing of Tenant’s objections to Landlord’s proposed Market Rent, Tenant shall
be deemed to have accepted Landlord’s Market Rent and Landlord will prepare an
appropriate amendment to the Lease. If, within the 15-day period, Tenant
notifies Landlord in writing of its objections to Landlord’s proposed Market
Rent, the parties agree to negotiate their differences in good faith within
thirty (30) days following Tenant’s notice of objections to Landlord. If the
parties fail to agree on a Market Rent within the 30-day period, Tenant shall
have ten (10) days thereafter within which to withdraw its notice or to notify
Landlord of its desire to arbitrate the Market Rent. If Tenant fails to notify
Landlord of its election within the ten (10) day period, Tenant shall be deemed
to have elected to arbitrate as of the last day of the 10 day period, and the
determination of Market Rent shall be settled by arbitration in accordance with
the provisions of (d) below.

(d) Appraisal. In the event of a continuing dispute concerning Market Rent,
Tenant and Landlord shall each appoint a local appraiser who is a member of the
American Institute of Real Estate Appraisers, or if it shall not then be in
existence, a member of the most nearly comparable organization, and who has a
minimum of five (5) years experience in the Phoenix, Arizona commercial office
leasing market, who is licensed by the State of Arizona and who is not
affiliated with either party or involved in an active transaction in which
either party is also involved. Each party shall notify the other as to the name
and address of the appraiser selected within ten (10) days after the arbitration
election date. Each appraiser shall, during the next five (5) days, calculate
the Market Rent and notify both parties of said determination of Market Rent. If
the two appraisers agree upon a Market Rent, such determination shall be final
and binding on the parties. If the difference between the rate calculated by
each appraiser is $0.20 per rentable square foot or less, the parties may
mutually agree to elect to average the rates calculated by the two appraisers,
such option to be exercised by written notice from each party to the other party
and to the appraisers within five (5) days after receipt of notice by the
appraisers of their Market Rent calculations. If both parties do not elect to
average, the rates calculated by the two appraisers will not be so averaged. If
Landlord and Tenant agree to such an averaging, the resulting figure shall be
the agreed upon Market Rent. If Landlord and Tenant fail to agree to such an
averaging within the 5-day notice period, the two appraisers shall select a
third appraiser, who shall satisfy the same professional qualification
requirements set forth above, and the appraisers will then notify Landlord and
Tenant of such appraiser’s name, address and selection within five (5) days
following the failure of the parties to agree upon an averaged rate. The third
appraiser will select one or the other of the two calculations of Market Rent
submitted by the other two appraisers and will notify the parties and the
appraisers within ten (10) days of being selected to make the Market Rent
determination. The determination of the third appraiser shall be final and
binding on Landlord and Tenant.

ARTICLE 32

SIGNAGE

Commencing on the Commencement Date and continuing throughout the Lease Term,
and provided Tenant is not in default hereunder, Tenant shall have the right, at
Tenant’s sole cost

 

-35-



--------------------------------------------------------------------------------

and expense, subject to the Tenant Allowance, to install (i) a building top sign
permitted by Applicable Laws (which sign shall be located on the north half of
the east face of the Building immediately below the rooftop, in the location and
size as depicted on Exhibit “F”), and (ii) a ground level sign at the main entry
of the Project as depicted on Exhibit “F”, and (iii) building directory and
suite entry signage (collectively, “Tenant’s Signage”). No other sign may be
located on the north half of the east face of the Building. Tenant’s Signage
shall be subject to Landlord’s reasonable approval as to size, design, location,
graphics, materials, colors and similar specifications and shall be consistent
with the exterior design, materials and appearance of the Project and the
Project’s signage program and shall be further subject to all Applicable Laws
(including, without limitation, any comprehensive sign plan) and Tenant’s
receipt of all permits and other governmental approvals and any applicable
covenants, conditions and restrictions. Tenant’s Signage shall be personal to
the Original Tenant and may not be assigned to any assignee or sublessee, or any
other person or entity, except as provided in Article 15 above. Tenant shall
lose its sign rights if it no longer occupies at least fifty percent (50%) of
the original Premises. Landlord has the right, but not the obligation, to
oversee the installation of Tenant’s Signage. The cost to maintain and operate,
if any, Tenant’s Signage shall be paid for by Tenant, subject to the Tenant
Allowance, and, if applicable, Tenant shall be separately metered for such
expense (the cost of separately metering any utility usage shall also be paid
for by Tenant). Upon the expiration of the Term, or other earlier termination of
this Lease, or loss of its sign rights, Tenant shall be responsible for any and
all costs associated with the removal of Tenant’s Signage, including, but not
limited to, the cost to repair and restore the Project to its original
condition.

ARTICLE 33

EXPANSION RIGHTS

(a) Right of First Refusal.

(i) Grant. Commencing after Landlord’s original lease up of the Project,
Landlord grants Tenant a right of first offer (“Right of First Offer”) to lease
any space on the sixth floor in the Project, that is vacated and thereafter
becomes available for rent during the Term of this Lease, subject to the terms
of this Article 33 (any such space being referred to herein as the “Expansion
Space”). The Right of First Offer shall be null and void in the event Tenant is
in default under this Lease, as of the date or any time after Tenant tenders to
Landlord the Acceptance (as hereinafter defined). If any Expansion Space becomes
available for lease at any time during the Term of this Lease, then, Landlord
shall give written notice thereof (the “Offer Notice”) to Tenant, which shall
provide for the Rent and other terms and conditions that are acceptable to
Landlord for the Expansion Space.

(ii) Tenant’s Acceptance. Tenant shall have fifteen (15) business days after
receipt of the Offer Notice from Landlord to advise Landlord of Tenant’s
election (the “Acceptance”) to lease the Expansion Space on the same terms and
conditions as Landlord has specified in its Offer Notice. If the Acceptance is
so given, then Landlord and Tenant shall promptly negotiate and sign an
amendment to this Lease, adding the Expansion Space to the Premises and
incorporating all of the terms and conditions originally contained in Landlord’s
Offer Notice.

(iii) Failure to Accept Extinguishes Rights. If Tenant does not tender the
Acceptance, then Landlord may lease the Expansion Space to any third party it
chooses without liability to Tenant, on economic terms and conditions at least
90% as favorable to Landlord as those specified in Landlord’s Offer Notice, and
Tenant’s option to expand into that Expansion Space not accepted or deemed to be
not accepted by Tenant shall be null and void thereafter, except in the event
such Expansion Space again is vacated and thereafter becomes available for rent
during the Term of this Lease, in which case Tenant shall again have a Right of
First Offer with respect to such space. If Landlord agrees to lease the
Expansion Space to another tenant on terms less than 90% as favorable to
Landlord than those specified in Landlord’s Offer Notice, Tenant must first be
offered the Expansion Space on the more favorable terms before such Expansion
Space may be leased to the other tenant; provided that, in this situation,
Tenant will make its election within three (3) business days of receipt of
Landlord’s notice of more favorable terms.

 

-36-



--------------------------------------------------------------------------------

 

(b) General Terms. The rights set forth in this Article are personal to the
original Tenant signing the Lease and any Affiliate, and shall be null, void and
of no further force or effect as of the date that Tenant assigns the Lease to
any non-Affiliate entity. In addition, Tenant’s election either to exercise or
not to exercise its Right of First Offer as to particular offered space shall
not terminate such continuing right to lease as to other space which may become
available within the Project.

 

-37-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles, including all exhibits and other attachments
referenced therein, as of the date first above written.

 

“LANDLORD”   By: GATEWAY TEMPE GATEWAY LLC, a   Washington limited liability
company       By:   ARIZONA INVESTORS LLC       a Washington limited liability
company       Its: Manager     By:  

LOGO [g115994ex10_32pg38.jpg]

      Its:  

Vice President

 

“TENANT”   LIMELIGHT NETWORKS, INC.   By:  

/s/ Douglas S. Lindroth

  Print Name:  

Douglas S. Lindroth

  Title:  

CFO

 

-38-



--------------------------------------------------------------------------------

 

EXHIBIT “A”

PREMISES

This Exhibit “A” is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.

 

-1-



--------------------------------------------------------------------------------

 

LOGO [g115994g70p68.jpg]



--------------------------------------------------------------------------------

 

LOGO [g115994g39k62.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT “A-1”

PROJECT LEGAL DESCRIPTION

PARCEL NO. 1:

LOT 1, OF TEMPE GATEWAY, ACCORDING TO THE PLAT OF RECORD IN THE OFFICE OF THE
COUNTY, RECORDER OF MARICOPA COUNTY, ARIZONA, RECORDED IN BOOK 1004, PAGE 26.

PARCEL NO. 2:

NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS, AND EGRESS FOR
EMERGENCY ACCESS, VEHICULAR PARKING, UTILITIES, CONSTRUCTION AS MORE
PARTICULARLY DESCRIBED IN THE DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS
AND EASEMENTS FOR TEMPE GATEWAY, RECORDED FEBRUARY 29, 2008 AS 2008-181770 OF
OFFICIAL RECORDS.

PARCEL NO. 3:

NON-EXCLUSIVE EASEMENTS FOR INGRESS AND EGRESS AND PARKING AS MORE PARTICULARLY
DESCRIBED IN RECIPROCAL EASEMENT AGREEMENT RECORDED APRIL 30, 2009 AS
2009-386761 OF OFFICIAL RECORDS.

 

EXHIBIT “A-1”

-1-



--------------------------------------------------------------------------------

 

EXHIBIT “B”

RULES AND REGULATIONS

1. No sign, advertisement or notice shall be displayed, printed or affixed on or
to the Premises or to the outside or inside of the Project or so as to be
visible from outside the Premises or Project without Landlord’s prior written
consent. Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal. All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.

2. Tenant shall not obtain for use on the Premises ice, waxing, cleaning,
interior glass polishing, rubbish removal, towel or other similar services, or
accept barbering or bootblackening, or coffee cart services, milk, soft drinks
or other like services on the Premises, except from persons authorized by
Landlord and at the hours and under regulations fixed by Landlord. No vending
machines or machines of any description shall be installed, maintained or
operated upon the Premises without Landlord’s prior written consent, which
consent shall not be unreasonably withheld.

3. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by Tenant or used for any purpose other than for ingress
and egress from Tenant’s Premises. Under no circumstances is trash to be stored
in the corridors. Notice must be given to Landlord for any large deliveries.
Furniture, freight and other large or heavy articles, and all other deliveries
may be brought into the Project only at times and in the manner designated by
Landlord, and always at Tenant’s sole responsibility and risk. Landlord may
impose reasonable charges for use of freight elevators after or before normal
business hours. All damage done to the Project by moving or maintaining such
furniture, freight or articles shall be repaired by Landlord at Tenant’s
expense. Tenant shall not take or permit to be taken in or out of entrances or
passenger elevators of the Project, any item normally taken, or which Landlord
otherwise reasonably requires to be taken, in or out through service doors or on
freight elevators. Tenant shall move all supplies, furniture and equipment as
soon as received directly to the Premises, and shall move all waste that is at
any time being taken from the Premises directly to the areas designated for
disposal.

4. Toilet rooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein.

5. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, ceilings or floor or in any way deface the
Premises. Tenant shall not place typed, handwritten or computer generated signs
in the corridors or any other Common Areas. Should there be a need for signage
additional to the Project standard tenant placard, a written request shall be
made to Landlord to obtain approval prior to any installation. All costs for
said signage shall be Tenant’s responsibility.

6. In no event shall Tenant place a load upon any floor of the Premises or
portion of any such flooring exceeding the floor load per square foot of area
for which such floor is designed to carry and which is allowed by law, or any
machinery or equipment which shall cause excessive vibration to the Premises or
noticeable vibration to any other part of the Project. Prior to bringing any
heavy safes, vaults, large computers or similarly heavy equipment into the
Project, Tenant shall inform Landlord in writing of the dimensions and weights
thereof and shall obtain Landlord’s consent thereto, which consent shall not be
unreasonably withheld. Such consent shall not constitute a representation or
warranty by Landlord that the safe, vault or other equipment complies, with
regard to distribution of weight and/or vibration, with the provisions of this
Rule 6 nor relieve Tenant from responsibility for the consequences of such
noncompliance, and any such safe, vault or other equipment which Landlord
determines to constitute a danger of damage to the Project or a nuisance to
other tenants, either alone or in combination with other heavy and/or vibrating
objects and equipment, shall be promptly removed by Tenant, at Tenant’s cost,
upon Landlord’s written notice of such determination and demand for removal
thereof.

 

EXHIBIT “B”

-1-



--------------------------------------------------------------------------------

 

7. Tenant shall not use or keep in the Premises or Project any kerosene,
gasoline or inflammable, explosive or combustible fluid or material, or use any
method of heating or air-conditioning other than that supplied by Landlord.

8. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises in any manner
except as approved by Landlord.

9. Tenant shall not install or use any blinds, shades, awnings or screens in
connection with any window or door of the Premises and shall not use any drape
or window covering facing any exterior glass surface other than the standard
drapes, blinds or other window covering established by Landlord.

10. Tenant shall cooperate with Landlord in obtaining maximum effectiveness of
the cooling system by closing window coverings when the sun’s rays fall directly
on windows of the Premises. Tenant shall not obstruct, alter, or in any way
impair the efficient operation of Landlord’s heating, ventilating and
air-conditioning system. Tenant shall not tamper with or change the setting of
any thermostats or control valves. Tenant shall participate in reasonable
recycling programs undertaken by Landlord as part of Landlord’s sustainability
practices including, without limitation, the sorting and separation of its trash
and recycling into such categories as required by such sustainability practices.

11. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. Tenant shall not, without Landlord’s prior written consent, occupy or
permit any portion of the Premises to be occupied or used for the manufacture or
sale of liquor or tobacco in any form, or a barber or manicure shop, or as an
employment bureau. The Premises shall not be used for lodging or sleeping or for
any improper, objectionable or immoral purpose. No auction shall be conducted on
the Premises.

12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises, or disturb or interfere with occupants of Project or neighboring
buildings or premises or those having business with it by the use of any musical
instrument, radio, phonographs or unusual noise, or in any other way.

13. No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the Premises, and no cooking shall be done or permitted by any
tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted. No tenant shall cause or permit any unusual or objectionable odors to
be produced in or permeate from or throughout the Premises. The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office. No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.

14. The sashes, sash doors, skylights, windows and doors that reflect or admit
light and air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills. All electrical ceiling fixtures
hung in the Premises or spaces along the perimeter of the Project must be of a
quality, type, design and bulb color approved in advance by Landlord.

15. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor. Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change. If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant. Tenant shall

 

EXHIBIT “B”

-2-



--------------------------------------------------------------------------------

not key or re-key any locks. All locks shall be keyed by Landlord’s locksmith
only. Landlord shall not unreasonably withhold its consent to a card key system
to be installed by Tenant provided such system is compatible with the building
security system.

16. Landlord shall have the right to prohibit any advertising by any tenant
which, in Landlord’s opinion, tends to impair the reputation of the Project or
its desirability as an office building and upon written notice from Landlord any
tenant shall refrain from and discontinue such advertising.

17. Landlord reserves the right to control access to the Project by all persons
after reasonable hours of generally recognized business days and at all hours on
Sundays and Building Holidays and may at all times control access to the
equipment areas of the Project outside the Premises. Each tenant shall be
responsible for all persons for whom it requests after hours access and shall be
liable to Landlord for all acts of such persons. Landlord shall have the right
from time to time to establish reasonable rules and charges pertaining to
freight elevator usage, including the allocation and reservation of such usage
for tenants’ initial move-in to their premises, and final departure therefrom.
Landlord may also establish from time to time reasonable rules and charges for
accessing the equipment areas of the Project, including the risers, rooftops and
telephone closets. Notwithstanding the foregoing, Tenant’s employees shall have
access to the Premises 24 hours a day, seven days a week subject to reasonable
security procedures.

18. Any person employed by any tenant to do janitorial work shall, while in the
Project and outside of the Premises, be subject to and under the control and
direction of the Office of the Project or its designated representative such as
security personnel (but not as an agent or servant of Landlord, and the Tenant
shall be responsible for all acts of such persons).

19. All doors opening on to public corridors shall be kept closed, except when
being used for ingress and egress. Tenant shall cooperate and comply with any
reasonable safety or security programs, including fire drills and air raid
drills, and the appointment of “fire wardens” developed by Landlord for the
Project, or required by law. Before leaving the Premises unattended, Tenant
shall close and securely lock all doors or other means of entry to the Premises
and shut off all lights and water faucets in the Premises.

20. The requirements of tenants will be attended to only upon application to the
Office of the Project.

21. Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.

22. All office equipment of any electrical or mechanical nature shall be placed
by tenants in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

23. No air-conditioning unit or other similar apparatus shall be installed or
used by any tenant without the prior written consent of Landlord. Tenant shall
pay the cost of all electricity used for air-conditioning in the Premises if
such electrical consumption exceeds normal office requirements, regardless of
whether additional apparatus is installed pursuant to the preceding sentence.

24. There shall not be used in any space, or in the public halls of the Project,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and side guards.

25. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord. Tenant shall not permit the consumption in
the Premises of more than 2 1/2 watts per net usable square foot in the Premises
in respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1 1/2 watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time. In the event
that such limits are exceeded, Landlord shall have the right to charge Tenant
for the cost of the additional electricity consumed and the installation of a
separate meter or sub-meter for the Premises, in accordance with the Lease.

 

EXHIBIT “B”

-3-



--------------------------------------------------------------------------------

 

26. Parking.

(a) Project parking facility hours shall be 6:00 a.m. to 6:00 p.m., Monday
through Friday (“Parking Hours”). Parking outside of Parking Hours will be
available twenty-four hours per day and shall be available on a first-come,
first-served basis, and, for those entering the garage outside of Parking Hours,
will be charged to Tenant, to the extent charged to Landlord, in accordance with
the Parking Use License and Operating Agreement (“Parking Agreement”) affecting
the parking facility; provided, however, that Tenant shall have the right to use
35 stalls during the Licensee Use Period under such Parking Agreement at no
additional cost to Tenant. Any such charges are Additional Rent under the Lease.

(b) Automobiles must be parked entirely within the stall lines on the floor.

(c) All directional signs and arrows must be observed.

(d) The speed limit shall be 5 miles per hour.

(e) Parking is prohibited in areas not striped for parking.

(f) Parking cards or any other device or form of identification supplied by
Landlord (or its operator) shall remain the property of Landlord (or its
operator). Such parking identification device must be displayed as requested and
may not be mutilated in any manner. The serial number of the parking
identification device may not be obliterated. Devices are not transferable or
assignable and any device in the possession of an unauthorized holder will be
void. There will be a replacement charge to the Tenant or person designated by
Tenant of $25.00 for loss of any parking card. 256 cards will be initially
issued to Tenant at no charge.

(f) The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month. Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due. No deductions or allowances from the monthly rate will be made
for days parker does not use the parking facilities.

(g) Tenant may validate visitor parking by such method or methods as the
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking.

(h) Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the Project parking facility
at the parker’s expense. In either of said events, Landlord (or its operator)
shall refund a prorata portion of the current monthly parking rate and the
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).

(i) Project parking facility managers or attendants are not authorized to make
or allow any exceptions to these Rules and Regulations.

(j) All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

(k) Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

(1) The parking facilities are for the sole purpose of parking one automobile
per space. Washing, waxing, cleaning or servicing of any vehicles by the parker
or his agents is prohibited.

(m) Landlord (and its operator) reserves the right to refuse the issuance of
monthly stickers or other parking identification devices to any Tenant and/or
its employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

(n) Tenant agrees to acquaint all employees with these Rules and Regulations.

 

EXHIBIT “B”

-4-



--------------------------------------------------------------------------------

 

(o) No vehicle shall be stored in the Project parking facility for a period of
more than one (1) week.

27. The Project is a non-smoking Project. Smoking or carrying lighted cigars or
cigarettes in the Premises or the Project, including the elevators in the
Project, is prohibited.

28. Tenant shall not, without Landlord’s prior written consent (which consent
may be granted or withheld in Landlord’s absolute discretion), allow any
employee or agent to carry and type of gun or other firearm in or about any of
the Premises or Project.

 

EXHIBIT “B”

-5-



--------------------------------------------------------------------------------

 

EXHIBIT “C”

NOTICE OF TERM DATES

AND TENANT’S PROPORTIONATE SHARE

 

TO:  

 

      DATE:   

 

 

        

 

        

 

RE:   Lease dated                             , 20    , between
                                         
                                                                                
                                                                       
             (“Landlord”), and                                          
                                                                     
                                                       (“Tenant”), concerning
Suite                 , located at  

                                                              
                    

  .

Ladies and Gentlemen:

In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:

1. That the Premises have been accepted herewith by the Tenant as being
substantially complete in accordance with the Lease and that there is no
deficiency in construction.

2. That the Tenant has taken possession of the Premises and acknowledges that
under the provisions of the Lease the Term of said Lease shall commence as of
                     for a term of                                         
ending on                                         .

3. That in accordance with the Lease, Basic Rental commenced to accrue on
                                        .

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a prorata adjustment. Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.

5. Rent is due and payable in advance on the first day of each and every month
during the Term of said Lease. Your rent checks should be made payable to
                                         at
                                         
                                            .

6. The exact number of rentable square feet within the Premises is
                 square feet.

7. Tenant’s Proportionate Share, as adjusted based upon the exact number of
rentable square feet within the Premises is                 %.

 

AGREED AND ACCEPTED: TENANT:

 

  ,

a  

 

By:  

 

  Its:  

 

 

EXHIBIT “C”

-1-



--------------------------------------------------------------------------------

 

EXHIBIT “D”

WORK LETTER

 

EXHIBIT “D”

-1-



--------------------------------------------------------------------------------

 

WORK LETTER AGREEMENT

 

LANDLORD:    GATEWAY TEMPE LLC, a Washington limited liability company TENANT:
   LIMELIGHT NETWORKS, INC., a Delaware corporation DATE:    _________________

RECITALS

A. Concurrently with the execution of this Work Letter Agreement (the “Work
Letter”), Landlord and Tenant have entered into a Standard Office Lease (the
“Lease”) covering certain leased premises (the “Premises”) in the building known
as Tempe Gateway and located at 222 South Mill Avenue, Tempe, Arizona (the
“Building”), as more particularly described in the Lease.

B. To induce Tenant to enter into the Lease (which is hereby incorporated by
reference to the extent that the provisions of the Lease apply hereto) and in
consideration of the mutual covenants hereinafter contained, Landlord and Tenant
hereby agree as follows:

AGREEMENT

1. Base Building. Landlord confirms that it has received no notice of violation
with respect to the compliance of the Building with (i) all applicable laws,
rules, regulations, ordinances, governmental and quasi-governmental laws and
local codes including, without limitation, O.S.H.A. rules and regulations, the
Americans with Disabilities Act (“ADA”) and/or any comparable state or local
statutes or regulations (“Applicable Laws”); and (ii) all private covenants,
conditions and restrictions affecting the Building (“Deed Restrictions”), if
any. The Base Building includes all base, shell and core improvements, and all
improvements to the common areas of the Building as more specifically set forth
in Schedule 1 to this Work Letter (the “Base Building”).

2. Tenant Improvements. “Tenant Improvements” shall include all work to be done
within the Premises including the ceiling grid, HVAC duct work, VAV boxes and
distribution system, partitioning, interior doors, floor covering and finishes,
reflective ceiling, lighting fixtures, electrical outlets and switches,
telephone outlets, plumbing fixtures, paint and wall coverings, window
coverings, shelving and other millwork and locations for computer equipment,
modifications to, and extensions of, the fire and life safety systems, and all
work related to such items, including the preparation of any plans related
thereto. Tenant Improvements shall not include anything that is a part of the
Base Building as set forth in Schedule 1 to this Work Letter. Landlord will
construct the Tenant Improvements in accordance with all Applicable Laws and
Deed Restrictions, if any, and in accordance with the Tenant Improvement Plans
as defined in Paragraph 4 below. Landlord will provide the Tenant Allowance
described in Paragraph 8 below. All Tenant Improvements will be done to the
standards and using the materials and finishes set forth in the Tenant
Improvement Plans.

 

- 1 -



--------------------------------------------------------------------------------

 

3. Parties’ Responsibilities.

(a) Landlord’s Responsibilities. Landlord will make any necessary modifications
to the Base Building so that it is in compliance with Applicable Laws, Deed
Restrictions and Schedule 1 at Landlord’s sole cost. Landlord will construct the
Tenant Improvements at Landlord’s cost up to the Tenant Allowance, and at
Tenant’s sole cost above the Tenant Allowance. Landlord has previously provided
Tenant with all information, documents and plans (including plans and
construction drawings, including as-built plans and record drawings in CAD
format for the Base Building) for Tenant’s architect to use in preparing space
plans and working drawings. Landlord will be responsible for the review and
approval of all plans and construction drawings for the Tenant Improvements as
provided in Paragraph 4 below. Upon approval of such plans by both parties,
Landlord will be responsible for ensuring that all of the work done to construct
and prepare the Premises shall be done in a good and workmanlike manner in
compliance with all Applicable Laws and Deed Restrictions (if any), and in
accordance with all approved plans and construction schedules. Landlord shall
supervise the completion of all such work and shall use its commercially
reasonable efforts to secure completion of all work in a timely manner so that
Tenant is able to occupy the Premises within two hundred fifty-five (255) days
after the date hereof (subject to extension as provided herein).

(b) Tenant’s Responsibilities. Tenant shall be responsible for the preparation
and approval of preliminary space plans and specifications for the Tenant
Improvements in sufficient detail so as to enable Landlord to estimate the cost
of constructing the Tenant Improvements (“Space Plans”), and Tenant shall be
responsible for the preparation and approval of the final construction drawings
and specifications for the Tenant Improvements (“Working Drawings”). Tenant
shall cause such Working Drawings to be prepared and delivered to Landlord
within seventy-five (75) days after the date hereof, subject to tolling as
described below. Tenant shall also be responsible for the timely review and
approval of the Tenant Improvement Plans as described in Paragraph 4 below, for
the payment of any Tenant approved charges in excess of the Tenant Allowance.

(c) Mutual Cooperation. The parties agree to work together in good faith and to
cooperate reasonably with one another so as to facilitate the completion of the
Tenant Improvements in accordance with the terms of this Work Letter.

4. Tenant Improvement Plans.

(a) Within a reasonable time following execution of the Lease, Tenant’s
architect shall prepare Space Plans for the Premises and, after approval by
Tenant, said Space Plans shall be submitted to Landlord for approval, which
approval shall not be unreasonably withheld, conditioned, or delayed. If
Landlord desires modifications to the Space Plans, Landlord shall notify Tenant
in writing within ten (10) business days following its receipt thereof, the
parties shall promptly confer to reach agreement on the Space Plans. Tenant’s 75
day period for submission of the Working Drawings shall be tolled during
Landlord’s period of

 

- 2 -



--------------------------------------------------------------------------------

review of the Space Plans. If Landlord fails to notify Tenant of any objections
to the Space Plans within the 10 business day period, Tenant may deliver a
notice to Landlord requesting a response to Tenant’s Space Plans. If Landlord
fails to respond to that notice within three (3) business days, Landlord shall
be deemed to have approved said Space Plans. Within fifteen (15) days after
approval or deemed approval of the Space Plans by both parties, Landlord shall
provide Tenant with a reasonably detailed breakdown of Landlord’s estimate of
the total costs to design and construct the Tenant Improvements (“Landlord’s
Cost Estimate”). If Tenant shall disapprove of Landlord’s Cost Estimate within
five (5) business days after receipt of the same, Tenant shall revise the Space
Plans to decrease the cost of the work, and shall resubmit the same to Landlord
for review and approval in accordance with the process set forth above. Any time
that any such re-submittals and approvals shall take shall be considered Tenant
Delay. Tenant shall not be entitled to revise its Space Plans more than four
(4) times in response to a Landlord’s Cost Estimate, If Tenant fails to timely
reject Landlord’s Cost Estimate, Tenant’s approval shall be deemed granted.

(b) Within a reasonable time after Tenant’s approval or deemed approval of
Landlord’s Cost Estimate, Tenant shall cause its architect to prepare
permit-ready final Working Drawings (which shall be consistent with the approved
Space Plans), shall review and approve such Working Drawings, and within 75 days
after execution of this Lease (subject to tolling for the time Landlord takes to
review Space Plans) shall submit the same to Landlord for approval, which
approval shall not be unreasonably withheld, conditioned, or delayed. Any delays
caused by changes to the Working Plans that are not materially consistent with
the Space Plans shall be treated as Tenant Delay. If Landlord requests
modifications to the Working Drawings, Landlord shall notify Tenant in writing
within ten (10) business days of Landlord’s receipt of said drawings from
Tenant. If Tenant objects to any modifications requested by Landlord to the
Working Drawings, the parties shall promptly confer to resolve all issues
related thereto. If Landlord fails to notify Tenant of any modifications within
the 10-business day period, Tenant may deliver a notice to Landlord requesting a
response to Tenant’s Working Drawings. If Landlord fails to respond to that
notice within three (3) business days, Landlord shall be deemed to have approved
said Working Drawings. Once approved by both parties, the Working Drawings and
the Space Plans shall be referred to collectively herein as the “Tenant
Improvement Plans.” Tenant shall cause the Tenant Improvement Plans to be in
compliance with Applicable Laws.

(c) Once approved by both parties, the Tenant Improvement Plans shall not be
changed without Landlord’s and Tenant’s prior written consent, which consent
shall not be unreasonably withheld, conditioned, or delayed. Tenant may revise
the Tenant Improvement Plans in an effort to reduce Landlord’s Cost Estimate,
which revisions are subject to Landlord’s reasonable approval. Tenant
acknowledges and agrees that any delays caused by Working Drawings that are
inconsistent with the Space Plans, or by revisions to the Tenant Improvement
Plans submitted by Tenant constitute a Tenant Delay.

(d) Landlord shall provide Tenant with a draft schedule (the “Work Schedule”)
setting forth the various items of Landlord’s Work and duration of each task;
such schedule shall be a commercially reasonable estimate of the time periods
for the items of

 

- 3 -



--------------------------------------------------------------------------------

Landlord’s Work. Landlord anticipates the time period for bidding and permitting
of Landlord’s Work shall be sixty (60) days. Landlord anticipates that the time
period for construction shall be one hundred twenty (120) days. Upon approval by
Tenant and Landlord, the Work Schedule shall become the basis for completing the
Landlord’s Work. Failure by Tenant to approve or disapprove the Work Schedule
within five (5) working days following the date of initial submittal by Landlord
shall be deemed approval thereof. Such approved Work Schedule shall be part of
the bid package that Landlord submits to general contractors. The time period
for construction in the Work Schedule shall not be less than one hundred twenty
(120) days, unless agreed to by Tenant.

5. Bidding the Job.

(a) Within twenty (20) days following approval of the Tenant Improvement Plans
by both parties, Landlord shall secure a minimum of three (3) independent bids
from general contractors qualified to handle the construction of a project of
this scope and complexity who can satisfy the following qualifications, or are
otherwise mutually satisfactory to Landlord and Tenant: (i) the contractor shall
be a contractor who has successfully completed work of a similar nature and
complexity on three (3) or more other comparable projects within the last five
(5) years; (ii) the contractor shall be capable of securing bonding and
insurance for the potential contract; (iii) and (iv) the contractor shall have
been in the business of performing general contractor services for a minimum of
five (5) years within the metropolitan area in which the Building is located.
Each of the independent bids must meet the time periods in the Work Schedule.

(b) Landlord shall promptly provide copies of all the bids from the contractors
satisfying the deadlines set for the in the approved Work Schedule to Tenant. If
the price of the lowest qualifying bid received exceeds Landlord’s Cost Estimate
by ten percent (10%) or more, Tenant may cause the Tenant Improvement Plans to
be revised in accordance with the process set forth in Paragraphs 4(a) and
(b) above in an effort to reduce the cost of the Tenant Improvements, in which
case Landlord shall resubmit the revised Tenant Improvement Plans to bid in the
manner set forth in Paragraph 5(a) above; the time periods for such process
shall be Tenant Delay. If Tenant fails to request revision to the Tenant
Improvement Plans within five (5) business days after receipt of the last of the
three (3) bids, or fails to otherwise notify Landlord within such five
(5) business day period, Tenant shall be deemed to have approved the lowest bid;
provided that if the scope of work associated with the lowest bid does not
accurately reflect the Tenant Improvement Plans, the next lowest bid will be
deemed approved. In the event the approved bid exceeds the Tenant Allowance,
Tenant shall deposit the difference with Landlord within ten (10) days.

(c) Following the receipt of bids or revised bids, as applicable, and if a
contractor has not been deemed approved pursuant to Paragraph 5(b) above,
Landlord and Tenant jointly shall select the contractor (“Contractor”) to
construct the Tenant Improvements.

6. Intentionally deleted.

 

- 4 -



--------------------------------------------------------------------------------

 

7. Construction.

(a) Process and Schedule. As soon as reasonably practicable after the selection
of the Contractor, and with full cooperation of Tenant’s architect, Landlord
shall cause all necessary permits to be secured, and shall cause the Contractor
to promptly commence and to complete construction in accordance with the Tenant
Improvement Plans. Landlord shall supervise the completion of the Tenant
Improvements and any necessary modifications to the Base Building and shall use
its best efforts to ensure that the Premises are substantially completed (as
provided in Paragraph 9 below) within two hundred fifty-five (255) days after
the date hereof (subject to extension as provided herein). All work shall be
done in a good and workmanlike manner using quality materials and finishes as
specified in the Tenant Improvement Plans.

(b) Construction Standards. The Tenant Improvements shall substantially comply
with the following: (i) Applicable Laws, as each may apply according to the
rulings of the controlling public official, agent or other authority;
(ii) building material manufacturer’s specifications; and (iii) the Tenant
Improvement Plans. Landlord shall obtain and pay for all necessary licenses,
permits and certificates of occupancy required for the work to construct the
Tenant Improvements, which amount shall be deducted from the Tenant Allowance.

(c) Warranties. The Contractor shall warrant that the Tenant Improvements shall
be free from any defects in workmanship and materials for a period of not less
than one (1) year from the date of completion thereof. The construction
contracts entered into by Landlord in connection with this Work Letter shall
provide that each contractor and each subcontractor shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after substantial completion of the work performed by such contractor or
subcontractors and Tenant shall be a third party beneficiary of such warranties.

8. Payment for Tenant Improvements.

(a) Landlord will provide to Tenant an allowance of Forty Dollars ($40.00) per
usable square foot of the Premises (“Tenant Allowance”). Landlord and Tenant
agree that the usable square foot area of the Premises is 59,038 square feet as
previously measured in accordance with the “American National Standard ASNI/BOMA
Z65.1-2010: Standard Method for Measuring Floor Area in Office Buildings” issued
by the Building Owners and Managers Association International (“BOMA Standard”).

(b) Except as provided otherwise herein, the cost of constructing the Tenant
Improvements, project management on behalf of Tenant, preparing the Space Plans
and Working Drawings, Tenant’s signage permitted under the Lease, built-in
furniture, cabinetry and other millwork and any communications infrastructure
shall be charged against the Tenant Allowance.

(c) In the event that Tenant shall request any changes or substitutions to the
Tenant Improvements after the Tenant Improvement Plans have been prepared and
the Contractor’s bid for the Tenant Improvements has been accepted, any
additional costs which cause the Tenant Improvements to exceed the Tenant
Allowance shall be paid by Tenant, provided that Tenant approves such additional
costs in writing before the work is done. If Tenant does not approve such
additional costs in a timely manner, the change or substitution will not be
performed.

 

- 5 -



--------------------------------------------------------------------------------

 

(d) If the costs described in Paragraph 8(b) above are less than $37.50 per
usable square foot in the Premises, the difference between the Tenant Allowance
and such costs shall be split evenly between Landlord and Tenant. If the costs
described in Paragraph 8(b) are between $37.51 and $39.99 per usable square
foot, the difference between the Tenant Allowance and such costs shall belong
entirely to Landlord.

(e) If the costs described in Paragraph 8(b) above are greater than $40.00 per
usable square foot in the Premises, the difference between the Tenant Allowance
and such costs shall be paid by Tenant. Such payment shall be made from the
Tenant deposit (if any) made pursuant to Paragraph 5(b). If such deposit is
insufficient (or no such deposit has been made), Tenant shall pay any amounts
due within 10 days after invoice.

9. Completion/Punch-List. The Premises shall not be considered substantially
complete until the Tenant Improvements have been completed in accordance with
the Tenant Improvement Plans subject only to the completion of minor punch-list
items that will not, in any material way, interfere with Tenant’s use and
occupancy of the Premises for Tenant’s permitted use under the Lease. Upon
substantial completion of the Tenant Improvements, Landlord shall notify Tenant
in writing and, within ten (10) business days of Tenant’s receipt of such
notice, Landlord and Tenant shall conduct a “walk through” inspection of the
Premises and prepare a punch-list of known or apparent deficiencies or
incomplete work required to be corrected or completed by Landlord pursuant to
the Tenant Improvement Plans. Landlord shall cause all punch-list items to be
repaired or completed at no cost to Tenant, as soon as possible, but in no event
later than thirty (30) days following the walk through inspection. If Landlord
fails to complete any of the punch-list items within such 30-day period, then
Tenant, after giving ten (10) business days written notice to Landlord, shall
have the right, but not the obligation, to cause such unfinished punch-list
items to be completed and Landlord shall reimburse Tenant’s reasonable costs
associated with such items. Latent or hidden defects in the Tenant Improvements
shall be brought to Landlord’s attention promptly upon Tenant’s becoming aware
of such defects. Landlord, at Landlord’s sole cost and expense, shall promptly
cause such defects to be repaired following receipt of notice thereof, to the
extent the same are covered by construction warranty, and Tenant shall have the
same rights with respect thereto as set forth herein for all other punch-list
items.

10. Representatives and Notices. Landlord and Tenant each appoint the following
individuals to act as their respective representatives in all matters covered by
this Work Letter:

 

Tenant’s Representative:      Nicola Possas      DAVIS      60 E. Rio Salado
Parkway, Suite 118      Tempe, AZ 85281      480.638.1100 Office     
480.638.1330 Direct Phone

 

- 6 -



--------------------------------------------------------------------------------

 

Landlord’s Representative:

     Steve Hissong      c/o Vulcan Inc.      505 5th Avenue S, Suite 900     
Seattle WA, 98104      Phone No. 206.342.2000      Fax No. 206-342-3000

All inquiries, requests, instructions and authorizations and other
communications with respect to the matters covered by this Work Letter will be
submitted to the Landlord’s Representative or Tenant’s Representative, as the
case may be. Each party may change its representative under this Work Letter at
any time upon three (3) days prior written notice to the other party. Notices
will be given in accordance with the notice provisions set forth in the Lease.

11. Intentionally deleted.

12. Default. Any default under this Work Letter shall be considered a default
under the Lease entitling the parties to the remedies set forth therein.

13. Miscellaneous.

(a) Landlord and the Contractor shall allow Tenant and/or Tenant’s agents access
to the Premises prior to the substantial completion of the Premises for the
purpose of Tenant and/or Tenant’s agents installing furniture, equipment or
fixtures (including Tenant’s data and telephone equipment and related cabling)
in the Premises, and for other activities related to Tenant’s preparation for
occupying the Premises so long as Tenant and/or Tenant’s agents do not
unreasonably interfere with the work to be performed by Landlord or the
Contractor in the Building and the Premises.

(b) During the period of construction of the Tenant Improvements and Tenant’s
move into the Premises, Tenant and Tenant’s agents shall not be charged,
directly or indirectly, for parking, restrooms, HVAC usage, electricity, water,
elevator usage, loading dock usage, freight elevator usage, security, or similar
services.

(c) Immediately prior to the delivery of the Premises to Tenant, Landlord shall
remove all rubbish and debris therefrom and shall deliver the same to Tenant in
broom-clean condition.

IN WITNESS WHEREOF, this Work Letter is executed as of the date first above
written.

 

LIMELIGHT NETWORKS, INC., a Delaware corporation By:  

LOGO [g115994ex10_32pg56.jpg]

Its:  

CFO

  “Tenant”

 

- 7 -



--------------------------------------------------------------------------------

 

GATEWAY TEMPE LLC, a Washington limited liability company By:   Arizona
Investors LLC, its Manager By:  

LOGO [g115994ex10_32pg38.jpg]

Its:  

Vice President

  “Landlord”

 

- 8 -



--------------------------------------------------------------------------------

 

SCHEDULE 1

Landlord at its sole cost and expense shall include as part of the building
shell all necessary elements and fees as part of the shell development:

 

1. Complete site improvements, including, without limitation, trash enclosures,
parking, landscaping, site grading, drainage and compaction, driveways, fire
lanes, site utilities extended into the building, site signage and monument
sign, site lighting, sidewalks, and any and all requirements necessary to comply
with Applicable Laws, including, without limitation, all ADA requirements.

 

2. Complete construction of the shell building, including, without limitation,
the following:

 

  (a) Complete structural system, including concrete floors at and above grade;

 

  (b) Complete exterior building skin and roofing;

 

  (c) Complete fireproofing system(s);

 

  (d) Complete automatic fire sprinkler system, if required by code;

 

  (e) Complete operational stairs and elevators in all multi-story buildings;

 

  (f) Complete, fully operational, properly sized toilet rooms;

 

  (g) All common areas for shared use by other tenants as well as Tenant,
including, without limitation, lobbies, janitorial, electrical and mechanical
spaces, corridors, etc;

 

  (h) Building security system;

 

  (i) Emergency lighting in common areas, electrical and communication systems
for elevators;

 

  (j) Fire alarm system as required by code;

 

  (k) Electric drinking fountains;

 

  (I) Complete exterior window glass system;

 

  (m) Complete exterior wall and roof insulation system;

 

  (n) Complete roof drain and overflow system;

 

  (o) Stairs, doors and all components of the egress system meeting or exceeding
current requirements of all applicable ordinances and codes, or made to comply
with Tenant’s space plan, at Landlord’s sole expense;

 

  (p) Complete ADA compliance in common areas;

 

  (q) Base building should accommodate a ceiling height of 9’-0” A.F.F.

 

3. All agency or jurisdictional costs for permits and fees, including any use
permits, variances, building plan check and permit fees, development fees,
taxes, utility hook-up costs and fees, including submittal and coordination
required to obtain approvals.

 

4. All architectural, engineering fees and costs, including soils engineering,
civil surveys, offsite engineering, landscape architecture, traffic engineering,
legal costs associated with permitting and all building design engineering such
as mechanical, structural and electrical engineering. Expense costs, including
travel and printing associated with obtaining permits and approvals.

 

- 9 -



--------------------------------------------------------------------------------

 

5. Base Building will also include the following services, matters and
improvements to the Premises as a part of Landlord’s shell construction cost:

 

  (a) Electrical: All electrical power and hook-ups necessary to operate the
lighting and HVAC systems with a 200 amp 120/208, 42 breaker panel for each
10,000 square foot net rentable area (or portion thereof).

 

  (b) Heating, Ventilation and Air Conditioning (HVAC): Complete operating
system installed that will provide proper zoning of spaces to create a
comfortable environment for the occupants. The HVAC system shall provide code
minimum fresh air make-up and be able to maintain the space between 70 degrees
Fahrenheit and 72 degrees Fahrenheit year around. System design should permit
operation at a minimum energy level and within the parameters defined by the
“Comfort Chart” shown in the latest edition of ASHRAE Standard 55, “Thermal
Environmental Conditions for Human Occupancy.”

 

6. Hazardous Materials. The Base Building shall be free of all Hazardous
Materials when delivered for occupancy. “Hazardous Materials” shall mean any
material, waste, substance, pollutant or contaminant which could pose a risk of
injury or threat to health or the environment.

 

- 10 -



--------------------------------------------------------------------------------

 

EXHIBIT “E”

COVERED RESERVED PARKING SPACES

The Tenant reserve stall locations on this Exhibit E are subject to approval
under the Deed Restrictions by the owner of the adjoining property. Landlord is
seeking approval from such owner. If Landlord does not obtain approval for all
of the Tenant reserve stalls located on L-1, for each level L-1 Tenant reserve
stall not approved, Tenant shall have the right to select an alternate reserve
stall from all the reserve stalls approved by the adjoining property owner. If
Landlord does not obtain approval for any of the Tenant reserve stalls located
on levels other than L-1, Landlord shall select alternate reserve stalls from
those approved by the adjoining property owner, which stalls shall be comparable
to those stalls currently designated on this Exhibit E, such that Tenant shall
have 50 total reserve stalls.

EXHIBIT “E”

 

-1-



--------------------------------------------------------------------------------

 

LOGO [g115994g24t34.jpg]

 

Page 1 of 4



--------------------------------------------------------------------------------

 

LOGO [g115994g96j36.jpg]

 

Page 2 of 4



--------------------------------------------------------------------------------

 

LOGO [g115994g47v89.jpg]

 

Page 3 of 4



--------------------------------------------------------------------------------

 

LOGO [g115994g51b30.jpg]

 

Page 4 of 4



--------------------------------------------------------------------------------

 

EXHIBIT “F”

TENANT’S SIGNAGE



--------------------------------------------------------------------------------

 

LOGO [g115994g36x10.jpg]



--------------------------------------------------------------------------------

 

LOGO [g115994g27a99.jpg]



--------------------------------------------------------------------------------

 

LOGO [g115994g39e28.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT “X”

PRIME LEASE

EXHIBIT ONLY

***DO NOT SIGN – INITIAL ONLY***

EXHIBIT “X”

 

-1-



--------------------------------------------------------------------------------

 

   LEASE   C97-250I    C2009—  

THIS LEASE (“Lease”) is made and entered into as of the 22 day of December, 2009
by and between THE CITY OF TEMPE, an Arizona municipal corporation (“Landlord”),
and SA TEMPE, LLC, a Delaware limited liability company (“Tenant”).

RECITALS:

A. Landlord has title of record to certain land and the buildings which comprise
the improvements constructed, and being constructed, on said land described in
Exhibit “A” hereto, together with all rights and privileges appurtenant thereto
and all future additions thereto or alterations thereof (collectively, the
“Premises”). The Premises will consist of a mixed use development consisting of
(i) one building with approximately 234,000 square feet of office space and
25,000 square feet of retail space (the “Office and Retail Building”), (ii) a
parking garage (the “Parking Garage”), and (iii) related and appurtenant
landscaping and other improvements. For purposes of this Agreement the Parking
Garage is hereby determined to have 966 parking spaces. Certain rights to use
such parking spaces have been granted to the City pursuant to the terms and
conditions of the Development Agreement pursuant to which this Lease is being
executed and as evidenced and more particularly set forth in that Parking Use
License and Operating Agreement executed by the parties essentially
simultaneously herewith (the “Parking License”).

B. The Premises are and will be “Government Property Improvements” under A.R.S.
§42-6201(2), Landlord is a “Government Lessor” under A.R.S. §42-6201(1), and
Tenant is and will be a “Prime Lessee” under A.R.S. §42-6201(4).

C. The Premises are located in a single central business district in a
redevelopment area established pursuant to Title 36, Chapter 12, Article 3 of
Arizona Revised Statutes (A.R.S. §§36-1471 et seq.). The construction of the
Premises resulted in an increase in property value of at least one hundred
percent.

D. The Premises will be subject to the Government Property Lease Excise Tax as
provided for under A.R.S. §42-6202 (the “Tax”). Pursuant to the provisions of
A.R.S. §42-6209(A), the Landlord hereby acknowledges and agrees that the
Premises do and shall constitute Government Property Improvements within a
single central business district within a redevelopment area and are entitled to
abatement of the Tax pursuant to the provisions of A.R.S. §42-6209(A). The
Landlord acknowledges that construction of the Premises is a redevelopment of
the land described in Exhibit “A” and will result in improvements to and new
uses of such property, in that the Landlord and the general public will directly
and indirectly realize substantial tangible and intangible benefits from the
redevelopment of such land and the construction of the Premises described
herein, including, without limitation, the redevelopment of a key commercial
area within the corporate boundaries of the City of Tempe, the facilitation of
the expansion of the employment base within the City of Tempe, incentivizing the
redevelopment of adjacent properties, and other benefits more particularly
described in the Development Agreement. But for the abatement, Tenant would not
have caused the Premises to be constructed.



--------------------------------------------------------------------------------

 

AGREEMENT

For and in consideration of the rental and of the covenants and agreements
hereinafter set forth to be kept and performed by Tenant, Landlord hereby leases
to Tenant and Tenant hereby leases from Landlord the Premises for the term, at
the rental and subject to and upon all of the terms, covenants and agreements
hereinafter set forth.

1. Quiet Enjoyment. Landlord covenants and agrees with Tenant that conditioned
upon Tenant’s paying the Total Rent herein provided and performing and
fulfilling all the covenants, agreements, conditions and provisions herein to be
kept, observed or performed by Tenant, Tenant may at all times during the term
hereof peaceably, quietly and exclusively have, hold and enjoy the Premises.

2. Term. The term of this Lease shall commence on the date of this Lease (the
“Commencement Date”) and shall end at midnight on the date that is eight
(8) years after the date of issuance of the shell certificate of substantial
completion issued for the Office and Retail Building, subject to earlier
termination at Tenant’s option, as provided herein (the “Term”)

3. Rent, GPLET Provisions.

3.1 Rental. Tenant covenants to pay to Landlord as rental for the Premises the
sum of One Dollar ($1.00) per year on the Commencement Date and every
anniversary thereof (the “Total Rent”). The consideration for this Lease
includes, without limitation: the construction of the improvements constituting
the Premises, Tenant’s performance of all of the covenants and obligations
applicable to it under this Lease, and Tenant’s contribution toward fulfillment
of Landlord’s policy and desire to promote development within a redevelopment
area, to encourage the creation of jobs within the City of Tempe, and to enhance
tax revenues resulting from the operation of businesses on the Premises,
including transaction privilege taxes and the government property lease excise
tax. Tenant, at its option and without prejudice to its right to terminate this
Lease as provided herein, may prepay the rental for the entire lease term, but
upon any early termination of this Lease, Landlord shall not be obligated to
refund any portion of the prepaid rental.

3.2 Government Property Lease Excise Tax. As required under A.R.S. § 42-6206,
Tenant is hereby notified of its potential tax liability under the Government
Property Lease Excise Tax (“GPLET”) provisions of A.R.S. § 42-6201 through
42-6209, as now or hereafter amended. Failure by Tenant to pay the tax after
notice and an opportunity to cure could result in divesting Tenant of any
interest in or occupancy of the government property improvements to which this
Lease applies. However, Landlord hereby abates Tenant’s obligation for the GPLET
for the Premises pursuant to A.R.S. § 42-6209 for the eight (8) year period
commencing on the issuance of the shell certificate of substantial completion
for the Office and Retail Building and waives the requirement that Tenant apply
for such abatement. Landlord agrees to take any additional action as necessary
for Tenant to qualify for GPLET tax treatment so that (i) the period of
abatement for the Premises will run for a period of eight (8) years from the
date of the issuance the shell certificate of substantial completion by the City
for the Office and Retail

 

2



--------------------------------------------------------------------------------

Building and (ii) the Premises will be taxed as “government property
improvements” in accordance with A.R.S. § 42-6201 through 42-6209, as now or
hereafter amended from the expiration of the eight (8) year abatement period
through the end of the Term, if applicable.

3.3 Enhanced Services District Assessments. Tenant acknowledges that the
Premises is located within an Enhanced Services District and that the Premises
would otherwise be subject to an assessment that would normally be collected
along with property taxes. In addition to all other amounts that Tenant is
required to pay hereunder, Tenant shall pay to Landlord all amounts that would
have been assessed against the Premises by reason of its inclusion in the
Enhanced Services District, semiannually, within thirty (30) days after Landlord
delivers to Tenant a written request for payment of such amounts.

4. Leasehold Mortgage of Premises.

4.1 Tenant is hereby given the absolute right without the Landlord’s consent to
create a security interest in Tenant’s leasehold interest under this Lease (and
in any subleases and the rents, income and profits therefrom) by mortgage, deed
of trust, collateral assignment or otherwise. Any such security interest shall
be referred to herein as a “Leasehold Mortgage,” and the holder of a Leasehold
Mortgage shall be referred to herein as a “Leasehold Mortgagee.”

4.2 No liability for the performance of Tenant’s covenants and agreements
hereunder shall attach to or be imposed upon any Leasehold Mortgagee, unless
such Leasehold Mortgagee forecloses its interest and becomes the Tenant
hereunder, following which the liability shall attach only during the term of
ownership of the leasehold estate by said Leasehold Mortgagee.

5. Use. Subject to A.R.S. §42-6201(2), and any restrictions expressly set forth
in the Development Agreement, the Premises may be used and occupied by Tenant
for any lawful purpose.

6. Landlord Non-Responsibility. Landlord shall have no responsibility,
obligation or liability under this Lease whatsoever with respect to any of the
following:

(a) utilities, including gas, heat, water, light, power, telephone, sewage, and
any other utilities or services supplied to the Premises;

(b) disruption in the supply of services or utilities to the Premises;

(c) maintenance, repair or restoration of the Premises, except with respect to
the parking facilities subject to the Parking License; or

(d) any other cost, expense, duty, obligation, service or function related to
the Premises, except with respect to the parking facilities subject to the
Parking License.

 

3



--------------------------------------------------------------------------------

 

7. Entry by Landlord. Landlord and Landlord’s agents shall have the right at
reasonable times and upon reasonable notice to enter upon the Premises for
inspection, except that Landlord shall have no right to enter portions of any
building on the Premises without the prior written consent of the occupant or as
provided by law.

8. Alterations. Tenant shall have the right to make subsequent alterations,
additions or other changes to any improvements or fixtures existing from time to
time. Title to all such alterations, additions and other changes shall
immediately be vested in Landlord except to the extent owned by any occupant of
the Premises, and the Premises shall include all such improvements as they exist
from time to time. Subject to the provisions of the Parking License, Landlord
shall not be responsible for and Tenant shall pay all fees, costs, expenses and
liabilities arising out of or in any way connected with such improvements,
alterations, additions or other changes made by Tenant, including without
limitation materialmen’s and mechanic’s liens, and shall indemnify, defend and
hold Landlord harmless from and against all claims arising out of any
alterations, additions or other changes undertaken by Tenant. Subject to the
provisions of the Parking License, Tenant covenants and agrees that Landlord
shall not be called upon or be obligated to make any improvements, alterations
or repairs whatsoever in or about the Premises, and Landlord shall not be liable
or accountable for any damages to the Premises or any property located thereon.
Subject to the provisions of the Parking License, Tenant shall have the right at
any time to demolish or substantially demolish improvements located on the
Premises. In making improvements and alterations, Tenant shall not be deemed
Landlord’s agent and shall indemnify, defend and hold Landlord harmless from any
expense, fee, cost or damage Landlord may incur or suffer.

9. Easements, Dedications and Other Matters. At the request of Tenant, Landlord
shall dedicate or initiate a request for dedication to public use of the
improvements owned by Landlord within any roads, alleys or easements and convey
any portion so dedicated to the appropriate governmental authority, execute (or
participate in a request for initiation by the appropriate commission or
department of) petitions seeking a change in zoning for all or a portion of the
Premises, consent to the making and recording, or either, of any map, plat,
condominium documents, or declaration of covenants, conditions and restrictions
of or relating to the Premises or any part thereof, join in granting any
easements on the Premises, and execute and deliver (in recordable form where
appropriate) all other instruments requested by Tenant with respect to
Landlord’s status as fee title owner of the Premises, and perform all other acts
reasonably necessary or appropriate to the development, construction, razing,
redevelopment or reconstruction of the Premises.

10. Insurance. During the term of this Lease, the Tenant shall, at Tenant’s
expense, maintain general public liability insurance against claims for personal
injury, death or property damage occurring in, upon or about the Premises, with
limits of liability not less than $5,000,000.00 combined single limit. All of
Tenant’s policies of liability insurance shall name Landlord and all Leasehold
Mortgagees as additional insureds, and certificates with respect to all policies
of insurance or copies thereof required to be carried by Tenant under this
Section 10 shall be delivered to Landlord. Each policy shall contain an
endorsement prohibiting cancellation or nonrenewal without at least thirty
(30) days prior notice to Landlord (ten (10) days for nonpayment), provided,
however, that if Tenant’s insurance carrier refuses to provide such an
endorsement, Tenant shall immediately notify Landlord of any notices received by

 

4



--------------------------------------------------------------------------------

Tenant relating to any potential event of cancellation or nonrenewal, and the
failure to obtain such endorsement shall not be a default hereunder. Tenant may
self-insure the coverages required by this section with the prior approval of
Landlord, which will not be unreasonably withheld, and may maintain such
reasonable deductibles and retention amounts as Tenant may determine. If Tenant
fails to procure or maintain the insurance coverages required by this section,
or self-insure such coverages, Landlord shall have the right, at Landlord’s
election, upon forty-eight (48) hours notice to Tenant, to procure and maintain
such insurance coverages until Tenant is in compliance with the requirements of
this section. Tenant shall reimburse Landlord for the expenses incurred and paid
for by Landlord in the procurement and maintenance of such insurance coverages,
immediately upon Tenant’s receipt of an invoice therefor (with supporting
documentation). No such procurement of Landlord shall limit any right of
Landlord, nor relieve Tenant from any Event of Default hereunder.

11. Liability; Indemnity. Subject to the provisions of the Parking License and
except for any claims and liabilities which could have been asserted against
Landlord if Landlord were not the owner of the Premises or if Landlord were not
a party to this Lease, Tenant covenants and agrees that Landlord shall be free
from liability and claim for damages by reason of any injury to any person or
persons, including Tenant, or property of any kind whatsoever and to whomsoever
while in, upon or in any way connected with the Premises during the term of this
Lease or any extension hereof, or any occupancy hereunder, and Tenant hereby
agrees to unconditionally indemnify, protect, defend and hold harmless Landlord,
its Council members, officers, employees, volunteers and agents from any and all
claims, demands, losses, damages, liabilities, fines, charges, penalties,
administrative and judicial proceedings and orders, judgments, remedial actions
of any kind, all cleanup actions of any kind, and all costs and expenses
incurred in connection therewith, including, without limitation, reasonable
attorneys’ fees and costs of defense, arising, directly or indirectly, in whole
or in part, therefrom, unless caused by the sole and gross negligence or willful
misconduct of Landlord, its agents, employees or invitees or as a result of the
use by Landlord, or any of its sublicensees, of the Parking Facility subject to
the Parking License. Landlord agrees that Tenant shall have the right to contest
the validity of any and all such claims and defend, settle and compromise any
and all such claims of any kind or character and by whomsoever claimed, in the
name of Landlord, as Tenant may deem necessary, provided that the expenses
thereof shall be paid by Tenant. The provisions of this section shall survive
the expiration or other termination of this Lease for a period of one (1) year.
Tenant expressly agrees and acknowledges that the obligations of Tenant under
this Article 11 apply to any assignee of Tenant who becomes the Tenant under
Section 15(a) below, subject to the provisions of Section 15(b) below.

12. Fire and Other Casualty. If all or any improvements or fixtures within the
Premises are totally or partially destroyed or damaged by fire or other
insurable casualty, this Lease shall continue in full force and effect, and
Tenant, at Tenant’s sole cost and expense, may, but shall not be obligated to,
rebuild or repair the same, subject however to the provisions of the Parking
License with respect to the parking facilities subject thereto. Landlord and
Tenant agree that the provisions of Arizona Revised Statutes §33-343 shall not
apply to this Lease. If Tenant elects to repair or rebuild the improvements, any
such repair or rebuilding shall be performed at the sole cost and expense of
Tenant. If there are insurance proceeds resulting from such damage or
destruction, Tenant shall be entitled to such proceeds, whether or not Tenant
rebuilds or repairs the improvements or fixtures.

 

5



--------------------------------------------------------------------------------

 

13. Condemnation.

(a) Entire or Partial Condemnation. If the whole or any part of the Premises is
taken or condemned by any competent authority for any public use or purposes
during the term of this Lease, this Lease shall terminate with respect to the
part of the Premises so taken, and Tenant reserves unto itself the right to
claim and prosecute its claim in all appropriate courts and agencies for any
award or damages based upon loss, damage or injury to the Premises (as well as
relocation and moving costs), and Landlord shall have no interest therein. In
consideration of Tenant’s payment of all costs of constructing the improvements
constituting the Premises, Landlord hereby assigns to Tenant all claims, awards
and entitlements relating to the Premises arising from the exercise of the power
of condemnation or eminent domain, including, without limitation, any claims for
loss of fee title interest in the Premises.

(b) Continuation of Lease. If there is a taking of less than all of the
Premises, this Lease shall continue in effect with respect to the portion of the
Premises not so taken.

(c) Temporary Taking. If the temporary use of the whole or any part of the
Premises or the appurtenances thereto shall be taken, the term of this Lease
shall not be reduced or affected in any way. The entire award of such taking
(whether paid by way of damages, rent, or otherwise) shall be payable to Tenant,
subject to the applicable provisions of any Leasehold Mortgage.

(d) Notice of Condemnation. If any action is filed to condemn the Premises or
Tenant’s leasehold estate or any part thereof by any public or quasi-public
authority under the power of eminent domain, or if any action is filed to
acquire the temporary use of the Premises or Tenant’s leasehold estate or any
part thereof, or if any such action is threatened or any public or quasi-public
authority communicates to Landlord or Tenant its desire to acquire the Premises
or Tenant’s leasehold estate or any part thereof, or the temporary use thereof,
by a voluntary conveyance or transfer in lieu of condemnation, either Landlord
or Tenant shall give prompt notice thereof to the other and to any Leasehold
Mortgagee. Landlord, Tenant and each Leasehold Mortgagee shall each have the
right, at its own cost and expense, to represent its respective interest in each
proceeding, negotiation or settlement with respect to any taking or threatened
taking and to make full proof of its claims. No agreement, settlement,
conveyance or transfer to or with the condemning authority affecting Tenant’s
leasehold interest shall be made without the consent of Tenant and each
Leasehold Mortgagee.

14. Termination Option.

(a) Grant of Option. Tenant or its successor, including any successor to
Tenant’s interest hereunder by foreclosure sale, trustee sale, or deed in lieu
of foreclosure, shall have the option, exercisable by written notice to Landlord
for any reason or for no reason, to terminate this Lease effective sixty
(60) days after the date of the notice (“Option”). Simultaneously with, and
effective as of such termination, title to the Premises (including all
improvements constituting a part thereof) shall automatically vest in Tenant or
Tenant’s successor, as the case may be, and Landlord shall comply with the
obligations under Article 19.

 

6



--------------------------------------------------------------------------------

 

(b) Leasehold Mortgagees. If there are any Leasehold Mortgagees, Tenant may not
exercise, terminate, modify or waive its Option under this section without the
approval of the Leasehold Mortgagees, and Landlord will not recognize, accept or
consent thereto without such approval.

15. Assignment: Subletting.

(a) Transfer by Tenant. At any time and. from time to time Tenant shall have the
right to assign this Lease and Tenant’s interest therein or to sublease all or
any portion of the Premises to any person or persons, without the consent of
Landlord.

(b) Liabilities. Each assignee shall assume in writing all of the obligations of
the Tenant under this Lease (but not liabilities or obligations arising prior to
such assignment becoming effective). Each assignment shall automatically release
the assignor from any personal liability in respect of any obligations or
liabilities arising under the Lease from and after the date of assignment, and
Landlord shall not seek recourse for any such liability against any assignor or
its personal assets, but the assignor shall not be released for liabilities or
obligations arising prior to such assignment becoming effective. Landlord agrees
that performance by a subtenant or assignee of Tenant’s obligations under this
Lease shall satisfy Tenant’s obligations hereunder and that Landlord shall
accept performance by any such subtenant.

16. Default; Remedies; Protection of Leasehold Mortgagees and Subtenants.

(a) Default. The failure by Tenant to observe and perform any material provision
of this Lease to be observed or performed by Tenant, where such failure
continues for one hundred eighty (180) days after written notice thereof by
Landlord to Tenant shall constitute an Event of Default under this Lease by
Tenant; provided, however that such cure period shall be reduced to ten
(10) days for the failure to procure and maintain insurance as required under
Section 10, and provided, further that if the nature of an Event of Default
(except for the failure to procure and maintain insurance) is such that the same
cannot reasonably be cured within the one hundred eighty (180) day period,
Tenant shall not be deemed to be in default if Tenant shall within such period
commence such cure and thereafter diligently prosecute the same to completion.

(b) Remedies. In the event of any Event of Default by Tenant, Landlord shall
have all rights available at law, in equity or as permitted by this Lease;
provided, however, that Landlord shall have the right to terminate this Lease
only with respect to an Event of Default for a failure of Tenant to procure and
maintain insurance as required under Section 10 of this Lease. Any such right to
terminate shall be exercised by Landlord, subject to the notice and cure
provisions of Section 16(a), through the delivery of written notice to Tenant
and all Leasehold Mortgagees, in which case the Premises shall be subject to the
provisions of Section 19.

(c) Leasehold Mortgagee Default Protections. If any Leasehold Mortgagee notifies
Landlord in writing of the existence of its Leasehold Mortgage, and the name and

 

7



--------------------------------------------------------------------------------

address of the Leasehold Mortgagee, then, notwithstanding anything to the
contrary to this Lease, until the time, if any, that the Leasehold Mortgage held
by such Leasehold Mortgagee shall be satisfied and released of record or the
Leasehold Mortgagee notifies Landlord in writing that its Leasehold Mortgage has
been satisfied:

(i) No act or agreement between or on the part of Landlord or Tenant to cancel,
terminate, surrender, or modify this Lease or Tenant’s right to possession shall
be binding upon or effective as against the Leasehold Mortgagee without its
prior written consent.

(ii) Concurrently with any notice, demand, election or other communication that
Landlord gives to Tenant hereunder (hereafter collectively “Notices”), Landlord
shall give a copy of each such Notice to the Leasehold Mortgagee at the address
designated by it. No Notice given by Landlord to Tenant shall be binding upon or
affect Tenant or the Leasehold Mortgagee unless a copy of the Notice shall be
given to the Leasehold Mortgagee pursuant to this subsection.

(iii) The Leasehold Mortgagee shall have the right for a period of sixty
(60) days after the expiration of any grace period afforded Tenant to perform
any term, covenant, or condition and to remedy any default by Tenant hereunder
or such longer period as the Leasehold Mortgagee may reasonably require to
effect a cure, and Landlord shall accept such performance with the same force
and effect as if furnished by Tenant, and the Leasehold Mortgagee shall thereby
and hereby be subrogated to the rights of Landlord. The Leasehold Mortgagee
shall have the right to enter upon the Premises to give such performance.

(iv) In case of a default by Tenant in the performance or observance of any
nonmonetary term, covenant or condition to be performed by it hereunder, if the
Leasehold Mortgagee reasonably determines that such default cannot be cured
without taking possession of the Premises, in such Leasehold Mortgagee’s
reasonable opinion, or if the Leasehold Mortgagee cannot cure such default, then
Landlord shall not serve a notice of lease termination pursuant to Section 16(b)
if and so long as:

(A) the Leasehold Mortgagee shall proceed diligently to obtain possession of the
Premises as mortgagee (including possession by a receiver), and, upon obtaining
such possession, shall proceed diligently to cure such defaults as are
reasonably susceptible of cure (subject to any order by a court of competent
jurisdiction staying or otherwise precluding such Leasehold Mortgagee from
obtaining such possession); or

(B) the Leasehold Mortgagee shall institute foreclosure proceedings and
diligently prosecute the same to completion (unless in the meantime it shall
acquire Tenant’s estate hereunder, either in its own name or through a nominee,
by assignment in lieu of foreclosure and subject to any order by a court of
competent jurisdiction staying or otherwise precluding such Leasehold Mortgagee
from obtaining such possession).

The Leasehold Mortgagee shall not be required to obtain possession or to
continue in possession as mortgagee of the Premises pursuant to clause
(A) above, or to continue to prosecute foreclosure proceedings pursuant to
clause (B) above, if and when the default has been cured.

 

8



--------------------------------------------------------------------------------

 

(v) If any Leasehold Mortgagee is prohibited from commencing or prosecuting
foreclosure or other appropriate proceedings in the nature thereof by any
process or injunction issued by any court or by reason of any action by any
court having jurisdiction of any bankruptcy or insolvency proceeding involving
Tenant, the times specified in Subsections (iv)(A) and (B) above, for commencing
or prosecuting foreclosure or other proceedings shall be extended for the period
of the prohibition.

(vi) No option of Tenant hereunder may be exercised, and no consent of Tenant
allowed or required hereunder shall be effective, without the prior written
consent of any Leasehold Mortgagee.

(d) Protection of Subtenant. Landlord covenants that, notwithstanding any
default under or termination of this Lease or of Tenant’s possessory rights,
Landlord: (i) shall not disturb the peaceful possession of the subtenant under
its sublease so long as the subtenant complies with the terms and conditions of
its sublease, and in the event of a default by a subtenant, Landlord may only
disturb the possession or other rights of the subtenant as provided in the
tenant’s sublease, (ii) shall recognize the continued existence of the sublease,
(iii) shall accept the subtenant’s attornment, as subtenant under the sublease,
to Landlord, as landlord under the sublease, and (iv) shall be bound by the
provisions of the sublease, including all options, to the extent such provisions
can be performed by Landlord. Notwithstanding anything to the contrary in this
Lease, no act or agreement between or on the part of Landlord or Tenant to
cancel, terminate, surrender or modify this Lease or Tenant’s right to
possession shall be binding upon or effective as against any subtenant without
its prior written consent.

(e) Liability of Leasehold Mortgagee. If any Leasehold Mortgagee becomes the
Tenant hereunder, by foreclosure of the Leasehold Mortgage, or under a new Lease
under Section 17 below, the parties agree and acknowledge that such Leasehold
Mortgagee shall not be liable or responsible for and shall not be deemed to have
assumed liability for any prior actions, omissions, defaults, breaches or other
events caused by or relating to any prior Tenant and such Leasehold Mortgagee
shall only be liable and responsible for acts, omissions, defaults, breaches or
events occurring while it is Tenant, but the prior Tenant(s) shall not be
released from liability for prior occurrences.

17. New Lease.

(a) Right to Lease. Landlord agrees that, in the event this Lease is terminated
for any reason (including but not limited to any default by Tenant), at the
request of the then first priority Leasehold Mortgagee, Landlord will enter into
a new lease of the Premises with that Leasehold Mortgagee, which new lease shall
commence as of the date of termination of this Lease and shall run for the
remainder of the original term of this Lease, at the rent and upon the terms,
covenants and conditions herein contained provided:

(i) Such Leasehold Mortgagee requests the new lease in writing within sixty
(60) days after it receives written notice from Landlord that the Lease has been
terminated;

 

9



--------------------------------------------------------------------------------

 

(ii) Concurrently with the execution of the new lease, such Leasehold Mortgagee
pays to Landlord all reasonable expenses, including reasonable attorneys’ fees,
which Landlord shall have incurred in the preparation, execution and delivery of
the new Lease;

(iii) Such Leasehold Mortgagee shall perform and observe all covenants in this
Lease to be performed and observed by Tenant; and

(iv) The tenant under the new lease shall have the same right of occupancy to
the buildings and improvements on the Premises as Tenant had under the Lease
immediately prior to its termination.

Notwithstanding anything to the contrary expressed or implied in this Lease, any
new lease made pursuant to this Section 17 shall have the same priority as this
Lease with respect to any mortgage, deed of trust, or other lien, charge, or
encumbrance on fee title to the Premises, and any sublease under this Lease
shall be a sublease under the new Lease and shall not be deemed to have been
terminated by the termination of this Lease.

(b) No Obligation. Nothing herein contained shall require any Leasehold
Mortgagee to enter into a new lease pursuant to this Section 17, or to cure any
default of Tenant referred to above.

(c) Possession. If any Leasehold Mortgagee shall demand a new lease as provided
in this Section 17, Landlord agrees, at the request of, on behalf of and at the
expense of the Leasehold Mortgagee, upon a guaranty from it reasonably
satisfactory to Landlord, to institute and pursue diligently to conclusion the
appropriate legal remedy or remedies to oust or remove the original Tenant from
the Premises, but not any subtenants actually occupying the Premises or any part
thereof.

(d) Grace Period. Unless and until Landlord has received notice from each
Leasehold Mortgagee that the Leasehold Mortgagee elects not to demand a new
lease as provided in this Section 17, or until the period therefor has expired,
Landlord shall not cancel or agree to the termination or surrender of any
existing subleases nor enter into any new leases or subleases with respect to
the Premises without the prior written consent of each Leasehold Mortgagee.

(e) Effect of Transfer. Neither the foreclosure of any Leasehold Mortgage
(whether by judicial proceedings or by virtue of any power of sale contained in
the Leasehold Mortgage), nor any conveyance of the leasehold estate created by
this Lease by Tenant to any Leasehold Mortgagee or its designee by an assignment
or by a deed in lieu of foreclosure or other similar instrument shall require
the consent of Landlord under, or constitute a default under, this Lease, and
upon such foreclosure, sale or conveyance, Landlord shall recognize the
purchaser or other transferee in connection therewith as the Tenant under this
Lease.

18. No Merger. In no event shall the leasehold interest, estate or rights of
Tenant hereunder, or of any Leasehold Mortgagee, merge with any interest, estate
or rights of Landlord

 

10



--------------------------------------------------------------------------------

in or to the Premises. Such leasehold interest, estate and rights of Tenant
hereunder, and of any Leasehold Mortgagee, shall be deemed to be separate and
distinct from Landlord’s interest, estate and rights in or to the Premises,
notwithstanding that any such interests, estates or rights shall at any time be
held by or vested in the same person, corporation or other entity.

19. Surrender. Reconveyance.

(a) Reconveyance Upon Termination or Expiration. On the last day of the term of
this Lease or upon any termination of this Lease, whether under Article 14,
Article 16 or otherwise, title to the Premises (including all improvements
constituting a part thereof) shall automatically vest in Tenant or its
successor, or Tenant’s successor by foreclosure, as the case may be, provided,
however, that such automatic vesting shall not occur for any termination of this
Lease if a Leasehold Mortgagee exercises its rights under Section 17(a) and
enters into a new lease as described therein, or until Landlord has received
notice from each Leasehold Mortgagee that the Leasehold Mortgagee elects not to
demand a new lease as provided in this Section 17, or until the period therefor
has expired. Without limiting the generality of Section 17(a), such new lease
shall include this Section 19 which will allow the title to the Premises to vest
in Leasehold Mortgagee, as the new Tenant thereunder, or any successor in
interest to such Leasehold Mortgagee, upon the expiration or other termination
of such new lease.

(b) Reconveyance Documents. Without limiting the foregoing, Landlord upon
request shall execute and deliver: (i) a deed or bill of sale reconveying all of
Landlord’s right, title and interest in the improvements to Tenant; (ii) a
memorandum in recordable form reflecting the termination of this Lease; (iii) an
assignment of Landlord’s right, title and interest in and to all licenses,
permits, guaranties and warranties relating to the ownership or operation of the
Premises to which Landlord is a party and which are assignable by Landlord, but
excluding any continuing rights of the Landlord under the Parking License, and
(iv) such other reasonable and customary documents as may be required by Tenant
or its title insurer including without limitation, FIRPTA and mechanic’s lien
affidavits, to confirm the termination of this Lease and the revesting of title
to the Premises in Tenant or its successor, or Tenant’s successor by
foreclosure, as the case may be.

(c) Title and Warranties. The Premises shall be conveyed in their “AS IS”
condition without representation or warranty whatsoever. Upon any reconveyance,
Landlord shall satisfy all liens and monetary encumbrances on the Premises
created by Landlord unless such lien or encumbrance was created at the request
of, or as the result of a default by, Tenant.

(d) Expenses. All costs of title insurance, escrow fees, recording fees and
other expenses of the reconveyance, except Landlord’s own attorney’s fees, shall
be paid by Tenant.

The provisions of this Section 19 shall survive the expiration or other
termination of this Lease.

20. Trade Fixtures, Machinery and Equipment. Landlord agrees that all trade
fixtures, machinery, equipment, furniture or other personal property of whatever
kind and nature kept or installed on the Premises by Tenant or Tenant’s
subtenants may be removed by Tenant or Tenant’s subtenants, or their agents and
employees, in their discretion, at any time and from time

 

11



--------------------------------------------------------------------------------

to time during the entire term or upon the expiration of this Lease. Tenant
agrees that in the event of damage to the Premises due to such removal it will
repair or restore the same. Upon request of Tenant or Tenant’s assignees or any
subtenant, Landlord shall execute and deliver any consent or waiver forms
submitted by any vendors, landlords, chattel mortgagees or holders or owners of
any trade fixtures, machinery, equipment, furniture or other personal property
of any kind and description kept or installed on the Premises by any subtenant
setting forth the fact that Landlord waives, in favor of such vendor, landlord,
chattel mortgagee or any holder or owner, any lien, claim, interest or other
right therein arising under this Lease that might be superior to that of such
vendor, landlord, chattel mortgagee, owner or holder. Landlord shall further
acknowledge that property covered by such consent or waiver forms is personal
property and is not to become a part of the realty no matter how affixed thereto
and that such property may be removed from the Premises by the vendor, landlord,
chattel mortgagee, owner or holder at any time upon default by the Tenant or the
subtenant in the terms of such chattel mortgage or other similar documents, free
and clear of any claim or lien of Landlord.

21. Estoppel Certificate.

(a) Landlord shall at any time and from time to time upon not less than ten
(10) days’ prior written notice from Tenant or any Leasehold Mortgagee execute,
acknowledge and deliver to Tenant or the Leasehold Mortgagee a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the dates to
which the rental and other charges are paid in advance, if any;
(ii) acknowledging that there are not, to Landlord’s knowledge, any uncured
defaults on the part of Tenant hereunder, or specifying such defaults if they
are claimed; and (iii) certifying such other matters relating to this Lease as
Tenant or the Leasehold Mortgagee may reasonably request. Any such statement may
be relied upon by any prospective purchaser or encumbrancer of all or any
portion of the leasehold estate and/or the improvements.

(b) Landlord’s failure to deliver a statement within the time prescribed shall
be conclusive upon Landlord (i) that this Lease is in full force and effect,
without modification except as may be represented by Tenant; and (ii) that there
are no uncured defaults in Tenant’s performance.

22. General Provisions.

(a) Attorneys’ Fees. If any suit instituted by either party against the other in
any way connected with this Lease or for the recovery of possession of the
Premises, the parties respectively agree that the successful party to any such
action shall recover from the other party a reasonable sum for its attorneys’
fees and costs in connection with said suit, such attorney’s fees and costs to
be fixed by the court.

(b) Transfer or Encumbrance of Landlord’s Interest. Landlord may not transfer or
convey its interest in this Lease or in the Premises during the term of this
Lease without the prior written consent of Tenant, which consent may be given or
withheld in Tenant’s sole and absolute discretion. Landlord shall not grant or
create mortgages, deeds of trust or other

 

12



--------------------------------------------------------------------------------

encumbrances of any kind against the Premises or any rights of Landlord
hereunder, and, without limiting the generality of the foregoing, Landlord shall
not take any action that would cause the Premises (including without limitation,
Landlord’s fee simple interest in the Premises) to be encumbered in any manner
whatsoever, nor take any action that would impair Landlord’s fee simple title to
the Premises without the prior written consent of Tenant, which consent may be
given or withheld in Tenant’s sole and absolute discretion.

(c) Captions; Attachments; Defined Terms.

(i) The captions of the sections of this Lease are for convenience only and
shall not be deemed to be relevant in resolving any question of interpretation
or construction of any section of this Lease.

(ii) Exhibits, addenda and schedules attached hereto are deemed by attachment to
constitute part of this Lease and are incorporated herein.

(iii) The words “Landlord” and “Tenant”, as used herein, shall include the
plural as well as the singular. The obligations contained in this Lease to be
performed by Tenant and Landlord shall be binding on Tenant’s and Landlord’s
successors and assigns only during their respective periods of ownership.

(d) Entire Agreement. This Lease along with any addenda, exhibits and
attachments hereto constitutes the entire agreement between Landlord and Tenant
relative to the Premises and this Lease and the addenda, exhibits and
attachments may be altered, amended or revoked only by an instrument in writing
signed by the party to be bound thereby. Landlord and Tenant agree hereby that
all prior or contemporaneous oral or written agreements between and among them
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this Lease, except as set forth in any addenda hereto.

(e) Severability. If any term or provision of this Lease shall, to any extent,
be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law, provided, however, that the overall intent and
agreement of the parties as set forth in this Lease is not materially vitiated
by the invalidity or unenforceability of the term or provision in question.

(f) Binding Effect; Choice of Law. The parties hereto agree that all the
provisions hereof are to be construed as both covenants and conditions as though
the words importing such covenants and conditions were used in each separate
paragraph hereof. All of the provisions hereof shall bind and inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns. This Lease shall be governed by the laws of the State of
Arizona, and notice is hereby given of the applicability of A.R.S. § 38-511.

(g) Memorandum of Improvements Lease. Concurrently with the execution of this
Lease, the parties shall complete, execute, acknowledge and record a Memorandum
of Land and Improvements Lease, a form of which is attached hereto as Exhibit B.

 

13



--------------------------------------------------------------------------------

 

(h) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered, including delivery by Federal Express or similar overnight courier,
or if mailed by United States certified or registered mail, return receipt
requested, postage prepaid, or if transmitted by facsimile copy followed by
mailed notice, as follows:

 

If to Landlord:    City of Tempe    City Manager’s Office    31 E. 5th Street   
Tempe, Arizona 85281    Phone: 480-350-8221    Facsimile: 480-350-8930    Attn:
City Manager With a copy to:    City of Tempe    City Attorney’s Office    P.O.
Box 5002    21 East Sixth Street, Suite 201    Tempe, Arizona 85280    Phone:
480-350-8227    Facsimile: 480-350-8645    Attn: City Attorney If to Tenant:   
SA Tempe, LLC.    c/o U.S. Bank National Association    US Bancorp Center    800
Nicollet Malt, BC-MN-H22A    Minneapolis, MN 55402    Phone: 612.303.4517   
Facsimile: 612.303.4660    Attn: Ziad W. Amra, Vice President With a copy to:   
Dorsey & Whitney, LLP    Suite 1500, 50 South Sixth Street    Minneapolis, MN
55402-1498    Phone:612.340.8733    Facsimile: 612.340.2644    Attn: Michele
Thurnblom, Esq.

or at such other place or to such other persons as any party shall from time to
time notify the other in writing as provided herein. The date of service of any
communication hereunder shall be the date of personal delivery or delivery by
Federal Express or similar overnight courier, or seventy-two (72) hours after
the postmark on the certified or registered mail, as the case may be.

 

14



--------------------------------------------------------------------------------

 

(i) Waiver. No covenant, term or condition or the breach thereof shall be deemed
waived, except by written consent of the party against whom the waiver is
claimed, and any waiver or the breach of any covenant, term or condition shall
not be deemed to be a waiver of any preceding or succeeding breach of the same
or any other covenant, term or condition.

(j) Negation of Partnership. Landlord shall not become or be deemed a partner or
a joint venturer with Tenant by reason of the provisions of this Lease.

(k) Leasehold Mortgagee: Further Assurances. Landlord and Tenant shall cooperate
in including in this Lease by suitable amendment from time to time any provision
which may be reasonably requested by any proposed Leasehold Mortgagee for the
purpose of implementing the mortgagee-protection provisions contained in this
Lease, of allowing that Leasehold Mortgagee reasonable means to protect or
preserve the lien of its Leasehold Mortgage upon the occurrence of a default
under the terms of this Lease and of confirming the elimination of the ability
of Tenant to modify, terminate or waive this Lease or any of its provisions
without the prior written approval of the Leasehold Mortgagee. Landlord and
Tenant each agree to execute and deliver (and to acknowledge, if necessary, for
recording purposes) any agreement necessary to effect any such amendment;
provided, however, that any such amendment shall not in any way affect the term
or rent under this Lease nor otherwise in any material respect adversely affect
any rights of Landlord under this Lease.

23. Nonrecourse. Landlord’s sole recourse for collection or enforcement of any
judgment as against Tenant shall be solely against the leasehold interest under
this Lease and the buildings and other improvements on the Premises and may not
be enforced against or collected out of any other assets of Tenant nor of its
beneficiaries, joint venturers, owners, partners, shareholders, members or other
related parties.

24. Counterparts. This Lease may be executed in multiple counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument

IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date and
year first written above.

{Signature Pages Follow}

 

15



--------------------------------------------------------------------------------

 

    LANDLORD: WITNESSETH:      

CITY OF TEMPE,

an Arizona municipal corporation

LOGO [g115994ex10_32pg85a.jpg]

      By  

/s/ Hugh L. Hallman

City Clerk         Hugh L. Hallman         Mayor Approved as to form:        

LOGO [g115994ex10_32pg85b.jpg]

        City Attorney        

 

STATE OF ARIZONA    )    ) ss. COUNTY OF MARICOPA    )

On this 11th day of December, 2009 before me, the undersigned officer,
personally appeared Hugh L. Hallman, who acknowledged himself to be Mayor of the
City of Tempe, an Arizona municipal corporation, and he, in such capacity, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained on behalf of that entity.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

NOTARY SEAL:    

/s/ Kay E. Savard

    Notary Public

LOGO [g115994g60e42.jpg]

 

16



--------------------------------------------------------------------------------

 

TENANT: SA TEMPE, LLC, a Delaware limited liability company   By:   SA Group
Properties, Inc., a Delaware corporation   Its:   Manager     By:  

/s/ Ziad W. Amra

      Ziad W. Amra     Its:   Vice President

 

STATE OF MINNESOTA    )    ) ss. COUNTY OF HENNEPIN    )

The foregoing instrument was acknowledged before me this 14 day of December,
2009, by Ziad W. Amra, the Vice President of SA Group Properties, Inc., a
Delaware corporation, the Manager of SA Tempe, LLC, a Delaware limited liability
company, on behalf of the limited liability company.

 

/s/ Diane E. Athmann

Notary Public

 

My Commission Expires:

1-31-2010

LOGO [g115994g56w24.jpg]

 

17



--------------------------------------------------------------------------------

 

EXHIBIT A

[Legal Description]

LOT 1, ACCORDING TO THE PLAT ON RECORD OF “TEMPE GATEWAY”, RECORDED AS DOCUMENT
NUMBER 2008-0791438, IN BOOK 1004 OF MAPS, PAGE 26, RECORDS OF MARICOPA COUNTY,
ARIZONA.

 

Exhibit A

(Page 1 of 1)



--------------------------------------------------------------------------------

 

EXHIBIT B

[Memorandum of Lease]

WHEN RECORDED, MAIL TO:

City of Tempe Basket

MEMORANDUM OF LAND AND IMPROVEMENTS LEASE

THIS MEMORANDUM OF LAND AND IMPROVEMENTS LEASE (the “Memorandum”) is made and
entered into this              day of December, 2009, by and between the CITY OF
TEMPE, an Arizona municipal corporation (“Landlord”), and SA TEMPE, LLC, a
Delaware limited liability company (“Tenant”). Landlord and Tenant are sometimes
referred to in this Agreement collectively as the “Parties”, or individually as
a “Party”. The Parties hereby agree as follows:

1. The Parties have entered into and executed that certain Lease of even date
with this Memorandum (the “Lease”) whereby Landlord has leased to Tenant, and
Tenant has leased from Landlord, that certain real property described in Exhibit
A (the “Land”), together with all rights and privileges appurtenant to, and all
present and future improvements on, the Land (collectively the “Premises”), for
a term commencing on the Commencement Date as defined in the Lease and expiring
eight (8) years after the date of issuance of the shell certificate of
substantial completion for the office and retail building constructed on the
Land. The Lease sets forth all terms and provisions relative to the lease of the
Premises by Landlord to Tenant. Without limiting the generality of the
foregoing, Tenant has the right to mortgage its leasehold interest and there are
restrictions on the right of Landlord to transfer or encumber its interest in
the Premises or the Lease.

2. The Parties consider the Lease to be a binding agreement between them
creating vested rights in and for Tenant superior to the right, title and
interest of any third party later acquiring any interest in the Premises,
including but not limited to purchasers of the Premises or lienholders acquiring
any lien or encumbrance interest against the Premises. All persons dealing with
the Premises are advised to contact Tenant and Landlord to ascertain the current
status of the Lease and Tenant’s tenancy rights and leasehold interests in the
Premises. The Parties are executing and recording this Memorandum, as authorized
by the Lease, to provide constructive notice to all persons dealing with the
Premises of the binding end vested rights of Tenant and the leasehold interests
of Tenant created by the Lease.

3. This Memorandum may be executed in multiple counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the Parties have executed this Memorandum to be effective on
the date first written above.



--------------------------------------------------------------------------------

 

 

WITNESSETH:

   

LANDLORD:

    CITY OF TEMPE,

    an Arizona municipal corporation

 

        By  

 

City Clerk       Hugh L. Hallman       Mayor APPROVED AS TO FORM:      

 

      City Attorney      

 

STATE OF ARIZONA   )   ) ss. COUNTY OF MARICOPA   )

On this          day of                     , 2009 before me, the undersigned
officer, personally appeared Hugh L. Hallman, who acknowledged himself to be
Mayor of the City of Tempe, an Arizona municipal corporation, and he, in such
capacity, being authorized so to do, executed the foregoing instrument for the
purposes therein contained on behalf of that entity.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

NOTARY SEAL:    

 

    Notary Public



--------------------------------------------------------------------------------

 

TENANT: SA TEMPE, LLC, a Delaware limited liability company   By:   SA Group
Properties, Inc., a Delaware corporation   Its:   Manager     By:  

 

      Ziad W. Amra     Its:   Vice President

 

STATE OF MINNESOTA    )    ) ss. COUNTY OF HENNEPIN    )

The foregoing instrument was acknowledged before me this          day of
                    , 2009, by Ziad W. Amra, the Vice President of SA Group
Properties, Inc., a Delaware corporation, the Manager of SA Tempe, LLC, a
Delaware limited liability company, on behalf of the limited liability company.

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PREMISES

LOT 1, ACCORDING TO THE PLAT ON RECORD OF “TEMPE GATEWAY”, RECORDED AS DOCUMENT
NUMBER 2008-0791438, IN BOOK 1004 OF MAPS, PAGE 26, RECORDS OF MARICOPA COUNTY,
ARIZONA.



--------------------------------------------------------------------------------

 

     

OFFICIAL RECORDS OF

MARICOPA COUNTY RECORDER

      HELEN PURCELL WHEN RECORDED, MAIL TO:      
20091170350    12/22/2009    11:42       414902A-4-3-2–       ELECTRONIC
RECORDING

City of Tempe Basket

MEMORANDUM OF LAND AND IMPROVEMENTS LEASE

C97-250J

THIS MEMORANDUM OF LAND AND IMPROVEMENTS LEASE (the “Memorandum”) is made and
entered into this 22 day of December, 2009, by and between the CITY OF TEMPE, an
Arizona municipal corporation (“Landlord”), and SA TEMPE, LLC, a Delaware
limited liability company (“Tenant”). Landlord and Tenant are sometimes referred
to in this Agreement collectively as the “Parties”, or individually as a
“Party”. The Parties hereby agree as follows:

1. The Parties have entered into and executed that certain Lease of even date
with this Memorandum (the “Lease”) whereby Landlord has leased to Tenant, and
Tenant has leased from Landlord, that certain real property described in Exhibit
A (the “Land”), together with all rights and privileges appurtenant to, and all
present and future improvements on, the Land (collectively the “Premises”), for
a term commencing on the Commencement Date as defined in the Lease and expiring
eight (8) years after the date of issuance of the shell certificate of
substantial completion for the office and retail building constructed on the
Land. The Lease sets forth all terms and provisions relative to the lease of the
Premises by Landlord to Tenant. Without limiting the generality of the
foregoing, Tenant has the right to mortgage its leasehold interest and there are
restrictions on the right of Landlord to transfer or encumber its interest in
the Premises or the Lease.

2. The Parties consider the Lease to be a binding agreement between them
creating vested rights in and for Tenant superior to the right, title and
interest of any third party later acquiring any interest in the Premises,
including but not limited to purchasers of the Premises or lienholders acquiring
any lien or encumbrance interest against the Premises. All persons dealing with
the Premises are advised to contact Tenant and Landlord to ascertain the current
status of the Lease and Tenant’s tenancy rights and leasehold interests in the
Premises. The Parties are executing and recording this Memorandum, as authorized
by the Lease, to provide constructive notice to all persons dealing with the
Premises of the binding end vested rights of Tenant and the leasehold interests
of Tenant created by the Lease.

3. This Memorandum may be executed in multiple counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.

IN WITNESS WHEREOF, the Parties have executed this Memorandum to be effective on
the date first written above.



--------------------------------------------------------------------------------

 

    LANDLORD: WITNESSETH:    

    CITY OF TEMPE,

    an Arizona municipal corporation

LOGO [g115994ex10_32pg93a.jpg]

        By  

/s/ Hugh L. Hallman

City Clerk       Hugh L. Hallman       Mayor Approved as to form:      

LOGO [g115994ex10_32pg93b.jpg]

      City Attorney      

 

STATE OF ARIZONA   )   ) ss. COUNTY OF MARICOPA   )

On this 11th day of December, 2009 before me, the undersigned officer,
personally appeared Hugh L. Hallman, who acknowledged himself to be Mayor of the
City of Tempe, an Arizona municipal corporation, and he, in such capacity, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained on behalf of that entity.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

NOTARY SEAL:     

/s/ Kay E. Savard

     Notary Public

LOGO [g115994g03w08.jpg]



--------------------------------------------------------------------------------

 

TENANT: SA TEMPE, LLC, a Delaware limited liability company   By:     SA Group
Properties, Inc., a Delaware corporation   Its:     Manager       By:  

/s/ Ziad W. Amra

        Ziad W. Amra       Its:   Vice President

 

STATE OF MINNESOTA   )   ) ss. COUNTY OF HENNEPIN   )

The foregoing instrument was acknowledged before me this 14 day of December,
2009, by Ziad W. Amra, the Vice President of SA Group Properties, Inc., a
Delaware corporation, the Manager of SA Tempe, LLC, a Delaware limited liability
company, on behalf of the limited liability company.

 

   

/s/ Diane E. Athmann

    Notary Public My Commission Expires:     1-31-2010     LOGO
[g115994g41q11.jpg]



--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PREMISES

LOT 1, ACCORDING TO THE PLAT ON RECORD OF “TEMPE GATEWAY”, RECORDED AS DOCUMENT
NUMBER 2008-0791438, IN BOOK 1004 OF MAPS, PAGE 26, RECORDS OF MARICOPA COUNTY,
ARIZONA.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page   ARTICLE 1   

BASIC LEASE PROVISIONS

     1    ARTICLE 2   

TERM/PREMISES

     2    ARTICLE 3   

RENTAL

     2                 (a)   

Basic Rental

     2                 (b)   

Increase in Direct Costs

     3                 (c)   

Definitions

     3                 (d)   

Determination of Payment

     6                 (e)   

Audit Right

     5    ARTICLE 4   

SECURITY DEPOSIT

     7    ARTICLE 5   

HOLDING OVER

     7    ARTICLE 6   

OTHER TAXES

     8    ARTICLE 7   

USE

     8    ARTICLE 8   

CONDITION OF PREMISES

     9    ARTICLE 9   

REPAIRS AND ALTERATIONS

     9                 (a)   

Landlord’s Obligations

     9                 (b)   

Tenant’s Obligations

     9                 (c)   

Alterations

     10                 (d)   

Insurance; Liens

     10                 (e)   

Costs and Fees; Removal

     10    ARTICLE 10   

LIENS

     11    ARTICLE 11   

PROJECT SERVICES

     11                 (a)   

Basic Services

     11                 (b)   

Excess Usage

     12                 (c)   

Additional Electrical Service

     12                 (d)   

HVAC Balance

     12                 (e)   

Telecommunications

     12                 (f)   

After-Hours Use

     12                 (g)   

Reasonable Charges

     13                 (h)   

Sole Electrical Representative

     11    ARTICLE 12   

RIGHTS OF LANDLORD

     13                 (a)   

Right of Entry

     13                 (b)   

Maintenance Work

     13                 (c)   

Rooftop

     12                 (d)   

Communication Equipment

     14    ARTICLE 13   

INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

     15                 (a)   

Indemnity

     15                 (b)   

Exemption of Landlord from Liability

     16                 (c)   

Security

     16    ARTICLE 14   

INSURANCE

     16                 (a)   

Tenant’s Insurance

     16                 (b)   

Form of Policies

     17                 (c)   

Landlord’s Insurance

     17                 (d)   

Waiver of Subrogation

     17                 (e)   

Compliance with Law

     17    ARTICLE 15   

ASSIGNMENT AND SUBLETTING

     18   

 

(i)



--------------------------------------------------------------------------------

          Page   ARTICLE 16   

DAMAGE OR DESTRUCTION

     20    ARTICLE 17   

SUBORDINATION

     21    ARTICLE 18   

EMINENT DOMAIN

     22    ARTICLE 19   

DEFAULT

     22    ARTICLE 20   

REMEDIES

     23    ARTICLE 21   

TRANSFER OF LANDLORD’S INTEREST

     24    ARTICLE 22   

BROKER

     25    ARTICLE 23   

PARKING

     25    ARTICLE 24   

WAIVER

     26    ARTICLE 25   

ESTOPPEL CERTIFICATE

     26    ARTICLE 26   

LIABILITY OF LANDLORD

     27    ARTICLE 27   

INABILITY TO PERFORM

     27    ARTICLE 28   

HAZARDOUS WASTE

     27    ARTICLE 29   

SURRENDER OF PREMISES; REMOVAL OF PROPERTY

     28    ARTICLE 30   

MISCELLANEOUS

     29                 (a)   

SEVERABILITY; ENTIRE AGREEMENT

     29                 (b)   

Attorneys’ Fees; Waiver of Jury Trial

     29                 (c)   

Time of Essence

     30                 (d)   

Headings; Joint and Several

     30                 (e)   

Reserved Area

     30                 (f)   

NO OPTION

     30                 (g)   

Use of Project Name; Improvements

     30                 (h)   

Rules and Regulations

     30                 (i)   

Quiet Possession

     31                 (j)   

Rent

     31                 (k)   

Successors and Assigns

     31                 (1)   

Notices

     31                 (m)   

Persistent Delinquencies

     31                 (n)   

Right of Landlord to Perform

     31                 (o)   

Access, Changes in Project, Facilities, Name

     31                 (p)   

Signing Authority

     32                 (q)   

Identification of Tenant

     32                 (r)   

Substitute Premises

     30                 (s)   

Survival of Obligations

     33                 (t)   

Confidentiality

     33                 (u)   

Governing Law

     33                 (v)   

Office of Foreign Assets Control

     33                 (w)   

Financial Statements

     34                 (x)   

Exhibits

     34                 (y)   

Independent Covenants

     34                 (z)   

Counterparts

     34                 (aa)   

Non-Discrimination

     34    ARTICLE 31   

OPTION TO EXTEND

     34                 (a)   

Option Right

     34                 (b)   

Option Rent

     34                 (c)   

Exercise of Option

     35   

 

(ii)



--------------------------------------------------------------------------------

          Page  

ARTICLE 32

  

SIGNAGE

     35   

 

Exhibit “A”   Premises Exhibit “A-1”   Legal Description Exhibit “B”   Rules and
Regulations Exhibit “C”   Notice of Term Dates and Tenant’s Proportionate Share
Exhibit “D”   Work Letter Exhibit “E”   Covered Reserved Parking Spaces Exhibit
“F”   Tenant’s Signage Exhibit “X”   Prime Lease

 

(iii)



--------------------------------------------------------------------------------

 

INDEX

 

     Page(s)  

Additional Rent

     3   

Alterations

     9   

Base Year

     1   

Basic Rental

     1   

Broker

     22   

Brokers

     1   

Commencement Date

     2   

Communication Equipment

     12   

Communication Equipment Notice

     12   

Controllable Operating Costs

     4   

Direct Costs

     3   

Dispute Notice

     6   

Economic Terms

     32   

Estimate

     5   

Estimate Statement

     5   

Estimated Excess

     5   

Event of Default

     19   

Excess

     5   

Expansion Interest Notice

     32   

Expiration Date

     1   

First Offer Notice

     32   

First Offer Space

     32   

Force Majeure

     24   

Hazardous Material

     25   

Initial Installment of Basic Rental

     2   

Interest Notice

     31   

Landlord

     1   

Landlord Parties

     13   

Laws

     25   

Lease

     1   

Lease Year

     2   

LEED

     4   

Market Rent

     31   

Operating Costs

     3   

Option

     31   

Option Rent

     31   

Option Rent Notice

     32   

Option Term

     31   

Original Tenant

     31   

Parking Passes

     2   

Partnership Tenant

     29   

Permitted Use

     1   

Premises

     1   

Project

     1   

Real Property

     3   

Recognition Term

     34   

Rent

     3   

Rental Tax

     3   

Review Notice

     5   

Review Period

     5   

Rules and Regulations

     27   

Security Deposit

     1   

SNDA

     18   

Square Footage

     1   

Statement

     5   

Superior Leases

     32   

Superior Rights

     32   

Tax Costs

     3   

Tenant

     1   

 

(iv)



--------------------------------------------------------------------------------

     Page(s)  

Tenant Improvements

     8   

Tenant’s Acceptance

     32   

Tenant’s Proportionate Share

     1   

Tenant’s Signage

     33   

Term

     1   

Transfer

     16   

Transfer Premium

     17   

Transferee

     17   

 

(v)